FEBRUARY 1996

COMMISSIQN DECISIONS AND QRDERS
02-12-96
02-13-96
02 - 16-96

RNS Services/Mase Transportation
L & J Energy Company, Inc.
Doss Fork Coal Company

PENN 93-343
PENN 93-15
WEVA 93-129

Pg. 115
Pg. 118
Pg. 122

WEVA 95-219
SE
93-119
LAKE 95-298
VA
94-5-RM
KENT 95-590

Pg.
Pg.
Pg.
Pg.
Pg.

133
135
139
148
154

KENT 96-95-D
PENN 95-411
WEST 93-642
WEST 94-226-M
WEST 95-228-DM
KENT 94-574-R
YORK 95-71-M

Pg.
Pg.
Pg.
Pg .
Pg.
Pg.
Pg.

157
167
171
179
181
202
246

CENT 96-40-DM

Pg. 256

LAKE 94-72

Pg. 275

WEST 96-120-DM

Pg. 278

APMINISIRATIYE LAW JQPGE DECISIONS
02-01 - 96
02-05-96
02-08-96
02-09-96
02-14-96
02-15-96
02-15-96
02-16-96
02-20-96
02-22-96
02-23-96
02-23-96
02-26-96

Maple Meadow Mining Company
U . S. Coal, Incorporated
Alan Fox, et al. employed by Amax
APG Lime Corporation
Narrows Branch Coal Inc .
sec. Labor for Andy Howard, Jr. v.
Bruce Young & YOGO, Inc .
Rothermel Coal Company
Energy Fuels Coal, Inc.
T.E. Bertagnolli & Associates
Lance A. Paul v. Newmont Gold Co.
Berwind Natural Resources, et al.
Western Massachusetts Blasting Corp.
Sec. Labor for Irineo Beltran v.
Terraz~s, Incorporated

APMINISIRATIYE LAW JUPGE ORDERS
02 - 12-96
02-15-96

Buck creek Coal, Inc.
Sec. Labor for Ramon s. Franco v.
W.A. Morris Sand & Gravel Inc.

i

FBBRPAR.Y

1996

Review was granted in the following case <luring the month of February;
Secretary of Labor, MSHA v. Jim Walter Resources, Inc . , Docket No . SE 95-140.
(Judge Hodgdon, January 16, 1996)

No cases were filed in which review was denied .

ii

COMMISSION DECISIONS AND ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, O.C. 20006

February 12, 1996

SECRET ARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket Nos.

PENN 93-343
PENN 93-431

Docket Nos.

PENN 93-479
PENN 94-30

RNS SERVICES, INC.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

MASE TRANSPORTATION CO., INC.

BEFORE: Jordan, Chairman; Doyle, Holen, Marks and Riley, Commissioners

ORDER
BY THE COMMISSION:
On January 29, 1996, respondents RNS Services, Inc. and Mase Transportation Co., Inc.
filed a motion to withdraw their petition for discretionary review in this matter. The Secretary
of Labor has indicated that he does not oppose the motion.

115

Upon consideration of the motion, it is granted and the petition for discretionary review is
dismissed.

Arlene Holen, Commissioner

116

Distribution

R. Henry Moore, Esq.
Buchanan Ingersoll
301 Grant Street, 20th Floor
Pittsburgh, PA 15219-1410
Susan E. Long, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203

117

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, O.C. 20006

February 13, 1996

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. PENN 93-15

v.

L & J ENERGY COivlP ANY, INC.

BEFORE: Jordan, Chairman; Doyle, Holen, Marks and Riley, Commissioners

DECISION
BY THE COMMISSION:
This civil penalty proceeding, arising under the Federal Mine Safety and Health Act of
1977, 30 U.S .C. § 801 et seq. (1994) ("Mine Act" or "Act"), involves citations and orders issued
by the Department of Labor' s Mine Safety and Health Administration to L & J Energy Company,
Inc. ("L & r'). Following an evidentiary hearing, Administrative Law Judge Avram Weisberger
issued his decision sustaining six of the seven violations charged. 16 FMSHRC 424 (February
1994) (ALJ). L & J filed a petition for discretionary review of that decision, arguing that a
stipulation as to certain testimony recounted in the judge's decision did not reflect the parties'
agreement. The Commission granted the petition and remanded the matter to the judge to
determine whether the stipulation accurately reflected the parties' agreement. 16 FMSHRC 667,
667-68 (April 1994). The Commission also directed that the judge, upon so doing, reconsider his
decision if necessary. Id at 668.

The judge detennined on remand that L & J was correct in its assertion that the stipulation
did not reflect the parties' agreement, which provided that the judge "would utilize the fact
testimony from witnesses, other than [expert ';Vitnesses] Wu and Scovazzo, who observed the
condition of the highwall." 16 FMSHRC 796 (April 1994) (ALJ). The judge declined to
reconsider his decision because "the decision takes cognizance of, and discusses, the testimony of
witness (sic) other than Scovazzo and Wu, who had observed the highwall." Id The Commission denied L & J's petition for review of the judge's decision on remand.

118

L & J appealed the judge's decision on remand to the U.S. Court of Appeals for the
District of Columbia Circuit. The court remanded the case to the Commission "for a new
determination based on the full record." L & J Energy Co, v. Secretary of1.Abor, 57 F.3d 1086,
l 088 (1995). The court determined that the judge's legal conclusion "disclaim[ing] reliance on
anything but expert testimony'' rendered "irrelevant" his statement that he had reviewed the
testimony of other witnesses. Id at 1087. The court further stated that if, on remand, the
Commission reaches the same conclusion, "it must simply explain why the eyewitness [i.e., nonexpert] testimony is discredited or discounted in whole or in part." Id. The court also held that
the Commission should address each of the six statutory criteria for determining civil penalties
"before assessing a fine." Id at I 088, citing Sellersburg Stone Co., 5 FMSHRC 287, 292-93
(March 1983)~ 30 U.S.C. § 820(i). On September 5, 1995, the Commission remanded the case to
the judge "for a new detennination based on the entire record." 17 FMSHRC 1515, 1517
(September 1995).
In his second decision on remand, issued on November 30, 1995, the judge stated with
respect to his evaluation of the non-expert testimony:
In evaluating the issue of whether dangerous conditions
existed on the highwall prior to the accident, I discount the testimony of the eyewitnesses who testified on behalf ofL & J, and
instead rely upon the expert testimony due to the experience and
expertise of the experts who testified. An evaluation of the experts'
testimony is set forth in my initial decision, 16 FMSHRC supra, at
443. In addition, as set forth in my initial decision, 16 FMSHRC,
supra, at 443, the testimony ofL & J's witnesses is discredited
because the inspector's testimony that on February 6, loose material
covered at least 75 percent of the highwall, was not contradicted or
impeached. Also, L & J's expert witness Scovazzo, and lay witnesses Todd and Woods recognized the depiction of some loose
materials in photographs taken the morning pf February 6.
17 FMSHRC 2133, 2134 (November 1995) (ALI).
L & J again petitioned for review. The Secretary supported L & I's petition to the extent
that it challenged the judge's failure to explain his decision to credit the testimony ·of the expert
witnesses over that of the eyewitnesses. Review of that issue was granted by the Commission and
briefing was stayed.
We conclude that the judge has not adequately explained his reasons for discrediting or
discounting the eyewitness testimony. The "experience" and "expertise" of the experts upon
whose testimony the judge relies do not explain why he discredited the eyewitness testimony.
Further, the judge's reliance on the discussion oftestimony in his earlier decision, which the court
of appeals found to be insufficient, does not fulfill the remand instructions set forth by the court

119

and this Commission that he explain the basis for his treatment of testimony. In addition, if the
judge is of the view that the inspector's testimony regarding loose materiaJ on the highwa11 on
February 6 renders the eyewitness testimony not credible, he must explain why. The judge must
also explain the significance, in terms of his evaluation of the eyewitness testimony, of his
reference to Jay and expert witnesses' recognition of loose materials in photographs taken on
February 6. 17 FMSHRC at 2134. FinaJly, the judge must reach a determination on the record in
light of his explanations.
For the foregoing reasons, we remand this matter to the judge for further consideration
consistent with this opinion.

Marc Linco)n Marks, Commissioner

120

Distribution

Colleen A. Geraghty, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Henry Chajet, Esq.
Kyle W. Parker, Esq.
Patton Boggs, L.L.P.
2550 M Street, N.W.
Washington, D.C. 20037
Administrative Law Judge Avram Weisberger
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

121

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 16, 1996
SECRETARY OF LABOR,
:MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEVA 93-129
v.

DOSS FORK COAL COMPANY

BEFORE: Jordan, Chairman; Doyle, Holen and Marks, Commissioners1

DECISION

BY: Jordan, Chairman~ Doyle, Holen and Marks, Commissioners

Th.is civil penalty proceeding arises under the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 801 et seq. (1994) ("Mine Act" or "Act"), and involves three orders and one citation
issued to Doss Fork Coal Company ("Doss Fork") by the Department of Labor's Mine Safety and
Health Administration ("MSHA") pursuant to sections 104(a) and (d) of the Mine Act, 30 U.S.C.
§§ 814(a) & (d). Administrative Law Judge Gary Melick determined that two violations giving
rise to orders were not the result of the operator's unwarrantable failure. 16 FMSHRC 797 (April
1994) (ALJ). He also vacated a third order based on his determination that the underlying
regulation was not in effect at the time of the alleged violation. Id at 812. He qetermined that
another cited violation was the result of the operator's high negligence. Id at 812-14. The
Commission granted the Secretary's petition for discretionary review ("PDR") challenging these
determinations.

1

Commissioner Riley assumed office after this case had been considered and decided at a
Commission decisional meeting. A new Commissioner possesses legal authority to participate in
pending cases, but such participation is discretionary. Mid-Continent Resources, Inc., 16
FMSHRC 1218 n.2 (June 1994). In the interest of efficient decision making, Commissioner Riley
has elected not to participate in this matter.

122

The issues on review are whether the judge erred (1) in determining that two violations
were not the result of Doss Fork's unwarrantable failure, (2) in vacating the third order based on
his determination that the underlying regulation was no longer in effect, and (3} in failing to
address the Secretary's assertion that one of the cited violations resulted from the operator's
reckless disregard. For the reasons that follow, we vacate and remand for further analysis the
judge's determination that two violations were not the result of unwarrantable failure. We reverse
the judge's determination that the regulation giving rise to the third alleged violation was not in
effect at the time of the order, vacate his order of dismissal, and remand for analysis of the
evidence as to that violation. We affirm the judge' s finding of high negligence as to the last cited
violation.

I.
Order No. 3554292
On October 26, 1992, MSHA Inspector James Graham, accompanied by MSHA
Supervisor Clyde Ratcliff, observed that loose coal, mixed with pieces of rock, had been pushed
into ten crosscuts in the right return air course of Doss Fork's Seminole Mine in McDowell
County, West Virginia. 16 FMSHRC at 809-810; Tr. 1-194-97.2 Inspector Graham issued Order
No. 35542923 under section 104(d)(l) of the Act alleging a "significant and substantial" ("S&S")4

2

The hearing was conducted over a period of five days. A separate transcript volume
was prepared for each day.
3

Order No. 3554292 stated in part:
Loose coal and coal dust was stored at spot locations in the left and
right cross-cuts in the right return air course starting one cross-cut
inby survey station No. 375 and ex.tended inby this point to within
ten crosscuts of the face on the 002-0 section, a distance of
approximately 1,200 feet. The loose coal and coal dust ranged in
depth of up to 26 inches.

16 FMSHRC at 809.
4

The S&S terminology is taken from section 104(d)(l) of the Act, 30 U.S.C.
§ 814(d)(l), which distinguishes as more serious in nature any violation that "could significantly
and substantially contribute to the cause and effect of a .. . mine safety or health hazard . . . ."

123

violation of 30 C.F.R. § 75.400.5 16 FMSHRC at 809. He also charged that the violation was
the result of Doss Fork' s "unwarrantable failure." Id.
The judge concluded that the cited material constituted a violation but determined that the
Secretary had not proven the violation was S&S, finding that "[t]here is insufficient evidence of
the combustibility of this admitted mix of rock, mud and coal and of the likelihood of an ignition
source." 16 FMSHRC at 810. The judge also found that section foreman Carl Dalton had a
" good faith belief that the material was not a violative ' accumulation,"' and that "[t]he testimony
of Dalton that the material had only recently been pushed into the crosscuts is also undisputed."
Id On those bases, he concluded that the violation was not the result of Doss Fork's
unwarrantable failure. Id
The Secretary seeks review of the judge's determination that the violation was not
unwarrantable, arguing that the violation was obvious and extensive. S. Br. at 10-11 . Contrary
to the judge' s finding that the accumulation had "only recently" occurred, the Secretary asserts
that the accumulations had existed for more than three weeks. Id. at 13; see 16 FMSHRC at 810.
The Secretary also asserts that the judge failed to consider that, during a previous inspection on
June 3, 1992, the operator had been cited three times for storing coal in crosscuts. S. Br. at 14.
The Secretary furthe\ argues that the judge erred in concluding that the \jolation was not
unwarrantable based on the operator's "good faith" belief that the accumulations were not
violative. Id at 15-20. The Secretary urges that a good faith belief must also be "reasonable."

Id
Doss Fork argues that it believed the accumulation was non-violative because it consisted
primarily of mud and rock; the entries were extremely wet and contained "shaley clod-rock,"
which, when exposed to water, turns to mud. D.F. Br. at 5-6. Doss Fork also argues that, prior
to the issuance of the subject order, two other inspectors had traveled through the same return
without issuing a warning or taking enforcement action. Id at 6-7. The operator further states
that the "good faith" defense to unwarrantable failure should not include an additional
requirement of "reasonableness." Id at 9-12.
The unwarrantable failure terminology is taken from section 104(d) of the Act and refers
to more serious conduct by an operator in connection with a violation. In Emery Mining Corp. , 9
FMSHRC 1997 (December 1987), the Commission determined that unwarrantable failure is
aggravated conduct constituting more than ordinary negligence. Id. at 2001. Unwarrantable
failure is characterized by such conduct as "reckless disregard," "intentional misconduct,"
5

30 C.F.R. § 75.400 provides:
Coal dust, including float coal dust deposited on rock-dusted
surfaces, loose coal, and other combustible materials, shall be cleaned up
and not be permitted to accumulate in active workings, or on electric
equipment therein.

12 4

"indifference" or a "serious lack of reasonable care." Id. at 2003-04; Rochester & Pittsburgh
Coal Co., 13 FMSHRC 189, 193-94 (February 1991).
The Commission has identified several factors to be considered in analyzing whether a
violation resulted from unwarrantable failure: among these are "the extensiveness of the violation,
the length of time that the violative condition has existed, the operator's efforts to eliminate the
violative condition, and whether an operator has been placed on notice that greater efforts are
necessary for compliance." Mullins and Sons Coal Co., 16 FMSHRC 192, 195 (February 1994).

As to extensiveness of the violation, the judge found that there were accumulations of up
to 26 inches in depth in ten crosscuts. 16 FMSHRC at 809. As to the length of time the violative
condition had existed, the record does not support the judge's finding that the violative
accumulation was a recent occurrence. Section foreman Dalton testified that the material was
pushed into the crosscuts during the last week of September or the first week of October, thereby
conceding that the accumulation had existed for at least three weeks. Tr. IV-119.
The judge did not discuss the operator' s efforts to eliminate the violative condition or
whether Doss Fork had been placed on notice that greater efforts were necessary for compliance.
Concerning the latter factor, the Commission has examined, inter alia, whether an operator has
been previously cited for a similar violation. See, e.g., Youghiogheny and Ohio Coal Co., 9
FMSHRC 2007, 2011 (December 1987). Here, the record indicates that the operator was on
notice that the storing of coal, mixed with rock and mud, was violative. Prior to issuance of the
subject order, the operator was cited on June 3 and October 21, 1992, for three violations of the
same standard. 16 FMSHRC 802-03 . In addition, MSHA warned the operator on October 15
about similar accumulations. Id There is no indication that the judge considered this evidence in
his analysis.
The Commission has held that, to serve as a defense to a finding of unwarrantable failure,
an operator' s good faith belief that his actions were not violative must also be reasonable. Cyprus
Plateau Mining Corp., 16 FMSHRC 1610, 1615 (August 1994) (holding that the judge erred in
failing to consider the reasonableness of an operator's belief). Although the judge concluded that
the operator maintained a good faith belief that the cited condition was not violative, he did not
analyze whether that belief was reasonable. On remand, the judge shall provide such analysis.
In addition, the judge's determination that this violation was not unwarrantable is
inconsistent with his disposition of another accumulation violation (Order No. 3554286, issued
five days earlier on October 21, 1992), decided by the judge at the same time but not challenged
before the Commission. 16 FMSHRC at 801-05. In determining that that violation resulted from
an unwarrantable failure to abate, the judge considered very similar factual circumstances relating
to accumulations in the mine where damp conditions existed and where the operator also asserted
that it believed the cited material was non-violative rock and mud. The judge rejected the
operator's defense and concluded that the violation was unwarrantable. This apparent

125

inconsistency must be reconciled by the judge. See Drummond Co., 13 FMSHRC 1362, 1369
(September 1991). ·
Accordingly, we vacate the judge's determination and remand for further analysis
consistent with this opinion.
II.
Order No. 3554293
On October 26, 1992, Inspector Graham, accompanied by MSHA Supervisor Ratcliff,
issued a section 104(d)(l) order6 alleging an S&S violation of30 C.F.R. § 75.202(a), 7 based on
his observation of inadequate roof support in the left return air course of the mine. 16 FMSHRC
at 810-11 . Inspector Graham charged that the violation was the result of Doss Fork's
unwarrantable failure. Id. at 811.
- The judge concluded that the cited condition constituted an S&S violation but determined
that the Secretary had not proven unwarrantable failure. 16 FMSHRC at 812. Relying on the
testimony of section foreman Dalton that he "had performed the weekly examination in the return
air courses on October 17, 1992, and at that time did not observe any hazardous roof conditions,"
and the fact that "the mine roof in this area of the mine could deteriorate rapidly," the judge
concluded that the Secretary had not proven that the "deteriorated conditions found on October
26 had existed at the time of the previous weekly examination." Id
The Secretary seeks review of the judge's finding and argues that the judge's conclusion is
based on erroneous facts. S. Br. at 20-21 . The Secretary maintains that, according to the record,

6

Order No . 3554293 stated in part:
The mine roof in the left return air course is not adequately supported at
spot locations starting at cross-cuts outby survey station no. 65 and
extended outby this point to within 3 cross-cuts of the surface portal.
There were several roof bolts at each location that were damaged to a
point they no longer adequately supported the roof

16 FMSHRC at 810.
7

30 C.F.R. § 75 .202(a) provides:
The roof, face and ribs of areas where persons work or travel
shall be supported or otherwise controlled to protect persons from hazards
related to falls of the roof, face or ribs and coal or rock bursts.

126

the cited area was examined on October 21, not October 17, as found by the judge. Id The
Secretary also maintains that section foreman Webb, not Dalton, performed the relevant weekly
examination. Id. at 20. Doss Fork agrees with the Secretary that Webb conducted the weekly
examination on October 21, but argues that the judge's error is not relevant because no roof
defects were observed during Webb's examination. D.F. Br. at 14-15.
In support of his conclusion that the roof conditions were violative, the judge credited the
testimony of both MSHA inspectors, and stated that "Graham's testimony is corroborated in
essential respects by the testimony of . . . Ratcliff." 16 FMSHRC at 811. Inspector Graham
testified that, during his inspection of the left return air course, "several places existed where roof
bolts were hanging down and exposing 24 inches between the roof and the plate." Id.; Tr. Il-6-7.
Graham also described three particular areas where groups of 6, 10, and 12 adjacent defective
bolts were observed. Id. ; Tr. II-10-12. Additionally, Graham testified that there were many
other damaged bolts throughout the area "with cracked and loose rock in the roof with much of
the loose roofleft hanging." Id.; Tr. II-14. The judge also noted Graham's conclusion that the
condition had existed for at least several weeks because of the state of deterioration. Id.; Tr. II18. Indeed, Graham disputed that the deterioration could have occurred within the five days since
the last weekly examination. Tr. II-27. MSHA Supervisor Ratcliff testified that the conditions he
observed were similar to an earthquake, with "fallen material in any direction you looked." Tr. II132. He observed areas of major roof falls that he believed had existed for weeks because "[r]oof
transition that excessive doesn't occur in a matter of days." Tr. II-135-37.
Section foreman Webb testified that he made the last weekly examination on October 21,
five days before the conditions were observed and cited by MSHA, and that he did not observe
any violative conditions at that time. Tr. V-4-5 .
The parties agree that the judge erroneously based his finding of no unwarrantable failure
on a weekly inspection date of October 17, instead of October 21, and on testimony from section
foreman Dalton rather than section foreman Webb. Because the judge failed to consider the
correct testimony regarding this violation and because the elapsed time between the weekly
examination and the day of inspection and citation appears to be relevant, we vacate the judge's
negative conclusion as to unwarrantability and remand for his consideration of the appropriate
testimony.

ID.
Order No. 3554294
On October 26, 1992, after concluding from the weekly examination book that adequate

12 J

examinations had not been conducted, Inspector Graham issued a section I 04(d)( I) order8
alleging an S&S violation of 30 C.F.R. § 75.305. 9 The judge concluded that the cited standard
was no longer in effect on the day the order was issued and vacated the order. 16 FMSHRC at
812.
The Secretary asserts that the judge erred in determining that section 75.305 was not in
effect on the day of citation. PDR at 9-10. The Secretary states that the regulation remained in
effect until November 16, 1992, the effective date of its final rule revising section 75.305. Id ,
citing 57 Fed. Reg. 34,683 (August 6, 1992). He urges that the order be remanded to the judge
for disposition on the merits. Id Doss Fork, without commenting on whether the standard was
in effect at the time of citation, also urges remand to the judge. D.F. Br. at 17.
As maintained by the Secretary, section 75.305 was among the standards that were revised
in the final rule, which did not become effective until November 16, 1992. Thus, the cited
standard was in effect on October 26, 1992, the date the order was issued. Accordingly, we
vacate the judge's order dismissing this violation and remand for analysis of the record evidence
as to this alleged violation.
IV.
Citation No. 3981551
On November 23, 1992, after observing Doss Fork's roofbolter James Wright move
under unsupported roof while installing a roof support strap, Inspector Graham issued an

8

Order No. 3554294 stated in part:
Adequate weekly examinations for hazardous conditions
in the return air courses of this coal mine are not being conducted.
There were obvious violations that were observed and there was
no report made of these violations in the weekly examination book.

9

30 C.F.R. § 75.305 (1991) provided in part:
[E]xaminations for hazardous conditions . . . shall be made at least
once each week . . . . [I]f any hazardous condition is found, such
condition shall be reported . .. promptly.. .. A record of these
examinations . . . shall be recorded ... in a book . . . and the record
shall be open for inspection . . ..

128

imminent danger order and the subject section 104(a) citation10 alleging an S&S violation of30
C.F.R. § 75. 202(b).11 16 FMSHRC at 812-13. He also charged that the violation was the result
of Doss Fork's high negligence. Id at 813 .
·
In his post-hearing brief, the Secretary urged the judge to assess the proposed civil penalty
of $3,000, asserting that it was "consistent with the criteria set forth in the Act." S. Post Hearing
Br. at 91 . He also urged "the Court to modify the citation to conform to the evidence establishing
that a negligence finding of 'reckless disregard' is appropriate in this case, and to adjust the
penalty accordingly." Id. at 96.
The judge found that an S&S violation was proved as charged, and that the violation was
"the result of high operator negligence." 16 FMSHRC at 813. The judge assessed the $3000
penalty proposed by the Secretary. Id at 814.
In his PDR, the Secretary asserts that the judge erred because he failed to address the
Secretary's request that the citation be modified to reflect a finding of reckless disregard. PDR at
11 . The Secretary notes that, notwithstanding his post-hearing request for modification of the
citation by the judge, the Secretary was merely requesting that the judge consider the record
evidence and "make his ·own determination as to whether the operator's violation should be
considered 'reckless disregard."' S. Br. at 23 n.11 .12 Doss Fork defends the judge's finding of

° Citation No. 3981551 states in part:

1

A roof bolt machine operator was observed traveling inby
permanent roof supports in the face of the No. 3 cross-cut on the
001-0 section. The roofbolting machine had been moved into the
face of the No. 3 cross-cut and the machine operator travel~ inby
permanent roof supports to position a metal roof support strap
before the T.R.S. [temporary roof support] had been installed
against the roof.
16 FMSHRC at 812-13.
11

..·.··

30 C.F.R. § 75.202(b) provides:
No person shall work or travel under unsupported roof
unless in accordance with this subpart.

12

The Secretary also states, however, "[I]n sum, the evidence fully supports the
Secretary's request that [the citation] be modified to reflect a finding of 'reckless disregard' and
that the penalty be adjusted accordingly." S. Br. at 24-25.
·

129

high negligence on both procedural and substantive grounds, arguing that the Secretary's attempt
to seek modification of the citation only after completion of the evidentiary hearing was untimely
and prejudicial. D.F. Br. at 18-19.
·
The Commission has de novo authority in assessing civil penalties and is not bound by the
Secretary's proposed penalties under section 1 lO(i) of the Act. Sellersburg Stone Co., 5
FMSHRC 287, 290-93 (March 1983), afj'd, 736 F.2d 1147, 1151-52 (7th Cir. 1984). Thus, the
issue before the Commission is whether the level of negligence found by the judge is supported by
substantial evidence and whether the penalty he assessed is consistent with the six penalty criteria
set forth in section l lO(i), one of which is the operator's negligence, Warren Steen Constr., Inc.,
14 FMSHRC 1125, 1131 (July 1992), not whether the judge expressly responded to the
Secretary's request for a finding of reckless disregard.13
In reaching his conclusion of high negligence, the judge credited the testimony ofMSHA
Inspectors Graham and Ratcliff over that of former superintendent Dillon as to Dillon's prior
knowledge that miners were going inby permanent roof support when installing roof support
straps. Graham's testimony was accurately summarized by the judge: "Dillon told him en route to
the section that the ~traps could not safely be installed and that it was causing workers to go inby
permanent supports:\ 16 FMSHRC at 813; Tr. II-74-75. Ratcliff's testimony was similarly
summarized by the judge: on November 16, 1992, Ratcliff received a cali from Dillon, who
"complained about the necessity of miners to go inby the last row of permanent support in order
to install the straps." 16 FMSHRC at 813; Tr. II-163-164. The judge rejected Dillon's denial
that he had spoken to the inspectors about miners' exposure to unsupported roof before the cited
condition occurred. 16 FMSHRC at 813-14. The judge also relied upon the testimony of James
Wright, who admitted that, for two or three weeks prior to the instant citation, he had reached
inby permanent roof support to install the roof straps. Id. at 813; Tr. V-50-52. Thus, the record
evidence on which the judge relied is substantial and supports his conclusion of high negligence.
Accordingly, we affirm the judge's determination of high negligence.

13

Commissioners Doyle, Holen and Marks are of the opinion that the judge did not err in
failing to respond to the Secretary' s request for modification of the citation, which was set forth
in his post-hearing brief. They believe that a request for modification is in the nature of an appeal
for an order and therefore is properly made on motion. See Wyoming Fuel Co., 14 FMSHRC
1282, 1289 (August 1992) (citing Cyprus Empire Corp., 12 FMSHRC 911, 916 (May 1990))
(footnote omitted) ("The Commission has previously analogized the modification of a citation to
an amendment of pleadings under Fed. R Civ. P. 15(a)"). Chairman Jordan would treat the
Secretary's request as one for modification of the penalty in light of the record evidence. See S.
Br. at 23 n.11 . She believes that such a request need not be presented by motion.

130

v.
Conclusion
For the foregoing reasons, we vacate and remand the judge's determination as to
unwarrantable failure regarding Order Nos. 3554292 and 3554293 and his dismissal of Order No.
3554294. We affirm the judge's determination of negligence with respect to Citation No.
3981551.

Arlene Holen; Corruruss1one

Marc Lincoln Marks, Commissioner

131

•

Distribution

David J. Hardy, Esq.
Jackson & Kelly
P.O. Box 553
Charleston, WV 25322
Robert W. Aldrich, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge Gary Melick
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

132

ADMINISTRATIVE LAW nJDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 1 1996"
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
.ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. WEVA 95-219
A. C. No. 46-03374-03837
Maple Meadow Mine

MAPLE MEADOW MINING COMPANY,
Respondent
DECISION APPROYING SETTLEMENT
Appearances:

Caryl L. Casden, Esq., Office of the Solicitor,
U. S. Department of Labor, Arlington, Virginia,
for the Secretary;
John Bonham, Esq., Jackson & Kelly, Charleston,
West Virginia, for Respondent.

Before:

Judge Maurer

This case is before me upon a petition for assessment of
civil penalty under Section lOS(d) of the Federal Mine Safety and
Health Act of 1977 (the Act) .
At the hearing, the parties proposed a settlement wherein
section 104(d) (1) Citation No. 3964584 would be modified to a
section 104(a) citation and the penalty reduced from $600 to
$200. Also with regard to the negligence factor on that citation
which was originally marked as "high," the proposal is that it be
changed to "moderate." With regard to section 104(d) (1) Order
No. 3964585, it would be modified to a section 104(d) (1) citation
and the proposed penalty of $1800 would be reduced to $900. Also
with regard to the gravity assessment, which was originally
marked as "highly likely," the proposal is that it be changed to
"reasonably likely."

133

I have considered the representations and documentation
submitted in this case, and I conclude that the proffered
settlement is appropriate under the criteria set forth in
Section llO(i) of the Act.
WBBRBPORB, the motion for approval of settlement is GRANTBD,
and it is ORDBRBI> that respondent pay a penalty of $1100 within
30 days of this decision. Upon payment in full, this case XS
DISMISSED.

Law Judge
Distribution:
Caryl L. Casden, Esq., Office of the Solicitor, u. s . Department
of Labor, 4015 Wilson Boulevard, Suite 516, Arlington, VA 22203
John Bonham, Esq., Jackson & Kelly, P. O. Box 553, Charleston, WV
25322

dcp

134

FEDERAL MXNE SAFBTY AND BBALTB REVl'.BW COMMI:SSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SltYLINE, 10th FLOOR
5203 LEESBURG Pil:E
FALLS CRURCH, VIRGINIA 220U

FEB 5 1996
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. SE 93-119
A.C. No. 40-01977-03619
Mine No . 3-2

U.S . COAL, INCORPORATED,
Respondent
DICIS:ION ON QMAND

This is an action for civil penalties under § 105(d) of the
Federal Mine Safety and Health Act of 1977, 30 U. S.C. § 801
.c.t. ~ ·
After a hearing I entered a decision on March 29, 1994,
holding that Respondent violated the regulations cited in the two
citations involved. I also held that the violations were
significant and substantial and that gross negligence of
·Respondent's electrician was imputable to Respondent. I
assessed civil penalties of $4,000 for each violation.
In review of my decision, on October 30, 1995, the
Commission held that the electrician was not an agent of the
operator and his negligence was therefore not imputable to the
operator . It reversed my determination that the electrician's
gross negligence was imputable to the operator, and remanded the
case to me for assessment of appropriate civil penalties.
This decision will reassess civil penalties without
imputation of negligence.
The electrician was called to repair an electrical
malfunction in a continuous mining machine . He opened the
electrical panel cover and began work with a screwdriver without
de-energizing the power circuits and without locking out and
tagging disconnecting devices for the 480-volt circuit he was
working on.
135

While trying to repair the energized circuit, the
electrician received a severe electrical shock. Other miners saw
him shaking, and cut the power off. He continued to shake so
badly that it took five miners to hold him down and transport him
to the surface. At the hospital he was treated for electrical
shock and burns to his hand.
Because of .his injuries, the electrician was absent from
work for two to three months. When he returned, he showed signs
of memory loss and impaired mental condition that were not
present before the electrical shock. Because of his deteriorated
mental condition, which included an inability to understand, ,
remember and follow work rules and safety standards, the company
terminated his employment.
The electrician violated the two cited safety standards.
Section 75.509 of 30 C.F.R. requires that all power circuits and
electrical eqµipment be de - energized before doing electrical
work. Sectio~ 75.511 provides that no electrical work shall be
performed on circuits or equipment without locking out the
circuits and tagging the disconnecting devices. The violations,
as found previously, were significant and substantial.
Under the Mine Act, the operator is liable without fault for
the electrician's violations . Since the Commission has ruled
that the electrician's negligence is not to imputable to the
. operator, the civil penalties will be reassessed on the basis of
the other five statutory criteria, i.e . , omitting the factor of
fault or negligence. 1

The statutory standards for assessing civil penalties for
violations are set forth in§ llO(i) of the Act, as follows:
1

"The Commission shall. have authority to assess all civil
penalties provided in this chapter. In assessing civil monetary
penalties, the Commission shall consider the operator's history
of previous violations, the appropriateness of such penalty to
the size of the business of the operator charged, whether the
operator was negligent, the effect on the operator's ability to
continue in business, the gravity of the violation, and the
demonstrated food faith of the person charged in attempting to
achieve rapid compliance after notification of violation. * * * "

136

Respondent is a relatively small operator . There is no
issue with respect to its financial condition or its compliance
history . Those factors are therefore neither a plus or a minus .
Respondent demonstrated good faith in attempting to achieve rapid
compliance after notification of the two violations . 2 This is a
plus.
The remaining factor is the gravity of the violations. The
violations were very serious and could have resulted in death.
As found in my original decision, the electrician not only
endangered himself, but put other miners at risk. The high
degree of gravity warrants a substantial civil penalty .
On balance, I find that civil penalties of $2,000 for each
violation are appropriate. This is a reduction of 50 percent
from my original assessment of penalties.
ORDER

Respondent shall pay civil penalties of $4,000 within 30
days of the date of this decision.

t.J~ -=t-~v~

William Fauver
Administrative Law Judge

Inspector McDaniel testified that the practices cited were
corrected by the company holding a safety meeting, at which
Inspector McDaniel again cautioned management and the
electricians as to the rules for de-energizing circuits and
locking and tagging them out before doing electrical work.
2

137

Distribution:
Susan E . Long, Esq., Office of the Solicitor, U.S. · Dept. Of
Labor, 4015 Wilson Blvd., Suite 400, Arlington, VA 22203
(Certified Mail)
Charles A. Wagner, III, Esq., Wagner, Myers & Sanger, P.O.
Box 1308, Knoxville, TN 37901 (Certified Mail)

138

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFF ICE OF ADM INISTRATIVE LAW Jll>GES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 8 1996
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

ALAN FOX ,
Employed by AMAX COAL co.,
Respondent

GARY W. BENNETT,
Employed by AMAX COAL co. ,
Respondent

CIVIL PENALTY PROCEEDINGS

..
.
.

Docket No. LAKE 95-298
A. C. No. 11-00877-4105 A

Docket No. LAKE 95-299
A.C . No. 11-00877-04104 A

CHARLES BURGGRAF,
Employed by AMAX COAL co. ,
Respondent

Docket No. LAKE 95-300
A.C. No. 11-00877-04102 A

ELDON RAY EVANS,
Employed by AMAX COAL CO.,
Respondent

Docket No. LAKE 95-338
.. A.C.
NO . 11-00877-04103 A
..

.
:

Wabash Mine

DECISION

Appearances:

Christine M. Kassak, Esq . , Office of the
Solicitor, U.S. Department of Labor, Chicago,
Illinois, for Petit'ioner;
R. Henry Moore, Esq., Buchanan Ingersoll,
Pittsburgh, Pennsylvania, for Respondents.

Before:

Judge Melick

These cases are before me upon the petitions for civil
penalty filed by the Secretary of Labor pursuant to Section
llO(c) of the Federal Mine Safety and Health Act of 1977, 30
u.s.c. S 801, et seq., the "Act," charging the named Respondents
as agents of corporate mine operator, Amax Coal Company (Amax),
with knowingly authorizing, ordering or carrying out a violation
of the mandatory standard at 30 C.F . R. S 75.400, on
139

August 3, 1993. The Secretary seeks civil penalties of $2,600
each against Amax Shift Managers, Bennett, Evans and Fox and a
civil penalty of $3,000 against Mine Manager Charles Burggraf.
Motion to Dismiss
In a preliminary motion, Respondents claim that these
proceedings should be dismissed because the Secretary "unduly
delayed the special investigation and the issuance of the
proposed assessment of civil penalties and that delay has
prejudiced their ability to defend themselves". The undisputed
facts related to this claim are set forth below:
1.
on August 3, 1993, MSHA inspector Arthur D. Wooten
inspected the Wabash Mine and issued Order No. 4054387 to
Amax Coal Company alleging a violation of 30 C.F.R.
S 75.400, on the Main West No. 1 conveyor belt, pursuant to
Section 104(d) (2) of the Federal Mine Safety and Health Act
of 1977 ("the Act"). The Order described the condition as
follows:
Accumulation of fine coal dust and loose coal
was allowed to accumulate on the mine floor
between the bottom belt and takeup pulleys of
The Main West No . 1 conveyor belt drive. The
accumulation of combustible material measured
18 inches in depth - 4 foot wide and 10 feet in
length. The belt was running when this
condition was observed with smoke coming
from the friction areas .
AMAX did not contest the Order and paid the penalty it was
assessed.
2.
Mr. Burggraf was the mine manager for the North
Portal or No. l of the Wabash Mine on the day when Inspector
Wooten issued the Order.
3.
Messrs. Fox, Bennett and Evans were shift mine
managers at the Wabash Mine in and around the time of the
issuance of the Order.
4.
on August 12, 1993, MSHA District Manager Rexford
Music recommended a preliminary special investigation be
conducted into a possible willful or knowing violation under
Section llO(c) and (d) of the Act be conducted, with respect
to Order No. 4'054387. No such investigation was conducted ~
[reference omitted)

1 40

5.
On April 28, 1994, Acting MSHA District Manager
Fred Casteel recommended that a special investigation be
conducted under Section llO(c) and (d) of the Act, with
respect to Order No . 4054387.
6.
on June 14-15, 1994, MSHA Special Investigator
Curtis Haile first visited the mine to review record books.
(reference omitted] He began to conduct interviews on
July 12, 1994, but did not interview Respondents until
July 29, 1994.
7.
Special Investigator Haile submitted his report on
August 3, 1994, to Lawrence M. Beeman, Chief, Technical
Compliance and Investigation Division.
8.
On January 19, 1995, the MSHA Solicitor's Office
wrote Mr. Beeman indicating that it agreed with the
recommendation to assess individual civil penalties against
Respondents. [reference omitted]
9.
On January 31, 1995, Mr. Beeman indicated in a
memorandum from District Manager Music that a determination
was made to propose a civil penalty against Respondents,
pursuant to Section llO(c) of the Act. He noted that 18
months had elapsed since the Order was issued and suggested
Mr. Music notify Respondents of MSHA's intention to assess
individual penalties by telephone. (reference omitted]
10. on March 14, 1995, after a Health and Safety
conference was conducted, Marvin W. Nichols, Jr., MSHA's
Administrator for coal Mine Safety and Health, directed
Richard G. High, Jr. to assess civil penalties against the
Respondents. [reference omitted) The proposed assessment
of such penalties were (sic] issued on March 22, 1995.
All Respondents, except Mr. Evans, contested such penalties
on or about April 4, 1995. Mr. Evans contested such penalty
on June 3, 1995, because of confusion over service of the
proposed assessment.
11. On May 15, 1995, the Secretary filed the Petition
for Assessment of civil Penalty against all Respondents
except Mr. Evans. The Petition against him was filed on
July 11, 1995.
Respondents argue that under section 105(a) of the Act the
delay that occurred before the Secretary proposed a civil penalty
in these cases was unreasonable. In particular Respondents cite
the following part of Section 105(a):
If, after an inspection or an investigation, the Secretary
issues a citation or order under Section 104, he shall,

141

within a reasonable time after the termination of such
inspection or investigation, notify the operator by
certified mail of the civil penalty proposed to be
assessed under Section llO(a) for the violation cited and
that the operator has 30 days within which to notify the
Secretary that he wishes to contest the citation or proposed
assessment of penalty.
Clearly, however, by its plain language, Section 105(a) is
inapplicable to proceedings such as these initiated under Section
llO(c) of the Act . Section 105(a) is precisely limited to
penalty cases arising from citations or orders issued to mine
operators under Section 104 and it refers specifically to
notification only to the •mine operator". I further find
inapposite the cases cited by Respondents regarding delays on the
part of the Secretary in filing petitions for assessment of civil
penalty under former Commission Rule 27(a), 29 c.F.R.
§ 2700.27(a) (now Rule 28, 29 C.F. R. S 2700.28) .
The issues in
those cases arose from the failure of the Secretary to have filed
petitions for assessment of civil penalty within 45 days of
receipt of a timely contest of a proposed penalty assessment.
There is 'i n fact no specific statute or regulatory time
limitation for prosecuting violations under Section llO(c) of
the Act. Moreover, it is the generally established law that
unless a period of limitation is fixed by statute or regulation
or unless there exist unusual circumstances of high prejudice,
the prosecution of even criminal offenses is not barred by lapse
of time. See 21 Am Jur 2d Criminal Law S 223. While the
Respondents herein claim prejudice because of the Secretary's
delay and, indeed, they have demonstrated some degree of
prejudice, that prejudice was not to such a high degree as to
have precluded viable defenses or to warrant dismissal.
Even assuming, arguendo, that the same factors the
Commission considers in the context of Secretarial delays in
filing penalty proposals under Section lOS(a) are examined in
relation to Section llO(c) cases, i.e. the reason for the delay
and prejudice to the operator, the Respondents• motion would
nevertheless fail. This Commission has generally accepted
Secretarial delays caused by his heavy caseloads and the lack of
budgetary resources and manpower to handle those caseloads. See
Steele Branch Mining, 18 FMSHRC ___ , Docket No. WEVA 92-953, slip
op. January 25, 1996; Salt Lake County Road Dept., 3 FMSHRC 1714
(July 1981) and Medicine Bow Coal Co., 4 FMSHRC 882 (May 1982).
The Secretary has evidentiary support for such reasons in these
cases. In addition, as noted, while Respondents have
demonstrated some degree of prejudice from the delay herein it is
not of the severity warranting dismissal.

1 42

Under the circumstances the Respondents' motion to dismiss
is denied.
!'.'he Merits
Section llO(c) of the Act subjects certain individuals to
civil penalties if the Secretary can sustain his burden of
proving that: (1} a corporate operator committed a violation of a
mandatory health or safety standard (or an order issued under the
Act); (2) the individual was an officer, director, or agent of
the corporate operator; and (3) the individual •knowingly
authorized, ordered, or carried out~ the violation.
A violation by the corporate operator must be established
and such violation must be proved in the proceeding against the
individuals. Kenny Richardson, 3 FMSHRC 8, 10 (January, 1981},
aff 'd sub nom. Richardson v. Secretary of Labor, 689 F.2d 632
(6th cir. 1982), cert. denied, 461 U.S. 928 (1983). The
Secretary also has the burden of proving that the person charged
is an agent of the corporate operator. Under Section J(e) of the
Act •agent" is defined as •any person charged with responsibility
for the operation of all or part of a coal or other mine, or the
supervision of miners in a coal or other mine."
Finally, the Secretary must prove that the agent •knowingly
authorized, ordered or carried out" the violation. The
appropriate legal inquiry in this regard is whether the corporate
agent •knew or had reason to know" of the violative condition.
Secretary v. Roy Glenn, 6 FMSHRC 1583, 1586 (July 1984), citing
Kenny Richardson, 3 FMSHRC 8, 16 (January 1981). In
Kenny Richardson, the Commission stated:
If a person in a position to protect employee safety
and health fails to act on the basis of information
that gives him knowledge or reason to know of the
existence of a violative condition, he has acted
knowingly and in a manner contrary to the remedial
nature of the statute.
3 FMSHRC at 16. In order to establish section llO(c) liability,
the ~ecretary must prove only that the individuals knowingly
acted, not that the individuals knowingly violated the law. Beth
Energy Hines, Inc., 14 FMSHRC 1232, 1245 (August, 1992). In Roy
Glenn, 6 FMSHRC 1583 (July, 1984), 'the Commission held, however,
that something more than the possibility of an underlying
violation must be shown to establish •reason to know". 6 FMSHRC
at 1587-8. Moreover, a •knowing" violation requires proof of
aggravated conduct and not merely ordinary negligence. Wyoming
Fuel co., 16 FMSHRC 1618, 1630 (August, 1994)

143

The underlying violation in these cases as charged in Order
No. 4054387 does not appear to be in dispute. As noted, the
order was issued on August 3, 1993, at 9:25 a.m., about five
minutes after the issuing inspector arrived at the belt entry and
discovered the described condition. The order charges as
follows:
Accumulations of fine coal dust and loose coal was
allowed to .accumulate on the mine floor between the bottom
belt and takeup pulleys of the Main West No.1 conveyor belt
drive. The accumulation of combustible material measured 18
inches in depth - 4 foot wide and 10 feet in length. The
belt was running when this condition was observed with smoke
comming [sic] from the friction areas.
The cited standard, 30 C.F.R. S 75.400, provides that
[c]oal dust, including float coal dust deposited on rock-dusted
surfaces, loose coal, and other combustible materials, shall be
cleaned up and not be permitted to accumulate in active workings,
or on electric equipment therein."
Neither ~he dimensions, the location nor the content of the
cited accumula.t ion appear to be disputed. Moreover, it is not
disputed that the belt, in close proximity to the accumulations,
was found rubbing on the belt frame resulting in friction heat.
The issuing inspector speculated that both the accumulations and
the belt frame were so hot that they could not be touched . There
is no dispute that coal was then being produced and transported
on the belt. The uncontradicted evidence is clearly sufficient
to establish that the violation existed as charged. However,
even assuming, arguendo, that each of the Respondents was an
· •agent" of the corporate operator during relevant times, I do not
find that the Secretary has met his burden of proving that any of
them •knowingly" authorized, ordered, or carried out the
violation.
In these cases the Secretary claims that Respondents Mknew
or had reason to know" of the cited violation based on an
inference from prior pre-shift examiners• reports that conditions
at the cited takeup •needed cleaningR. For several reasons I
find that no such inference can properly be drawn. First, the
Secretary would necessarily have to prove that such earlier
conditions had not been cleaned •.1 In this regard, contrary to

1

It is also significant that the Secretary has never proven
that any of the conditions noted in those prior pre-shift
examiners' reports, to the effect that the areas •needed
cleaningft or words to that effect, were actually in themselves
violative conditions. The Commission has held that whether coal
spillage constitutes an accumulation depends on the amount and
144

the Secretary's position, I do not find that the absence of onshift report entries prior .the last pre-shift report filed at
7:00 a.m. on August 3, 1993, established that the noted
conditions had not been cleaned up. The Secretary arques that
from the absence of such entries corresponding to pre-shift
entries showing the need to clean the cited area (at least
f ollowin9 the last reported cleanup in the on-shift report for
the day shift on August l, 1993) it may reasonably be inferred
that those conditions had not, in fact, been cleaned. However ,
in light of the credible and undisputed evidence that it was not
then the practice at the Wabash Mine to always report in the on
shift books when such conditions were cleaned no such inference
may properly be drawn. 2 It is noted, moreover, that corrective
action following a report by a pre-shift examiner is not required
to be recorded in the on-shift books by the Secretary's
regulations. Thus, the pre-shift reports indicating that certain
areas Mneeded cleaning" supports neither the inference that
violative conditions then existed nor that such conditions had
not thereafter been cleaned up.
The credible evidence shows, moreover, that it was the
accepted practice at the Wabash Mine for pre-shift examiners to
verbally notify tne shift manager of any hazardous condition if
it was deemed necessary. The fact that none of the pre-shift
reports indicating that cleaning was needed were apparently
brought to the attention of the shift managers in this manner
further suggests that the areas noted as needing cleaning were

Footnote l Continued
size of the spillage. Old Ben Coal Company, 1 FMSHRC 1954
(December, 1979). The Commission has also held that a violative
•accumulation" exists where the quantity of combustible materials
is such that, in the judgement of the authorized representative
of the Secretary, it likely could cause or propagate a fire or
explosion if an ignition source is present. Old Ben Coal
Company, 2 FMSHRC 2806, 2808 (October 1980) . In none of the preshift examiners' reports where areas were noted as •needing
cleaning" was an evaluation made that could be reviewed .to
determine whether a reasonably prudent person familiar with the
industry and purposes of the regulation would have recognized the
conditions as hazardous. See Utah · Power and Light Company, 12
FMSHRC 965, 968 (May 1990). Thus the pre-shift reports
themselves cannot and did not establish that violative
accumulations had existed at any time prior to the issuance of
the order at bar.
2

It is noted that the practice at the Wabash Mine has been
since changed so that reports are apparently now made in the onshift books when such reported conditions have been cleaned.
1 45

neither violative "accumulations" within the meaning of the Old
Ben decisions nor that they needed immediate attention.
Finally, the credible record and undisputed evidence
establishes that, following the pre-shift report filed at 7:00
a.m. on August 3, 1993, and before the order at bar was issued,
outby Foreman Mike Baize, an assistant to Respondent Evans,
directed a miner to clean the specific takeup area noted in that
pre-shift report .
Evans testified that Baize was also delegated
the responsibility to countersign the pre-shift report that
morning because he (Evans) was scheduled to attend a meeting with
Mine Foreman Burggraf at the beginning of the shift. Baize, who
has since become employed "somewhere" in Arizona and was
presumably, therefore, unavailable to testify, told Evans that he
had assigned miner Mike Riley to clean the cited takeup area
before the order was issued. It was later observed that a
protective guard had been removed from the takeup, presumably in
preparation for the cleanup , but apparently either no one
completed the job or additional spillage occurred before 9:25
that morning when the order was issued.
It is also apparent that the conditions cited by the MSHA
inspector at 9:25 a.m. on August 3 were considerably more serious
than when the same area was inspected by the pre- shift examiner
between 5:00 and 6:45 that morning (Exhibit R- 11, page 160). It
was later discovered that defective pillow bearings had caused
the belt to become misaligned.
It may reasonably be inferred
that such misalignment could have rapidly caused the cited
accumulation as well as the heat and smoke generated by the belt
rubbing on its frame . It may also reasonably be inferred that
these severe conditions had not existed at the time of the preshift examination, because, in accordance with mine procedures
and common sense, the examiner would no doubt have taken
immediate action and have reported such serious conditions in the
pre- shift report.
Significantly, the belt had previously been
aligned (trained) only shortly before, on the August 2 midnight
shift . Consistent with this evidence it is noted that Burggraf
testified that he had no notice of the severity of conditions
found by the inspector at 9:25 a . m. on August 3, 1993.
It is also significant that pre- shift mine examiner
Robert Orr, who was familiar with the cited area on a daily
basis, stated that he was not concerned in late July and early
August 1993 about the takeup and the material he found there. He
was, in fact, apparently surprised that the order was issued
because he had not observed, in the two weeks before this,
anything suggesting that the takeup area warranted an order.
Under all the circumstances, I do not find that any of the
Respondents "knew or had reason to know" of the violative
condition cited in Order No. 4054387.

1 46

In reaching this conclusion, I have not disregarded the
Secretary's other argument that the purported statements by MSHA
personnel to Evans and Burggraf on July 12 and July ~'
respectively, regarding cleanup problems at the mine, established
that Respondents "knew or should have known" of the specific
violation on August 3. However, the alleged statements were not
at all specific to the belt at issue and there were 20 miles of
belt at this mine nor to the specific problem identified as
causing the violation herein, i.e. the misalignment of the belt
caused by a defective bearing. In addition, these statements
were not sufficiently time related to the incident at bar to bear
any compelling weight on the issue. Moreover, in light of the
totality of credible evidence previously discussed, I can give
but little weight to the speculation of the issuing inspector
that the cited accumulation had been present for more than a day.
Under the circumstances, the charges against the Respondents
herein under Section llO(c) of the Act must be dismissed.
ORDER

These civil penalty proceedings are h reby dismissed.

Distribution:
Christine M. Kassak, Esq., Office of the Solicitor, U.S. Dept. of
Labor, 8th Floor, 230 s. Dearborn Street, Chicago, IL 60604
R. Henry Moore, Esq., Buchanan Ingersoll Professional Corp., USX
Tower, 57th Floor, 600 Grant Street, Pittsburgh, PA 15219
/jf

1 47

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 9 1996
APG LIME CORP .

CONTEST PROCEEDING

I

Contestant

v.

Docket No. VA 94 - 5-RM
Citation No. 4288981; 9/12/93

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) I
Respondent

Kimballton Mine
Mine ID 44-00082

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. VA 95-8 - M
A. C . No. 44 - 00082-05552
Kimballton Mine

APG LIME CORP .

I

Respondent

DECISION
Appearances:

Pamela s. Silverman, Esq., Office of the
Solicitor, U.S . Department of Labor, Arlington,
Virginia, for Petitioner;
Timothy M. Biddle, Esq. , and Thomas A. Stock,
Esq., Crowell & Moring, Washington, D. C . , for
Respondent.

Before :

Judge Hodgdon

These consolidated cases are before me on a notice of
contest and a petition for assessment of civil penalty filed by
APG Lime Corp. (APG} against the Secretary of Labor, and by the
Secretary of Labor, acting through his Mine Safety and Health
Administration (MSHA), against APG, respectively, pur suant to
Section 105 of the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 815. The company contests Citation No. 4288981
issued on September 12, 1993. The Secretary seeks a penalty of

148

$50,000.00 for the violation of his mandatory health and safety
standards set out in the citation . For the reasons set forth
below, I grant the contest, vacate the citation and dismiss the
petition.
A hearing was held on September 19 and 20, 1995, in
Pearisburg, Virginia. MSHA officials Richard L . Duncan, Joseph
M. Denk, Michael A. Evanto and Joseph A. Cybulski, and APG
employees Chester J. Tabor, David T. Epperly, Stacey E. Lucas,
Lawrence B. Hayes and Ivan L. Blevins testified for the
Secretary. Former Mine Superintendent Walter H. Paulson and Dr.
James J. Scott testified on behalf of APG. The parties also
submitted briefs which I have considered in my disposition of
these cases.
FACTUAL SETTING

APG's Kimballton Mine is a medium-size, underground
limestone mine in Giles County, Virginia. Limestone from the
mine is kilned to produce lime. Entries are developed and
limestone is mined by blasting. The entries are approximately 26
feet high and 42 feet wide and are connected by crosscuts and
vertical ventilation tunnels called "raises." In addition,
entries called "windows" are driven off the main heading until
the "hanging wall" (the limestone formation overlying the
formation being mined) is contacted.
Ground is controlled by manual scaling of the roof, face and
ribs in the face area after each round of blasting. Roof bolts
are used only in the underground mine shop area.
On September 9, 1993, a slab of rock, measuring
approximately .122 feet long by 22 feet wide by 9.5 feet thick,
fell from the roof in the 14 East Main entry near the No . 11
crosscut and crushed two miners operating a Tamrock twin boom
jumbo drill. The accident was investigated by Richard Duncan, at
the time a supervisory inspector , and Joseph Denk, a mine safety
and health specialist.
As a result of their inquiries, the investigators issued
Citation No. 4288981 on September 12, 1993. The citation alleges
a violation of Section 57.3360 of the Regulations, 30 C.F.R.
§ 57.3360, stating that:

149

On Thursday, September 9, 1993, at approximately
4:00 p.m., an accident occurred underground at the mine
in which two employees (Timothy Wayne Francis and Brian
Ratcliffe) were fatally injured. The two men were
operating a Tamrock Supermatic HS205T twin boom jumbo
drill in the 14th level east main heading when a slab
of rock fell from the roof and crushed the machine. At
that time, an effective ground support system was not
being utilized at the mine.
(Govt. Ex. 5 . ) On October 7, the citation was modified to
increase the level of negligence alleged from "moderate" to
"high" and to allege an "unwarrantable failure" on the part of
APG by changing the section of the Act under which the citation
was issued from 104(a), 30 U.S . C. § 814(a), to 104(d) (1), 30
u.s.c. § 814(d)(l).
FINPINGS OF FACT AND CONCLUSIQNS OF LAW

Section 57.3360 provides, in pertinent part, that : "Ground
support shall be used where ground conditions, or mining
experience in similar ground conditions in the mine, indicate
that it is necessary." It is the Secretary's position that
ground conditions prior to the roof fall should have indicated
that ground support was necessary.
The Secretary argues that a calcite 1 seam in the roof,
approximately one-eighth to a quarter of an inch wide, running
from where the No. 11 window intersected the main heading to
about halfway across the main heading should have put the company
on notice that further action was necessary . Specifically,
"[t]he Secretary contends that mine management deliberately
failed to properly assess the above conditions in the 14 East
entry between September 7, 1993 and September 9, 199), and as a

Calcite is "[a] mineral . . . , CaC03 , • • • • [That] is
the essential constituent of limestone, chalk, and marble, and a
minor constituent of many other rocks." Bureau of Mines, U.S.
Department of Interior, A Dictionary of Mining, Mineral, and
Related Terms 163 (1968) .
1

150

result, failed to implement appropriate action to support or
remove the ground after hand scaling proved ineffective."
(Sec. Br. at 9 . )
The evidence, however, does not support this position. The
calcite seam was first noticed by the roof scalers on September
7. After scaling away all of the removable pieces of rock from
the seam, they attempted to insert their pry bars into the seam
to determine if they could pry anything further down. They were
unable to. Still concerned, they advised their foreman of the
situation at lunch .
Ivan Blevins, the foreman, examined the seam and he and five
scalers, together, attempted to pry something down with their
bars. In all, the scalers worked on this seam for about three
hours without being able to scale it any further.
Since the roof
showed no signs of water or mud seepage, was not "drummy" 2 or
making any sounds of shifting, manifestations normally associated
with a dangerous roof, Blevins and the scalers concluded that the
roof was safe as it was. Accordingly, the scalers painted their
initials on the roof to indicate that it was safe to go under.
Blevins visually examined the entry on the eighth and ninth
and foreman Chester Tabor examined it on the ninth and neither
observed anything to indicate to them that the situation with the
seam had changed. There was no evidence that anyone else noticed
anything out of the ordinary either .
It was determined that the fall occurred because the calcite
seam was not solid between the rocks, but had gaps in it.
(Govt.
Ex. 2, Resp . Ex. L, Tr. 550.) The gaps were not visible before
the fall.
I conclude that nothing in the ground conditions should have
indicated to APG that ground support was necessary.
In reaching
this conclusion, I have evaluated . the company's actions in terms
of what a reasonably prudent person, familiar with the mining

2

Drummy is "[l]oose . . . rock that produces a hollow,
loose, open, weak, or dangerous ·sound when tapped with any hard
substance to test condition of strata; said especially of a mine
roof."
Id . at 356.

151

industry and the protective purpose of Section 57.3360, would
have done in order to meet the protection intended by the
regulation.
See Canon Coal Co., 9 FMSHRC 667, 668 ' (April 1987).
It is significant that the only people who observed the
calcite seam, the miners, were unanimous in their opinion that it
was safe.
It is undisputed that calcite seams are numerous
throughout the mine and do not, by themselves, indicate an
unstable roof. The Secretary has not presented any evidence that
there was anything about this particular calcite seam that should
have put the company on notice that the ground condition required
different actions than those it had followed in 45 years of
mining. 3 In this regard, the opinion of the inspectors, who
never saw the seam, given after the accident, is unpersuasive. 4
Furthermore, the company's mining experience in similar
ground conditions in the mine, contrary to the position of the
Secretary, woµld have indicated, as it apparently did to the
scalers, that ·if there were no visible gaps in the calcite seam,
and no other indications of unstable roof, ground control was not
necessary.
In 45 years of operation, the company had never
experienced a fall of this nature or magnitude.
I find that a reasonably prudent person, familiar with the
mining industry and the purpose of Section 57.3360 would not have
concluded that either the ground condition encountered or mining
experience in similar ground conditions indicated the necessity

3

Needless to say, there is absolutely no evidence to
support the Secretary's proposition that APG deliberately, that
is purposefully, failed to properly assess the calcite seam.
4

The inspectors seemed to place great weight on general
statements by some of the miners who they interviewed that in the
past some areas of suspected bad roof had been blasted down. The
evidence at trial indicated that such instances were rare and did
not involve the same situation encountered on September 7.
(See
e.g. Tr. 316.)
Cf. Asarco Mining Co., 15 FMSHRC 1303, 13Q7-08
(July 1993) (the testimony of the inspectors was credited where
they actually observed the conditions cited) .

152

for ground support. 5 Accordingly, I conclude that APG did not
violate Section 57.3360.

ORPER
It is ORDERED that APG Limestone's contest of Citation No.
4288981 is GRANTED, Citation No. 4288981 is VACATED and the civil
penalty petition is DISMISSED.

lf.~N~

T. Todd Ho~:~
Administrative Law Judge

Distribution:
Pamela S. Silverman, Esq., Office of the Solicitor, U.S.
Department of Labor, 4015 Wilson Blvd., Suite 516, Arlington, VA
22203 (Certified Mail)
Timothy M. Biddle, Esq., and Thomas A. Stock, Esq., Crowell
& Moring, 1001 Pennsylvania Avenue, N.W., Washington,
D.C. 20004-2595 (Certified Mail)
/lt

5

Obviously, this roof fall becomes part of APG's mining
experience. Consequently, the actions found reasonable in this
case may not be reasonable in future cases. See Tennessee
Chemical, Inc., 11 FMSHRC 783, 788 (May 1989).

153

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 1 4 1996
SECRETARY OF LABOR ,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. KENT 95-590
A.C. No. 15-17164-03549

I

Mine No. 1
NARROWS BRANCH COAL INC.,
Respondent

DECISION
Appearances:

Joseph B. Luckett, Esq., U.S. Department of Labor,
Office of the Solicitor, Nashville, Tennesee, for
the Petitioner ;
Ms. Deborah Childers, Narrows Branch Coal Co. Inc.,
Hardy, Kentucky, for the Respondent.

Before:

Judge Weisberger
Statemen t o f the Case

The above-captioned case was brought by the Secretary of
Labor (Secretary) seeking a civil penalty for an alleged
violation of 30 C.F . R. § 75.203(a) by Narrows Branch Coal Inc.
(Narrows Branch). A hearing was held on November 9, 1995, in
Charlest~n, West Virginia. The Secretary filed a Brief on
December 15, 1995. Narrows Branch did not file any brief.
Narrows Branch indicated in a set of stipulations filed at
the onset of t he hearing, that it does not contest the existence
of the cited violation, nor does it contest the cited gravity and
negligence. Narrows Branch raised as the only issue the question
of whether the penalties should be reduced pursuant to one of the
six criteria set forth in section llO(i) of the Act, i.e., the
effect of the penalty on the operator's ability to continue in
business.

1 54

Deborah Childers, Narrow Branch's bookkeeper, testified on
its behalf. She opined that Narrows Branch might be about to go
out of business. In support of her opinion she indicated that
Darrell Williams, it's sole corporate officer and sole
stockholder, was attempting to obtain new financing. Childers
was not aware of the type of financing that was being sought .
Narrows Branch only leased one mine, and owned no real
property. It was running two production shifts and one
maintenance shift at the time of the hearing, and employed
approximately 28 people.
Narrows Branch entered into evidence documents showing a
balance due of over $250,000 on loans from three banks, and past
due debts totaling $301,316.05, including a total of over $45,000
to the states of Kentucky and West Virginia (Resp Exs. 1-8).
Childers testified that Narrows Branch was paid for coal on a
per-ton basis, but was not aware of its current income. Narrows
Branch currently --.owes over $122, 000 in unpaid civil penalties
(Gov' t . Ex . 4 ) .
Narrows Branch did not of fer any financial audits in
evidence . It did not adduce any reliable evidence as to its
assets, liabilities, revenue or expenses. I find that it
accordingly did not adduce sufficient reliable evidence to
establish its present financial situation . Nor has it adduced
reliable evidence to establish that it has gone out of business,
and definitely will never resume business. I do not place any
probative value on the testimony of Childress that Narrows
Branch might go out of business, as such an opinion is mere
speculation.
For all the above reasons, I find that there is no basis to
mitigate a penalty based on its effect on Narrows Branch's
ability to remain in business. Considering the history of
Narrows Branch's violations (Gov't. Ex. 3), the degree of its
negligence, and gravity of the violations as set forth in the
order at issue, and the remaining factors set for in Section
llO(i) of the Act as stipulated to by the parties, I find that a
penalty of $3,000 is appropriate .

155

ORDER
It is ORDERED that Narrows Branch pay a penalty of $3,000
within 30 days of this decision.

~~

Avram Weisberger
Administrative Law Judge
Distribution:
Joseph B. Luckett, Esq., Office of the Solicitor, U.S. Department
of Labor, 2002 Richard Jones Road, Suite B-201, Nashville, TN
37215 (Certified Mail)
Darrell Willia~s, President, Deborah Childers, Bookeeper, Narrows
Branch Coal Inc., P.O . Box 428, Hardy, KY 41543 (Certified Mail)
/ml

156

FEDERAL MINE SAPETY AND HEALTH R.EVJ:BW COMMISSION
OFFICE Of ADMINISTRATIVE LAW JUDGES
2 SKYLINE, ,0th FLOOR
5203 LEESBURG PlKE
FALLS CHURCH, VIRGINIA 22041

£f8_l__5_1996
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
.o n behalf of ANDY HOWARD, JR.,
Complainant

TEMPORARY REINSTATEMENT
PROCEEDING
Docket No. KENT 96-95-D
MSHA Case No. PIKE CD 95-21

v.

Martiki Surface Mine
Mine I.D. No. 15-07295 BLH

BRUCE YOUNG AND YOGO, INC.,
Respondent

ORDER or TIMPOBARY UINSTATIMENT

Appearances:

Thomas A. Grooms, Esq., Office of the Solicitor,
U.S. Department of Labor, Nashville, Tennessee;
Tony Oppegard, Esq., Mine Safety Project of the
Appalachian Research and Defense Fund, Inc.,
Lexington, Kentucky; for Complainant;
Billy R. Shelton, Esq., Baird, Baird, Baird &
Jones, P.S.C., Pikeville, Kentucky, for
Respondent .

Before:

Judge Amchan
Facts and Contentions of the Parties

Complainant, Andy Howard, Jr., began working as a haul
truck driver for Respondent, Yogo, · Inc., in late February or
early March, 1995 (Tr. 13-17, 70). Yogo transports coal for
Martiki Coal Company at its surface mine in Martin County,
Kentucky (Tr. 114-16). Howard's duties entailed the transportation of coal over private dirt roads on Martiki's property
(Tr. 18-19, 70-71).
The week prior to working for Yogo, Howard drove a green
Mack truck for BNA Trucking, a company owned by the wife of
Bruce Young (Tr. 15-17). Mr. Young owns 50 percent of Yogo,
Inc. (Tr. 114). This green truck had defective brakes and was

15 7

the subject of a section 105(c) discrimination. complain~ filed
by William Delong, who drove the truck just before Mr. Howard
was hired (Tr . 15-16, 41-45). In July 1995, Howard was interviewed by MSHA special investigator Nancy Bartley. In
Mr. Young's presence, he told Ms. Bartley that the brakes on
the green Mack truck were defective and would not stop the truck
on a hill. According to Howard, Mr. Young's face turned red
during Howard's conversation with the investigator (Tr. 41-46)..
In March 1995, when Howard started to work for Yogo, he
drove an orange Mack truck. He continued to drive this vehicle
for approximately three months when he was transferred to a
black Mack truck, model RD-600. The air conditioning unit on
this truck did not work (Tr. 17, 23).
Due to the summer heat, Mr. Howard operated this truck with
the windows rolled down. The haul roads were often very dusty
and the dust coming into his cab made it difficult for Howard to
breathe, gave him headaches, and sometimes upset his stomach.
Howard complained to Bruce Young, who promised he would have the
air conditioning fixed (Tr . 18-25).
Employees of Yogo, Inc. were on vacation from June 24, 1995
to July 10, 1995 (Tr. 118). When Mr. Howard returned to work he
discovered that the air conditioning unit of his truck was still
non-functional (Tr. 27-28) . Mr. Young contends that he arranged
to have the air conditioning repaired on Howard's truck and
others, but that the person with whom he made these arrangements
unexpectedly failed to do the work (Tr. 118-20, 148-49, 175).
On the morning of July 11, 1995, Howard and four oth~r
drivers refused to drive their trucks (Tr. 28-29). Two of the
other drivers, one who worked for Yogo and the other who worked
for another company owned by Larry Goble, the other partner in
Yogo, also had non-functioning air conditioners (Tr. 151-52).
The five drivers demanded that the air conditioning be repaired
on the three trucks. They also' demanded that Yogo provide them
with medical insurance, and Howard asked or demanded an increase
in his salary (Tr. 31).
Mr. Howard contends that Mr . Young's response was that the
drivers could go back to work or be fired (Tr. 29). Young says
he merely told them that if they refused to work, everybody at

158

Yogo would lose their jobs, and that he would try to get the air
conditioners fixed. Young was apparently inferring ~hat if the
drivers refused to work that Martiki might replace Yogo with
another contractor (Tr. 120-21).
Mr. Young says he contacted Worldwide Equipment Company the
day before when he discovered that the air conditioners had not
been fixed over the vacation. Worldwide was not able to repair
the vehicles until July 14. The repairs performed on that date
cost Yogo $1,020 (Tr. 123-24, Exh . R-1).
Mr. Howard claims that Bruce Young never indicated that he
would fix the air conditioners. He states that the five drivers
continued their strike against Yogo for 13 hours. Then, on the
morning of July 12, Larry Goble promised them he would get the
vehicles fixed if they returned to work (Tr. 30-31). Howard also
claims that after this incident Bruce Young would not speak to
him (Tr. 29-32, 35) 1 •
The air conditioner on Complainant's truck worked for about
two weeks following the July 14 repairs . Howard drove the truck
for a few weeks after it broke again. The dust entering his
cab made him · feel ill. Howard's headaches got worse. At the
beginning of his shift on August 15, 1995, he informed Bruce
Young that he would not drive the truck until the air conditioner
had been repaired (Tr. 33-35}.
Mr. Young assigned Howard to a truck usually used to transport mud and other debris. Howard transported coal in the mud
truck while a Yogo mechanic repaired the air conditioner on his
truck. On August 16, Howard drove his own truck until about noon
when the air conditioner stopped working again (Tr. 36-39, ~ 12729).

When Howard told Young that his truck's air conditioner was
broken, Howard claims that Young b~came angry and told him that
he had stabbed Young in the back ever since he had come to work

0ther than Howard , the three drivers who worked for Yogo
are still employed by Respondent (Tr. 73-74).
1

159

for him2 • Then Young told Howard to go home and that he either
would call him when he needed him, or when the air conditioner
was fixed (Tr. 39-41, 48-49, 64, 85).
Young denies making the "stab in the back" remark. He says ·
he merely sent Howard home because the mud truck was being used
by another miner and therefore he had no vehicles for Howard to
drive that had operational air conditioning (Tr. 129).
Respondent contends that Mr. Howard called Larry Goble on
August 21, 1995. Goble told him that his truck's air conditioner
was not fixed yet. Howard asked Goble if he could come in to
wash the truck so that he could earn some money. Goble told
Howard that he could not use the vehicle until the air
conditioner was fixed (Tr. 198-99).
The next day Howard, who lives close to the Martiki mine,
heard on his CB radio that another miner was dr~ving his truck.
He called Goble again and was told he could return to work.
Howard claims that Goble said to him that somebody had called
the Mine Safety and Health Administration and indicated that
this would hurt Yogo (Tr. 49-53).
Respondent claims it intended to recall Howard as soon as
the air conditioning was fixed (Tr. 130). Goble states that on
August 22 he became tired of waiting for a contractor and
repaired the air conditioning compressor himself . He was then
able to get the contractor to come to the site si~ply to add
freon, which neither he nor any other Yogo employee was licensed
to do (Tr. 199, 211, Exh. R-3).
Respondent further contends that the truck was driven by
another miner on the afternoon of August 22, only to make sure
that the air conditioner worked before recalling Howard. On
August 23, Howard returned to work and his air conditioner
functioned properly (Tr. 53 , 139).

It is not clear from Howard's testimony whether he claims
these statements were made on August 15 or 16, or on both days
(Tr . 3 9 , 64 ) .
2

160

On or about August 29, 1995, Howard encountered Mr . Young
at the scale house where Yogo's trucks were weighed ~y Martiki.
According to Howard, Young begged him to quit, told him again
that Howard had stabbed him in the back and hurt him (Tr. 55-56).
Young denies having any heated discussions with Howard. He
states that he had been told by two people that Howard was
planning to quit and merely asked if this was true and told
Howard he would appreciate being given notice. Both men agree
that Howard told Young that he planned to quit as soon as he
found another job (Tr. 92, 133-36, 168).
On August 30, the radiator hose on Howard's truck broke.
He took his truck to Respondent's repair shop to fix it. There
he encountered Mr. Young again. Howard says Young became very
angry. With his face only four or five inches from Mr. Howard's,
Young asked Howard if he thought he "owned the place." He then
told Howard not to get out of the truck until Young told him to
get out (Tr. 56-59).
Young claims that he merely asked Howard to move his truck
because it was in the way of Yogo's mechanics. Young also claims
that Howard refused to move the truck. He denies that he was
four to five inches from Howard and says the distance between
them was two to three feet (Tr. 170-72).
The radiator hose was fixed and Howard resumed driving.
Later on August 30, Howard returned to the shop area to get oil.
He claims Young opened the door to the truck cab and told him
he was either going to fire him or force him to quit. Howard
believed that Young was trying to provoke him into starting a
fist fight (Tr. 60-61, 95-97).
Young says he merely told Howard that he should have called
the shop on his CB radio and had the oil brought out to .him.
This apparently would have taken Howard's truck out of production
for significantly less time. Young denies that he slammed the
door to Howard's truck, as claimed by Howard (Tr. 173-75).
On August 31, 1995, despite the fact that he had not found
another job, Howard did not report for work . He did not call
.Respondent to inform it that he was quitting. He picked up his
last pay check on September 1, and filed a discrimination complaint with MSHA on September 5. On September 13, Respondent

161

sent Howard a letter formally discharging him (Tr. 57, 97-99,
136-38, 142-43, 220).
Howard's complaint was investigated by MSHA and an
application for temporary reinstatement was received by the
Commission on January 16, 1996. Respondent requested a hearing
on the application. This hearing was held on February 8, 1996,
in Prestonsburg, Kentucky .
Evaluation of the Evidence
Section l OS {c) (1) of the Federal Mine Safety and Health Act
provides that :
No person shall discharge or in any manner
discriminate against or cause to be discharged
or cause discrimination against or otherwise
interfere with the exercise of the statutory
rights of .any ... miner because such miner ...
has tiled or made a complaint under or related
to this Act, including a complaint notifying
the operator or the operator's agent ... of an
alleged danger or safety or health violation
... or because such miner ... has instituted
or caused to be instituted any proceeding
under or related to this Act . . . or because of
the exercise by such miner .. . of any statutory
right afforded by this Act.
The Federal Mine Safety and Health Review Commission has
enunciated the general principles for analyzing discrimination
cases under the Mine Act in Sec. ex rel. Pasula v. ConsoliOation
Coal Co., 2 FMSHRC 2786 (October 1980), rev'd on other grounds
sub nom. Consolidation Coal Co. v. Marshall, 663 F.2d 1211
(3d Cir. 1981), and Sec. ex rel. Robinette v. United Castle Coal
.c,Q., 3 FMSHRC 803 (April 1981) . . In these cases, the Commission
held that a complainant establishes a prima facie case of discrimination by showing 1) that he engaged in protected activity
and 2) that an adverse action was motivated in part by the
protected activity.
The operator may rebut the prima facie case by showing
either that no protected activity occurred, or that the adverse

162

action was in no part motivated by the protected activity. If
the operator cannot thus rebut the prima facie case, it may still
defend itself by proving that it was motivated in part by the
miner's unprotected activities, and that it would have taken the
adverse action for the unprotected activities alone.
In a temporary reinstatement proceeding, the Secretary need
not establish that it will, or is even likely to, prevail in the
discrimination proceeding. Pursuant to the procedural rules of
the Commission, 29 C.F.R . § 2700.4S(d), the issue in a temporary
reinstatement hearing is limited to whether the miner's complaint
was frivolously brought. The Secretary of Labor has the burden
of proving that the complaint was not frivolous.
The legislative history of the Act provides that the
Secretary shall seek temporary reinstatement, "(u)pon determining
that the complaint appears to have merit. 11 The Eleventh Circuit,
in Jim Walter Resources. Inc. y. FMSHRC. 920 F.2d 738, 747
(11th Cir. 1990) , . concluded that "not frivolously brought" is
indistinguishable from the "reasonable cause to believe" standard
under the whistleblower provisions of the Surface Transportation
Assistance Act. Further, that court equates "reasonable cause to
believe" with a criteria of "not insubstantial or frivolous" and
"not clearly without merit" 920 F . 2d 738, at 747 and n. 9 .
In the instant case the primary question is whether the
Secretary and Mr. Howard have established that it is not
frivolous to contend that adverse action was taken against Mr.
Howard. More specifically, the issue is whether the Secretary's
claim that Mr. Howard was constructively discharged in August
1995 is clearly without merit. It is uncontroverted tha~ Howard
quit and was not fired by Respondent.
It determining whether the Secretary and Mr. Howard have met
this burden, I conclude it would be inappropriate for me to make
the ultimate credibility resolutio~s that I would make in a
discrimination proceeding. Commission Rule 45(d) allows the
Secretary to limit his presentation to the testimony of the
Complainant. Thus, unless I find there is no conceivable way

16 3

that I could credit the complainant's version of events in a
discrimination proceeding, I believe I must take his testimony
at face value in a temporary reinstatement proceeding3 •
For example, there are sharp differences in the accounts
of Mr. Howard and Mr. Young regarding their conversations in
August, 1995. It is quite conceivable that there may be
corroborative evidence presented in a discrimination hearing
that would allow a far more reliable resolution of the
credibility of these witnesses than I am able to make at the
present time.
The Secretary has established that his claim that
Mr. Howard was constructiyely discharged is "not
friyolous."
Under Commission law, a constructive discharge is proven
when a miner ~ngaged in protected activity shows that an operator
created or maf~tained conditions so intolerable that a reasonable
miner would have felt compelled to resign, Secretary on behalf of
Nantz v. Nally & Hamilton Enterprises. Inc., 16 FMSHRC 2208, 2210
(November 1994); Also see. Simpson y. FMSHRC. 842 F.2d 453 (D.C .
Cir. 1988); Yates v. Avco Cor.p., 819 F. 2d 630, 636-8 (6th Cir.
1987) [a similar test is applied by the 6th Circuit under the
Civil Rights Act) .
Mr. Howard's testimony indicates that Mr. Young, half-owner
of the operator, became upset at him when he insisted that his
air conditioner be repaired on July 11 and on August 15 and 16.
Howard claims Young approached him in an extremely hostile manner
on August 29 and 30, 1995, to the point of provoking a fight.
At this juncture, I conclude that it is not frivolous for
the Secretary to argue that Howard's insistence of having his
air conditioner repaired and his conversation with MSHA special
investigator Nancy Bartley cons~ituted activities protected by

This is analogous to determinations made in deciding a
111otion for summary decision under Commission rule 69(b) and (c).
Such motions can only be granted if there is no genuine issue
as to any material fact and the moving party is entitled to
summary decision as a matter of law.
3

164

section 105 (c) of the Act. Further, I find the Secretary's
allegations of animus on the part of Mr. Young towards these
activities to be not clearly without foundation. This alleged
animus may establish a nexus between Howard's protected
activities and the termination of his employment with Respondent.
Finally, I conclude that it is at least arguable that
Mr . Young's alleged behavior in July and August 1995 with respect
to Mr. Howard created conditions so intolerable that a reasonable
miner would have felt compelled to quit. Therefore, I conclude
that the Secretary's decision to seek the temporary reinstatement
of Mr. Howard is not frivolous.
ORDER

Respondent is hereby ORDBRBD to reinstate Andy Howard, Jr.,
immediately . The purpose of temporary reinstatement is to render
Complainant financially secure during the pendency of his
discrimination ca$e, Legislatiye History of the Federal Mine
Safety and Health Act of 1977. at page 625. Respondent may
satisfy this order through the means of "economic reinstatement."
Complainant's position, including financial compensation and
benefits, must be no worse than it would have been had he
returned to work on August 31, 1995, and continued to work for
Respondent up to the present date 4 •

~~~

Arthur J . Arnchan
Administrative Law Judge

'This refers to current payments and working conditions, it
does not require Respondent to give Complainant back pay, which
he would be entitled to only if he prevailed in a discrimination
proceeding.

16 5

Distribution:
Thomas A. Grooms, Esq . , Office of the Solicitor,
U.S. Department of Labor, 2002 Richard Jones Road,
Suite B-201, Nashville, TN 37215-2862 (Certified Mail)
Tony Oppegard, Esq., Mine Safety Project of the
Appalachian Research & Defense Fund of Kentucky, Inc.,
630 Maxwelton Court, Lexington, KY 40508 (Certified Mail)
Billy R. Shelton, Esq., Baird, Baird, Baird & Jones, P . S.C.,
415 Second Street, P.O. Box 351, Pikeville, KY 41502-0351
{Certified Mail)
/lh

166

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB l 5 1996
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. PENN 95-411
A. C. No. 36-07558-03543
No. 11 Vein Slope

ROTHERMEL COAL COMPANY ,
Respondent
DECISION

Before: Judge Weisberger
Appearances:

John J. Podgurski, U.S. Department of Labor, Mine
Safety and Health Administration, Arlington,
Virginia, and Linda Henry, Esq., U.S. Department
of Labor, Office of the Solicitor, Philadelphia,
Pennsylvania, for the Petitioner;
Randy Rothermel, Owner, Rothermel Coal Company,
Klingerstown, Pennsylvania, for the Respondent.
Statement of the Case

At issue in this civil penalty proceeding are three
citations issued by the Secretary of Labor (Petitioner}
allegation violations by Rothermel Coal Company (Respondent) of
mandatory safety regulations set forth in Title 30 in the Code of
Federal Regulations. Pursuant to notice, the case was heard in
Harrisburg, Pennsylvania on December 14, 1995. Harold Glandon
and Mark Mott testified for the Petitioner, and Randy Rothermel,
testified for the Respondent.

167

Findings of Fact and Discussion
Citation No· 41517689 .
On April 20, 1995, Harold Glandon, an MSHA inspector,
inspected the No. 11 Vein Slope Mine, an underground coal mine
operated by Respondent. A 440 volt cable supplied electricity
to an energized power box that controlled the main surface fan.
The cable was secured within approximately 6 inches from where
it entered the box, and a piece of conduit was wrapped around
the cable where it entered the box . However, there were no
restraining clips to prevent the cable from moving at the point
where it entered the box . Glandon opined that inasmuch as the
cable could have moved, as it was not rigidly attached to the
box, the cable could have become worn at the point of contact
with the box. He issued citation alleging a violation of
30 C. F . R. § 77.505 .
Section 77.505 supra provides, as pertinent, as
follows: \\Cables shall enter metal frames of
electric
compartments only through proper fittings."
Randy Rothermel testified for Rothermel Coal Company and
indicated that on February 1995, a fire had occurred on the
property burning all switch boxes. New switch boxes were then
installed and Rothermel contacted MSHA to arrange for technical
assistance concerning the installation of the new switch boxes.
According to Rothermel, a Mr. Hagy, the electrical inspector for
MSHA working out of the Wilkes-Barre office, told him that his
boss, Larry Brown, had indicated that no violations would be
written "on electrity" if technical assistance would be asked for
(Tr. 3 7) .
Glandon's testimony was not rebutted, contradicted, or
impeached by Respondent. I thus find, based upon his testimony,
that inasmuch as the cable that . entered the box at issue was not
restrained at the point of entry, it could have moved causing it
to rub against the entry to the box. This condition could have
led to loss of the cable's insulation. I find that the cable did
not enter \\through proper fittings". I conclude that Respondent
did violate Section 77 . 505 supra .

168

Rothermel's testimony that he had been informed by MSHA
officials that no electrical violations would be issued if he
were to call for technical assistance, does not negate the fact,
as testified to by Glandon, that a violation of Section 77.505
supra had occurred. However, I do find Rothermel testimony to be
trustworthy, and I conclude that Respondent's negligence herein
was low.
I find that a penalty of $50 is appropriate for this
violation.
Citation Nos. 4151770 and 4151771.
On March 14, 1994, Respondent was advised in writing by
W. R . Compton, the MSHA district manager, that the mine
ventilation map for the subject mine was received on January 27,
1994, and that the next map was due for submission to the
District manager on March 14, 1995. On about February 1, 1995,
the building containing Respondent's bulletin board, office, and
hoist serving the underground mine, burned down.
Production at
the mine ceased until the first or second week in March 1995,
when use of the hoist was resumed. Rothermel subsequently
obtained a survey of the mine. On April 26, 1995, he personally
filed the mine map with the Wilkes-Barre MSHA office, placed a
copy of the map in his truck which was kept on the premises, and
so informed his one employee. Glandon indicated that when he was
on the premises on April 27, 1995, a map had not been filed by
March 14, and there was no updated map on the rnine's bulletin
board. He issued two citations, one alleging a violation of
30 C.F.R. § 75.372{a) (l} which, as pertinent, provides that an
operator shall submit to the district manager three copies of a
mine map "at intervals not exceeding 12 months." He also issued
a citation alleging a violation of 30 C.F.R. § 75.1203, which
as pertinent, provides that the mine map " .
shall be
available for inspection by the Secretary or his authorized
representative."
The uncontroverted evidence in~icates that the mine map in
question was first filed on April 26, 1995, an interval which
exceeded 12 months from the last filing.
I thus find that
Respondent did violate Section 75.372(a) (1), supra . However,
due to the difficulties encountered by Respondent as a
consequence of the fire and lack of access to the underground
area, I conclude that the Respondent's negligence was extremely
low.
I find that a penalty of $20 is appropriate.

169

I find Rothermel's testimony credible, having observed his
demeanor, that the map at issue was in his truck on the premises
on April 27. Hence I find that it was "available" for inspection
by Glandon or other miners . I thus find that it has not been
established that Respondent violated Section 75.1203 sypra.
Hence citation no. 4151770 shall be dismissed.
ORDER
It is ORDERED that Respondent shall, within 30 days of this
decision, pay a penalty of $70. It is further ORDERED that
citation no. 4151770 be DISMISSED.

\

/A~sirger

Administrative Law Judge

Distribution:
Linda Henry, Esq., Office of the Solicitor, U.S. Department of
Labor, Room 14480, 3535 Market Street, Philadelphia, PA 19104
(Certified Mail)
John J. Podjurski, Conference & Litigation Representative,
U.S. Department of Labor, MSHA, 20 N. Penna. Ave., Room 3128,
WilkesBarre, PA 18701 (Certified Mail)
Randy Rothermel, Operator, Rothermel Coal Company, RD #1,
Box 33-A, Klingerstown, PA 17941 (Certified Mail)
/ml

170

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3993/FAX 303-844-5268

FEB 1 6 1996
CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEST 93-642
A.C. No. 05-03455-03626

v.

Docket No. WEST 93-643
A.C. No. 05-03455-03627

ENERGY FUELS COAL INC.,
Respondent

Southfield Mine
DECISION

Appearances:

Kristi Floyd, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Petitioner;
Phillip D. Barber, Esq., Dufford & Brown, P.C.,
Denver, Colorado,
for Respondent.

Before:

Judge cetti
I

These consolidated cases are before me upon petitions for
assessment of civil penalties under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et~ (1988) ("Mine Act" or
"Act''). The Secretary of Labor (Secretary) seeks civil penalties
from Respondent, Energy Fuels Coal Inc. (Energy Fuels), pursuant
to section 105(d) of the Act for the alleged violation of three
regulatory safety standards found in Parts 75 and 77, Title 30,
Code of Federal Regulations.
STIPULATIONS
1. Energy Fuels is engaged in mining and selling of
bituminous coal in the United States and its mining operations
affect interstate commerce.
2.
Energy Fuels is the owner and operator of Southfield
Mine, MSHA I.D. No. 05-03455.
3.
Energy Fuels is subject to the jurisdiction of the
Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 801 et
~("the Act"}.

4.
matter.

The Administrative Law Judge has jurisdiction in this

171

5. The subject citations were properly served by a duly
authorized representative of the Secretary upon an agent of
respondent on the dates and places stated therein, _ and may be
admitted into evidence for the purpose of establishing their
issuance and not for the truthfulness or relevancy of any
statements asserted therein.
6. The exhibits to be offered by respondent and the
Secretary are stipulated to be authentic but no stipulation is
made as to their relevance or the truth of the matters asserted
therein.
7 . The proposed penalties will not affect respondent's
ability to continue in business .
8. The operator demonstrated good faith in abating the
violations.
9.
Energy Fuels is a mine operator with 330,568 tons of
production in 1993.
10. The certified copy of the MSHA Assessed Violations
History accurately reflects the history of this mine for the two
years pri9r to the date of the citations.
Citation No. 3589183
Ned Zamarripa, a federal mine inspector, issued this 104(a)
citation following his inspection of the mine site. The citation
reads as follows:
No guard was provided for the conveyor head
pulley that is located on the top floor of
the c oal preparation plant. The conveyor
transports coal from the row coal storage
area to the prep plant.
The citation charges Energy Fuel with the violation of a
mandatory safety standard 30 C.F.R. § 7 7.4 0 0(c). That standard
reads as follows:
(c) Guards at conveyor-drive, conveyorhead, and conveyor-tail pulleys shall extend
a distance sufficient ' to prevent a person
from reaching behind the guard and becoming
caught between the belt and the pulley.
Thus the standard not only requires a guard for the conveyor
head-pulley but specifically requires that the guard must "extend
a (sufficient) distance" that a person cannot reach behind the
guard and become caught between the contact or pinch-point between the belt to the pulley.

1 72

The guard observed by the inspector was, at best, in the
nature of a perimeter or area guard rather than one that extended a sufficient distance to guard the specific contact points
that a person could contact by reaching behind the guard.
It is undisputed that the purported guard consisted of a
single short length of chain with a hook at the end of the chain.
This unlocked chain was hooked across the 9-foot high access
ladder leading to the platform where the head-pulley is located.
The pulley-head is located four or five feet above the walkway of
the platform and four or five feet away from the chain that was
hooked across the access ladder. Wired at the middle of the
chain was a "Danger" sign.
On cross-examination, Mr. Acre, the mine manager, testified
that the duties of some employees requires that they get up into
the area of the head-pulley to adjust the pulley, lubricate bearings and inspect or clean the area. The mine manager on crossexamination also testified as follows:

Q.

And there's nothing preventing someone from moving

the chain that's between the ladder and the pulley?
A.

That is correct.

Q.

There's not a lock on that, or anything like that?

A.

There is not.

Q.

Approximately how high is that chain?

A.

The chain is approximately three feet high.

Q.

So it would be possible for someone to even step

over that chain very easily?
A.

~ertainly

Q.

It would be possible for someone to stub their toe

would be

while they were stepping over . that chain and come close to
the pulley, wouldn't it?
A.

That's a possibility.

Thus it is clear from the record that to access the headpul ley a person could simply unhook the chain or just step over
it or under it without even bothering to unhook the chain.

173

Respondent asserted (and also presented some evidence) that
it complied with a mandated lock-out procedure in its maintenance
of the head-pu~ley.
Even assuming full compliance with mandated lock-out procedures when work of any kind is done on the head-pulley, such compliance does not relieve an operator from full compliance with
the provision of the cited guarding standard. Compliance with
both safety standards is required.
On review and evaluation of the evidence presented and the
provisions of the cited standard, I find that the unlocked chain,
with a cautionary danger sign strung across the access ladder, is
insufficient to meet the requirements of the cited safety
standard.
The mitigating factors, such as the remote location of the
head-pulley, the chain with a danger sign strung across the
access ladder, and the asserted compliance with lock out procedures have been taken into consideration by MSHA by its modification of the citation. Prior to the hearing, MSHA modified the
citation by changing the injury finding "reasonably likely" to
"unlikely'', and deleting the significant and substantial finding.
MSHA also reduced the proposed penalty to a single assessment
penalty of $50.00.
I conclude that a violation of the cited safety standard was
established. Upon taking into consideration the statutory criteria in section llO(i} of the Act, I find the MSHA proposed
$50.00 penalty is appropriate for this violation.

Citation No. 2930830
This citation is the first of three citations issued concerning the preshift examinations of the mine . This citation was
issued on June 22, the first day of the inspection.
It alleges a
non-significant and substantial 104(a} violation of 30 C.F.R .
§ 75.360(a}.
MSHA proposed a $50.00 civil penalty . The cited
safety standard reads as follows :
Within 3 hours preceding the beginning of any
shift and before anyone on the oncoming
shift, other than certified persons conducting examinations required by this subpart,
enters any underground area of the mine, a
certified person designated by the operator
shall make a pre-shift examination.
(Emphasis added} .
Clearly and plainly this regulatory safety standard requires
a certified person to make the preshift examination within three
hours "preceding the beginning of any shift".

174

Upon evaluation of the conflicting evidence , I find that at
the Southfield Mine on June 22, the beginning of the day shift
was 5 a . m. and at that time the men entered the mine.
(Tr. 139) .
The preponderance of the evidence also established that the preshi ft examination required by 30 C.F.R. § 75.360{a) was not completed until 6:20 a.m.
{Resp. Ex. 2A, Tr. 138-139) .
I do not question the fact that the pre-shift examination
was performed by John Gribben, a certified person, nor the fact
that a certified person is permitted to perform a supplemental
examination of his own working areas after the beginning of a
shift, as long as no other person is scheduled to enter that area
before this supplemental examination occurs. One difference
between the two types of examinations is that a preshift examination, unlike a supplemental examination, must be recorded in a
book on the mine surface before a non-certified person may enter
the inspected underground area.
[75.360{g)]. It is also
undisputed that there is no need to require inspections of areas
of the mine where persons are not scheduled to work or travel.
In this case I am persuaded by the documentary evidence,
Resp. Ex . 2A, and my evaluation of the testimony of the certified
examiner, that on the day the citation was issued the preshift
examination required by 30 c.F.R . § 75.360{a), was not completed
before the "beginning of the shift".
The 104(a) non-S&S violation of the cited safety standard
was established . Taking into consideration the criteria of
section llO(i) of the Act, I find the $50.00 civil penalty
proposed by MSHA is appropriate for this violation and it is
affirmed.
citation No. 29308 3 1
This citation was vacated by MSHA at the beginning of the
hearing.
(Tr. 6).
Docket No. WEST 93-643

Citation No. 3077128
This 104(a) S&S citation charges the operator with inadeguate preshift examination of the ~ine on June 23, the second day
of the inspection . It alleges that the examiner performing the
preshift examination on June 23 should have "detected" an improper direction of an air current.
The citation reads as follows:
An inadequate pre-shift examination was
conducted for the day shift of 6-23-93, on
the 2-North "d" east working section. The

175

air current (coursed) through the belt haulage entry was being used to ventilate the
working faces at a rate of 9000 cfm. This
violation was obvious in the area of the
feeder breaker and should have been detected
and immediately corrected, prior to mining
coal at the working faces.
(See also
citation no. 3077127). 1
The cited safety standard 30 C.F.R. § 75.360(b) reads as
follows:
The person conducting the pre-shift
examination shall examine for hazardous
conditions, test for methane and oxygen
deficiency, and determine if the air is
moving in its proper direction.
There is no dispute that the time the air current reversal
was first detected by the inspector and mine management was just
after midday on June 23. At that time a citation was issued for
an obvious air. current flowing in the wrong direction. The
operator agreed, accepted and paid the MSHA penalty assessment
for that violation . That citation was never contested. The
instant citation that the operator is contesting is the additional citation issued for the alleged failure to detect the
obvious wrong direction of the air current at the time of the
June 23 preshift examination.
As I will discuss in more detail below, I find the preponderance of the evidence failed to establish that the air current
in question was moving in the wrong direction at the time of the
preshift examination which was conducted 4 a.m. to 5 a.rn. on June
23.
on June 23 the second day of his inspection, the inspector
arrived at feeder-box area about 12:30 p.m. He testified that
"as soon as I got there, it was immediately obvious" that the air
current (9000 cfm) was moving in the wrong direction (belt air
going inby to the face). The inspector testified "The air was
coming at me.
It was in my face and I could feel the air current." The inspector assumed that this obvious wrong direction
of air current had existed for several days.
(Tr. 175, 183).
On cross examination the inspector admitted that on the day
before (June 22) he and others stood at the same place for 10 to
20 minutes where on June 23, he "immediately" noticed the "quite
Citation No. 3077127 (Govt. Ex. 6B) issued for air not
moving in its proper direction was accepted by Energy Fuels and
never contested.

176

obvious" air current reversal.
(Tr. 188). With the inspector on
his earlier inspection of June 22 at the same identical location
was MSHA's Bill Reitze, the supervisor in charge of the ventilation group in the MSHA district off ice, and Andy Franklin,
production superintendent. Neither the inspector, Reitze nor
Franklin noticed any air reversal at that time.
(Tr. 183, line
16-19).
.
The preshift examination on June 23 was conducted by Mr.
Randy Acre, mine manager of the Southfield Mine.
Mr. Acre has
had "boss paperstt continuously since 1978 which allows him to
make preshift examinations. On June 23 he conducted the preshift
examination between 4 a.m. and 5 a.m.
He traveled to the Feeder
Breaker area and did not detect any air current traveling in the
wrong direction. Air traveling at 9000 cubic feet per minute is
a significant volume of air. Mr. Acre testified, if the air had
been traveling in a reverse direction at that time, he would have
noticed i t just as Inspector Zamarripa and others immediately
noticed i t later that same day.
Inspector Zamarripa conceded on
cross-examination that Mr. Acre was a prudent, competent miner,
who takes his job seriously.
Andrew Franklin, production superintendent, has fire boss
papers.
He was with Inspector Zamarripa and Mr. Acre at the
feeder box on June 22 and again on June 23. He testified there
was no air reversal on June 22 but on June 23 at the time of
further inspection of the area, it was obvious there was an air
reversal.
He ~tated, "You could feel it on your face.rt
I credit the testimony of the mine manager, Randy Acre.
On
the basis of his testimony, I find that the cited ''obvious" air
reversal of 9000 cubic feet of air did not exist at the time of
the preshift examination conducted by Mr. Acre at 4 a.m. to 5
a.m. on June 23.
I find the air reversal was indeed obvious and would have
been detected by Mr. Acre during his preshift examination if it
had existed at that time.
I credit Mr. Acre's testimony and
vacate the citation.
Conclusion
In view of the foregoing, I affirm the two 104(a} .citation
Nos. 3589183 and 2930830.
Upon consideration of the statutory
criteria in section llO{i) of the Act, I find that the MSHA
proposed penalty of $50.00 is the appropriate penalty for each of
the affirmed citations.

177

ORDER

It is ORDERED that:
Docket No. WEST 93-642
Citation No . 2930831 be VACATED as requested by Petitioner
at the hearing .
Citation No. 3589183 and its related $50.00 proposed civil
penalty are AFFIRMED .
Citation No. 2930830 and its related $50.00 proposed civil
penalty are A.FFIRMED .
It ~s further ORDERED that the RESPONDENT SHALL PAY a civi l
penalty assessment of $100.00 to MSHA within 30 days of the date
of this decision a n d order, i n satisfaction of the two
established violations in this docket, and upon receipt of
payment, Docket No. WEST 93-642 is dismissed.
Docket No. WEST 93-643
Citation No. 3077128 and its related proposed penalty are
VACATED and Docket No. WEST 93 - 643 is DISMISSED .
' •

/

,_J_

{. /u~( (.J-~

·

J,.

·,~J 1

August F. cetti
Administrative Law Judge

Distribution:
Kristi Floyd, Esq., Office of the Solicitor, U.S. Department of
Labor, 1999 Broadway, suite 1600, Denver, CO 80202 - 5716
{Certified Mail)
Phillip D. Barber, Esq . , DUFFORD & BROWN, P.C . , 1700 Broadway,
Suite 1700, Denver, co 80290 - 801~
(Certified Mail)
/sh

178

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-5266/FAX 303-844-5268

FEB 2 0 1996
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION {MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. WEST 94-226-M
A.C. No. 26-02007-05512
Docket No. WEST 94-681-M
A.C. No. 26-02007-05515

v.
T.E. BERTAGNOLLI & ASSOCIATES,
Respondent

Bertagnolli Aggregates

DECISION APPROVING SETTLEMENT
ORDER CANCELING HEARING
Before:

Judqe Cetti

The above-captioned cases are consolidated for evaluation
and disposition. Docket No. WEST 94-681-M was assigned to the
Judge on remand.
These consolidated cases are before me upon a petition for
assessment of civil penalty under section 105(d) of the Federal
Mine Safety and Health Act of 1977 (the Act).
Petitioner has
filed a motion to approve a settlement agreement and to dismiss
these cases.
In Docket No. WEST 94-226-M, under the proffered settlement,
there is a reduction of the original proposed penalties as
follows:
Docket No. WEST 94-226-M

citation No.

Alleged Safety
Standard Violated
(CFR Title 30)

Initial
Proposed
Penalty

Settlement
Disposition

4138636
4139102
4139103
4139105

56.11001
56.14109(a)
56.14109(a)
56.11001

$3,500.00
1,500.00
1,500.00
3,500.00

$1,750.00
1,000.00
1,000.00
l , 750. 00

TOTAL

$5,500.00

In Docket No. WEST 94-681-M there is a reduction of original
penalties as follows:

179

Docket No. WEST 94-681-M

Citation No.

Alleged Safety
standard Violated
(CFR Title 30)

Initial
Proposed
Penalty

Settlement
Disposition

4139741
4139747

56.12016
56.15002

$5,200.00
4,600.00

$3,500.00
Vacate

TOTAL

$3,500.00

I have considered the representations and documentation submitted in these cases and I conclude that the proffered settlement is appropriate under the criteria set forth in section
llO(i) of the Act.

ORDER
WHEREFORE, the motion for approval of settlement is GRANTED
and Citation No. 4139747 and its proposed civil penalty are
VACATED.
It is further ORDERED THAT THE OPERATOR PAY the approved
penalties totaling $9,000.00 to the Office of Assessments, Mine
Safety and Health Administration, P.O. Box 360250M, Pittsburgh,
Pennsylvania 15251 within 30 days of the date of this decision.
Upon such payment these cases are dismissed.
In view of the
approved settlement, the hearing previously scheduled for
February 20, 1996, is CANCELED.

t F. Cetti
istrative Law Judge
Distribution:
Susan Gillett-Kumli, Esq., Office of the Solicitor, U.S. Department of Labor, 71 Stevenson Street, Suite 1110, San Francisco, CA
94105-2999
N. Childress, T.E. BERTAGNOLLI & ASSOCIATES, P.O. Box 2577,
Carson City, NV 89702

/sh

180

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
01'1'%C:S OP ADKDnS'IRATJ;VS ~W JUDQSS

2 I~, 10th rLOOJt
1203 J.8U8QRG •Dt:&

rA1.LI anmc:a, VIRGDlll 22on

FEB 2 2 1996
LANCE A. PAUL,

DISCRIMINATION PROCEEDING
Complainant

v.

Docket No. WEST 95-228-DM
MSHA Case No. WE MD 95-04

NEWMONT GOLD COMPANY,
Respondent

Gold Quarry
Mine ID 26-00500
DECISION

Appearances:

Lance A. Paul, RJ.:Q ~. Elko, Nevada, for the
Complainant;
Charles W. Newcom, Esq., Sherman & Howard L.L . C.,
Denver, Colorado, for the Respondent.

Before:

Judge Feldman

This case was heard on November 28 and 29, 1995, in Elko,
.Nevada . This matter is before me based upon a discrimination
· complaint filed on March l, 1995, pursuant to section lOS(c) (3)
of the Federal Mine Safety and Health Act of 1977 (the Mine Act),
30 U.S.C. § 815{c) (3) by the complainant, Lance A. Paul, against
the respondent, Newmont Gold Company (Newmont). Section lOS(c}
provides, in pertinent part:
No person shall discharge or in any manner discriminate
against ... any miner ... because such miner ... has filed
or made a complaint under or' related to this Act, including
a complaint notifying the operator or the operator's agent
... of an alleged danger or safety or health violation in a
coal or other mine . . . .
Paul alleges his November io, 1994, discharge for alleged
insubordination was motivated by his protected activity
associated with his radio transmission to control room management
during a November 3, 1994, fire at the respondent's Refractory
Ore Treatment Plant (ROTP). The purpose of Paul's radio
communication was to express concern for the safety of a fellow
181

.·:

employee, who, unlike other employees, had not been sent to the
designated evacuation area during the fire emergency.
In response to Paul's complaint, the respondent asserts that
Paul, who had been working under a last chance agreement, was
discharged because :
Mr. Paul committed two violations of company policies
leading to his termination. The first involved his
violation of company lock out procedures by his failure
to remove his locks from equipment before he left work.
This is a clear violation of written company policy.
The second, and far more si~ificant, violation of
company policy, which occurred the day after the first
violation by Mr. Paul, involved his breaking radio
silence, again in violation of company policy, during a
mine emergency (Emphasis added) . (Respondent's
Prehearing Br. at p . 2)
Although the prehearing information and the testimony
adduced at trial reveals the respondent relied heavily on Paul's
November 3, 1994, breaking of radio silence as a basis for his
termination, Newmont relies upon an alternative defense. Namely,
Newmont argues, even if Paul's November 3, 1994, radio
communication was protected, Paul would have been terminated
·regardless of his use of the radio because of his failure to
follow lock out procedures before leaving mine property on
November 2, 1994 .
For the reasons discussed below, the evidence reflects
Paul's November 3, 1994 , radio communication was protected
activity that significantly and substantially motivated the
adverse action complained of . Consequently, Lance Paul's
discrimination complaint shall be granted.
Preliminary Findings Qf Pac~

The respondent, Newmont Gold Company, operates a refractory
ore treatment plant located approximately six miles north of
Carlin and 25 miles east of Elko, Nevada.
(Tr. 130). The
plant separates iron from iron ore and produced approximately
1.7 million ounces of gold in 1994. (Tr. 204).

182

Lance Paul was employed by Newmont as a laborer, utility man
and mill operator since 1988 until his discharge on November 10,
1994. From August 1994 until his termination, Paul served as the
Chief Union Steward for Operating Engineers Local 3. During his
tenure as Chief Steward, Paul was involved in safety-related
activities serving on the safety and health, and grievance
committees. The company/union contract specifies that safety is
everyone's responsibility.
(Tr. 308-09).
On October 6, 1992, Paul was disciplined after he was
overheard complaining to a fellow employee that there were too
many "scabs" (non-union members) working in the mill department.
Paul was suspended without pay for five days as a result of his
conduct.
Shortly thereafter, on or about November 15, 1992, Paul was
found "loafing" in a janitorial closet during his work shift.
Paul alleged he had sat down to rest after he had gone into the
closet to get supplies. Newmont alleged Paul was sleeping on the
job. Paul admitted on cross-examination that the door of the
closet was closed and the lights were out.
(Tr. 98-99).
Newmont was contemplating terminating Paul as a result of
the October 1992 "scab" and November 1992 "resting" incidents .
However, the union intervened on Paul's behalf. The company
agreed to place Paul under the terms of a "Last Chance" Agreement
on November 25, 1992. Under this agreement, Paul acknowledged
that his violation of any Company rules or regulations during the
next 24 months "may subject [him] to immediate discharge."
(Ex. R-1, p. 1) .
The Last Chance Agreement remained in effect despite an
October 15, 1993, settlement of a union grievance proceeding that
resulted in the repayment of Paul's wages for his Octoper 1992
five day suspension and the removal of the "scab" incident
disciplinary action from Paul's records.
(Ex. R-1, p . 2). During
the period November 25, 1992, whe'n the Last Chance Agreement was
executed, until November 1, 1994, Paul had no intervening
disciplinary problems.
(Tr. 319).

183

The November 2. 1994 Failure to Remove Locks
On November 1, 1994, at approximately 7:30 p . m., shift
foreman Peter Pacini telephoned Paul at home to request that he
come to the plant on his day off to clean the nozzle in the
preheater vessel on the roaster circuit because the preheater
was buried in iron ore.
(Tr. 205 ) . Paul arrived at the plant at
approximately 9:00 p.m., whereupon Pacini issued Paul six
padlocks to lock out breakers and valves to ensure the equipment
remained stationary while Paul serviced the roaster.
Paul stated he worked on the equipment from 9:00 p.m. on
November 1 until approximately 3:00 a.m. on November 2, 1994.
Paul stated he was tired and had not slept all day. Paul
testified that he then showered and left the plant at
approximately 3:30 a.m., forgetting to remove the locks from the
breakers and valves used to access the equipment . (Tr. 50-56 ) .
Pacini ad'!llitted Paul told him that he was very tired.
However, Pacini estimated that Paul completed his work at
approximately midnight. Pacini testified that he reminded Paul
to remove his locks before he left the plant . (Tr. 206).
However, Paul did not remember being specifically reminded.
(Tr. 107-08) . The evidence does not reflect, and Newmont does
not allege, that Paul's failure to remove the locks was
intentional. In fact, Newmont's Manager of Employee Relations,
Cindy Rider, testified she attributed Paul's failure to remove
his locks to negligence, rather than an intentional act.
(Tr. 316-17). Moreover, it is not uncommon for personnel to
forget to remove locks.
(Tr. 154-60; Exs. C9-Cl8). Generally, a
verbal warning is the only discipline imposed for failure to
remove locks as a first offense.
(Tr. 160, 229-30, 334-35 ) .
Later that same morning on November 2, 1994, at
approximately 5:30 a . m. , Pacini phoned Paul at home. Pacini
advised Paul that, although Newmont wanted to energize the
roaster, Paul had forgotten to remove his locks. Pacini
testified, "I said to him he could come out and remove his locks
or seeing as how he was home, we could remove them for him,
according to our procedure." (Tr. 207}. Paul told Pacini to go
ahead and remove the locks. Paul testified that he did not
refuse to return to the plant and that he was not ordered by

18 4

Pacini to return.
(Tr. 108-09). Significantly, Pacini was
specifically asked to clarify this issue:
Q. Mr. Pacini, did you ever, during the course of your
conversation with Mr. Paul at home, did you order or require
him to come back to work to remove the locks?

A. No . I just said that he could come out and remove them
or I could remove them. 1 (Tr . 209 ) .
The November 3. 1994. Breaking of Radio Silence
Paul had the day off and did not report to work for the
evening shift on November 2, 1994. The plant operates on two
12 hour shifts from 7:30 a.m until 7:30 p.m., and, from 7:30 p.m.
until 7:30 a.m. The day shift foreman on November 3, 1994, was
Tony Gunder. Gunder was scheduled to be relieved on that day at
7:30 p.m. by evening shift foreman Ronald D. Wooden {R.D.), at
which time Wooden's crew would replace Gunder's crew.
On November 3, 1994, at approximately 6:20 p.m., prior to
Wooden's arrival, a fire broke out at the gas cleaning area of
the Electostatic Percipitator which is made of plastic,
fiberglass and lead.
(Tr. 202-03, 253, 242-43, 246}. This area
contains toxic chemicals, including mercuric chloride and other
mercury compounds.
(Tr. 209). There was a concern regarding the
hazards of smoke inhalation.
(Tr. 185-89, 194-95, 209, 228, 29798, ae..e. Ex. C-3). At 6:40 _p.m., Gunder sounded the evacuation
horn for the purpose of evacuat ing all contractor personnel not
engaged in fighting the fire.
(Tr . 253). Gunder ordered his
crew to man fire hoses until company fire fighters and fire

Pacini' s demeanor at the time of this testimony was
revealing. Based on my observations, Pacini appeared to experience
an anxiety attack.
His face be€ame flushed, he began coughing
uncontrollably, and he had difficulty breathing.
As discussed
infra, the absence of insubordination in this lockout incident is
damaging to the respondent's case.
The evidence reflects th~
"insubordination" referenced as a factor in Paul's termination
relates to his breaking of radio silence which was safety related
activity protected by section lOS(c) of the Mine Act. (~ Exs.
C-2, R-10).
1

1 85

fighters from outside agencies could arrive. The Nevada Division
of Forestry and the Elko and Carlin Fire Departments ultimately
were called because the fire was out of control . (Tr. 191 , 246).
Wooden arrived at the plant at 7:10 p.m., approximately
40 minutes after the fire had begun.
Upon arriving, Wooden
observed the smoke from the fire. Wooden reported to the control
room and then proceeded to locate Gunder. Wooden and Gunder
discussed the evening shift relieving the day shift at the fire.
{Tr.242).
Wooden gathered his crew in the break room (lunchroom) at
approximately 7:15 p.m. With the exception of Lance Paul, who
had not yet arrived at work, and Michelle Berry, who was
untrained in fighting fires, Wooden instructed the crew to put on
Goretex acid suits and to go down to relieve Gunder's crew until
help could arrive.
(Tr. 274). Wooden told Berry to remain in
the break room until he notified her to leave.
(Tr. 276-77).
Although most of the evening crew routinely arrived at the
plant on a company bus from Elko 15 minutes early at 7:15 p.m.,
it was Paul's practice to take a later bus which arrived at the
plant shortly before 7:30 p.m.
(Tr. 57). Paul saw black smoke
rising from the fire as he arrived at the plant a few minutes
before 7:30 p . m. Paul went to relieve day shift mill operator
Joe Best. Best gave Paul his radio. Best informed Paul that he
thought everyone was evacuated, but that he could not hear the
evacuation horn over the noise from the mill. Paul took some
pressure readings at the mill and then proceeded to bring his
lunch box to the lunchroom. Berry was the only person in the
lunchroom. Berry and Paul spoke briefly and then Paul went up to
the control room where Ed Durazo directed Paul to put on his acid
gear and fight the fire. As a mill operator, Paul did not have
acid gear. Therefore, Durazo gave Paul keys to lockers
containing the Goretex suits.
Shortly before 7:50 p.m., Wooden instructed his crew to go
up to the "meeting area" at the west side of the plant because
the fire fighters were arriving.
(Tr . 279). While Paul was in
the locker looking for the appropriate gear, he heard Wooden on
the radio attempting to find out if Paul had arrived. Paul
responded on the radio that he had arrived. Newmont does not

1 86

allege that this radio transmission violated company policy.
Wooden requested Paul to meet him by the caustic scrubber.
Paul and Wooden met at the scrubber at about 7:50 p . m.
(Tr. 282-83). As Paul approached, Wooden instructed him to
Join the others up on the hill at the evacuation point . Paul
testified that ~e asked Wooden why no one told him they
evacuated, to which Wooden replied, "just go . " (Tr. 65) . Wooden
testified that Paul asked him if they had evacuated to which he
replied, "no."
(Tr. 279). Wooden then hurriedl y returned to the
gas cleaning area in the vicinity of the fire.
(Tr. 243, 283).
Paul reported to the evacuation area. He remembered seeing
Berry in the lunchroom and he noticed she was not with the others
on the hill . Paul testified:
As soon as I seen (sic) that she wasn't there, it clicked in
my head where she was and what her circumstances were. She
didn't know anything. She didn't have a radio. I called
the control room. I got on the radio and I called the
control room. This was like two or three minutes after I
talked to R.D . (Wooden), and he told me to go up there.
I got on the radio and I called the control room, and I
said, \Mickey (Berry) is in the lunchroom, and she doesn't
have a radio. Would you please call her {on the telephone )
and let her know that we've evacuated . '
(Tr . 70-71).
Paul testified he communicated with the control room about
evacuating Berry rather than Wooden because: the control room had
direct contact with Berry via the telephone; it was the quickest
method of accomplishing her evacuation without unduly causing
radio interference; and Wooden was apparently preoccupied with
directing the fire efforts in that he had hurriedly returned to
the fire area after their meeting at the caustic scrubber only
minutes before.
(Tr. 95-96). Paµl's testimony is supported by
Wooden who stated, he was in a hurry when he left the caustic
scrubber "because I was trying to help coordinate the fire
fighting efforts." (Tr. 297) .
Paul's radio transmission with Ed Durazo in the control
room occurred at approximately 7:50 p.m. {Tr. 283) . Durazo
is a supervisor that reports to Wooden. {Tr. 216 , 288-89).

18 7

Wooden, who overheard Paul's communication, testified that the
entire transmission was between five and ten seconds. (Tr. 299).
Durazo telephoned Berry in the lunchroom and told her to report
to the evacuation area.
(Tr. 31-32). Berry arrived at the
evacuation point a few minutes later.
(Tr. 71).
Wooden was .standing with Gunder directing the fire fighting
efforts when he overheard Paul's communication at 7:50 p.m.
Wooden testified that he immediately "got on the radio and
confirmed that we had not evacuated and informed Lance I knew
where my people were and to maintain radio silence unless
authorized."
(Tr. 283). Paul testified, "[a]s soon as I got off
the radio, R.D. came on and said he was the boss and there was no
evacuation and that - - I don't remember how he said it, but my
ears burned a little bit." (Tr. 71, 75-76). Regardless of the
exact words used by Wooden, it is undisputed that Wooden was
extremely upset.
(Tr. 146).
At approximately 9:00 p.m. Wooden confronted Paul over the
evacuation of Berry. Paul testified:
. .. he was walking into me and he was shaking his
finger on to my chest and in my face. He was shouting
at me so that his spittle was on my cheek. He was
telling me that I was out of line . He was chewing me
again for making the radio call to evacuate Michelle
Berry . The first time he did it was on the radio right
after I had done it. He was leaning on me so heavy I
couldn't even walk, he was edging me over. {Tr. 79).
Paul's account of Wooden's behavior in this incident was
corroborated by employees Michelle Berry, Lidia Peasnall and
Chad Rooney.
( Tr. 23, 143-44, 153; Exs. C-5, C-6, C-7).
With the exception of fire fighters, the entire plant was
evacuated from approximately 9:0P p.m. until the fire was
brought under control at approximately 10:30 p.m.
(Tr. 73-74,
193-95) . The fire was controlled with an application of foam by
the Elko Fire Department . Everyone returned to the plant at
approximately 10:30 p.m.
(Tr. 193).

·1ss

Paul was having lunch in the lunchroom at approximately
4:30 a.m. whereupon he met Wooden, and, another argument over
Berry's evacuation ensued. At trial, Newmont stipulated that
Wooden was upset over Paul's breaking of radio silence and that
Wooden engaged in three heated discussions with Paul in which
Wooden expressed his displeasure.
(Tr. 145-51). Wooden
testified he believed Paul's communications to the control room
constituted insubordination.
(Tr. 293-95).
Paul worked until 7:30 a.m. and was scheduled to return to
work at 7:30 p.m. on November 4, 1994. At 5:00 p.m . , before
leaving for work, Paul called Jim Mullins, Newmont's General
Superintendent, to allege that he had been assaulted by Wooden
over the Berry incident.
(Tr. 147, 346).
Upon arriving for work at 7:20 p.m. on November 4, 1994,
Paul was informed by Wooden that he had been suspended pending an
investigation and that there would be no further discussion.
(Tr. 84). Wooden gave Paul a "Notice of Disciplinary Action"
reflecting a written warning for Paul's failure to remove locks
on November 2 ,, 1994. (Ex. R-2) .
A meeting with the union concerning Paul's employment status
was conducted on November 10, 1994, at which time Paul was
terminated. The meeting was attended by Cindy Rider, Manager of
Employee Relations, Trent Temple, Area Operations Superintendent,
Union Representative Siemon Ostrander, Wooden and Paul . Paul
testified that, "Cindy told me the reason was insubordination for
breaking radio silence and directing the work force and that was
a violation of my Last Chance Agreement that I had signed almost
two years earlier." (Tr. 86). Paul further stated that he was
surprised because he thought the subject of the meeting was his
failure to remove the locks on November 2, 1994. (Tr. 86}. Paul
was given a "Personnel Transaction Notice" signed by Wooden and
Temple on November 10, 1994, reflecting that Paul's last day of
work was November 3, 1994, and that the reason for termination
was "Insubordination/Violation of Last Chance Agreement . "
(Ex. C-2).

189

Paul's discharge is the subject of a pending grievance
proceeding. (Tr. 87). In a letter to union representative
Ostrander, dated December 6, 1994, Torn Enos, Newrnont's General
Superintendent, summarized the company's position:
After gaining your input, I have taken the time to again
review the issues surrounding Mr. Paul's termination and
find the following facts:
Mr. Paul was on a Last Chance Agreement, signed by all
parties, (himself, the Company and the Union) , and this
agreement clearly outlines that he may be subject to
"immediate" discharge if he "fails to uphold his
responsibilities as an employee of Newmont Gold Company or
violates any company rules or regulations."
Mr. Paul violated the lockout rule when he did not remove
his locks on 11/2/94, a rule which is well known. Failure
to remove locks affects production as equipment cannot be
put into operation until all locks are removed and accounted
for . This violation in itself is a basis to terminate his
employment as outlined in the Last Chance Agreement which is
why General Foreman Gonzales had him suspended to look into
the violation of his Last Chance Agreement .
In the third grievance meeting, Mr. Paul acknowledged that
he was aware he should not break radio silence during an
emergency and in spite of this, he broke radio silence and
attempted to direct the workforce on the night of the fire,
11/3/94 . He had just been in the Lunch Room area, which is
right below the Control Room, and he knew it was well out of
the fire area. There was no reason for him to assume
Ms. Berry was in danger or that he should assume the
responsibility of directing the work force . Further, he
made no attempt to check with his foreman to ascertain any
facts or information prior to breaking radio silence and
directing the Control Roorn 'Operators to remove her from the
building. Again, Mr. Paul did not uphold company rules and
regulations; in fact, his conduct was insubordinate, arui
also basis for discharge from employment as outlined in the
Last Chance Agreement .

190

As far as Mr. Paul's allegations of physically abusive
treatment by Mr. Wooden, there are obviously two different
versions of the incident; however, I do not find that
Mr. Paul is more believable than Mr. Wooden. In fact, were
he the subject of abusive treatment or ~assault,• it is
incredible that he would not have immediately contacted
company management to complain the night of November 3rd.
I find that the termination was proper in light of the
circumstances . Accordingly, it is my decision to deny this
grievance . (Emphasis added ) . (Ex. R-10) .
Although Cindy Rider attempted to characterize Paul's
failure to remove his locks, which Rider admitted was
inadvertent, as insubordination, it is clear that the
"insubordination" referred to in the November 10, 1994, Personnel
Transaction Notice was directed at the November 3, 1994, breaking
of radio silence. (Tr. 293-94, 315-16). This notice served as
the basis for Paul's November 10, 1994, discharge . (Ex C-2).
Disposition of Issues
Discriminatory Discharge

Paul, as the complainant in this case, has the burden
of proving a prima f acie case of discrimination under
section lOS(c) of the Mine Act. In order to establish a
prima facie case, Paul must establish that his expressed concerns
about the safety of Ms. Berry constituted protected activity,
and, that the adverse action complained of, in this case his
November 10, 1994, discharge, was motivated in some part by that
protected activity. ~ Secretary on behalf of Dayid Pasula y.
Consolidation Coal Co., 2 FMSHRC 2786, 2797-2800 (October 1980)
rey•d on other grounds sub nom. Consolidation Coal Co. y.
Marshall, 663 F.2d 1211 (3d. Cir ., 1981); Secretary on behalf of
Thomas Robinette y. United Castle Coal Co., 3 FMSHRC 803, 817-18
(April 1981) .
Newmont may rebut a prima facie case presented by Paul by
.demonstrating either that Paul's November 3, 1994, radio
transmissions did not constitute protected activity, or that
Paul's November 10, 1994, discharge was not motivated in any part

191

by protected activity. Robinette, 3 FMSHRC at 818 n.20. If
Newmont fails to rebut, Newmont may also affirmatively defend
against Paul's prima facie case by establishing that (1) it was
also motivated by Paul's unprotected activity (Paul's failure to
remove his locks), and (2) that it would have discharged Paul
anyway for his unprotected activity alone. See also Jim Walter
Resources, 920 F.2d at 750, citing with approval Eastern
Associated Coal Corp. y, FMSHRC, 813 F.2d 639, 642 (4th Cir.
1987); Donovan y. Stafford Construction Co., 732 F.2d 954, 958-59
(D.C. Cir. 1984); Baich y. FMSHRC, 719 F.2d 194, 195-96 (6th Cir.
1983) (specifically approving the Commission's Pasula-Robinette
test) . Newmont bears the burden of proving an affirmative
defense. Haro y. Magma Copper Company, 4 FMSHRC 1935, 1937
(November 1982). However, the ultimate burden of proof remains
with Paul as the complainant in this proceeding. Robinette,
3 FMSHRC at 817-18.
Protecte9 Activity

It is axiomatic that miners have an absolute right to make
good faith safety or health related complaints about mine
practices or conditions when the miner believes such
circumstances pose hazards. Secretary of Labor ex rel. Pasula y.
Consolidation Coal Co., 2 FMSHRC 2786 {October 1980), rey'd on
other grounds sub nom. Consolidation Coal Co. y. Marshall, 663
F.2d 1211 (3d Cir. 1981); Secretary of Labor ex rel. Robinette y.
United Castle Coal Co., 3 FMSHRC 803 (April 1981). This
statutory right is afforded to miners who bring to the attention
of mine management conditions or circumstances that pose hazards
to fellow employees as well as to themselves. ~ Secretary on
behalf of Cameron y. Consolidation Coal Company, 7 FMSHRC 319
(March 1985). A miner's right to voice safety related complaints
is so fundamental that the Mine Act even protects complaints
about conditions that do not pose an immediate hazard. as
long as the complaint does not involve a work refusal . Secretary
o.b.o. Ronny Boswell y. Nationa~ Cement Company, 16 FMSHRC 1595,
1599 {August 1994) .
Communication of potential health or safety hazards, and
responses thereto, are the means by which the Act's purposes are
..achieved. Once a reasonable. good faith concern is expressed by
a miner, an operator, usually acting through on-the-scene
management personnel, has an obligation to address the perceived

192

danger. Boswell y. National Cement Co., 14 FMSHRC 253, 258
(February 1992); Secretary o.b.o. Pratt y. Riyer Hurricane Coal
COmpany. Inc., 5 FMSHRC 1529, 1534 (September 1983); .Secretary of
Labor y. Metric Constructors. Inc., 6 FMSHRC 226, 230 {February
1984), aff 1 d sub nom. Srock y. Metric Constructors. Inc., 766
F.2d 469 (11th Cir. 1985).
Although an operator is under no obligation to agree with a
miner's concerns, an operator must address a miner's concern in a
way that reasonably quells the miner's fears. Gilbert y. FMSHRC,
866 F.2d 1433, 1441 (D.C. Cir. 1989}. A miner's willingness to
express safety and health related complaints should be encouraged
rather than inhibited. Such protected complaints may not be the
motivation for adverse action against the complainant by mine
management personnel.
In the instant case, Durazo, serving in a supervisory
capacity, could have responded to Paul's concerns
in a variety of ways that would not violate the antidiscrimination provisions of the Mine Act. At Paul's suggestion,
he could have evacuated Berry from the lunchroom; he could have
considered Paul's suggestion and concluded Berry was in no
danger; or, he could have consulted with Wooden over the wisdom
of Berry remaining alone in the lunchroom. However, it is
obvious that, if Paul's termination was influenced by his safety
.· related communication with Durazo, his discharge cannot be
sanctioned by the Mine Act.
Paul's Prima Facie Case
At the outset, I wish to dispose of the issues of whether

Berry was in actual jeopardy, and the nature of the plant
conditions during the fire. First, Berry testified that,
although she did not know what was happening outside, she did not
feel she was in any jeopardy during the period she was in the
lunchroom . (Tr. 33). Wooden also testified he believed Berry
was in no danger. {Tr. 280). Consequently, the record reflects
Berry was in no immediate danger prior to her 7:50 p . m. departure
from the lunchroom. However, as noted above, the relevant
question is not whether Berry was actually in danger, but,
. rather, whether Paul had a reasonable, good faith belief that
Berry's continued presence in the lunchroom was hazardous.

19 3

With respect to the fire, it is clear that the
November 3, 1994, ROTP fire was a major event. It was a chemical
fire that took approximately four hours to bring under control.
There were significant smoke inhalation dangers created by the
fire. Even Wooden admitted the fire was of significant magnitude
and that the fire conditions were getting progressively worse.
(Tr . 2 9 5 - 9 6 ) .
The fire was the subject of a November 4, 1994, Freepress
newspaper article that reported there were three injuries to fire
fighters and that seven Newmont employees were checked for smoke
inhalation.
(Ex. C-3). I reject Newmont's characterization of
this newspaper account as "sensationalism,n and the testimony
provides no basis for trivializing this event.
(Tr. 133).
In addition to the gravity of the fire, the evidence
reflects the events of November 3, 1994, were chaotic. In this
regard, truck mechanic Paul McKenzie testified concerning wind
changes increa·~ing the smoke inhalation hazards, a shortage of
foam to fight the fire, and general evacuation orders.
(Tr. 18495). Gunder's sounding of the evacuation horn at 6:50 p.m.,
which was only intended for contractors, but which signaled a
general evacuation, was also confusing.
Finally, Wooden's
directions that his crew go to the "meeting area,n which is also
the evacuation point, provided mixed signals, particularly in
·view of Gunder's earlier evacuation horn signal.
(Tr. 279). It
is in this setting that the reasonableness of Paul's concerns for
the safety of Berry must be evaluated.
In addressing the reasonableness of Paul's concerns for
Berry's well-being, I find myself in the uncomfortable position
of explaining the obvious. Ms. Berry was isolated in a room
during a fire, while her £ellow employees were ordered to s~ay
out of harm's way outside at the evacuation point. The lunchroom
is located in the middle of the plant, approximately 100 yards
away from the location of the fi~e at the east end of the plant.
(Tr. 363). The evacuation point was located at the farthest west
end of the plant, a distance of approximately 220 yards from the
fire.
(Tr. 365; Se..e. photograph of plant in Ex. R-11). Thus, the
"meeting area" employees were outside at a designated evacuation
~oint, in the company of each other, and twice as far away from
the fire as Berry.

194

In addition, Berry did not have a radio to monitor what was
happening . Her only contact with the outside was via a telephone
to the control room which would be of little use if she were
overcome by smoke. Moreover, if conditions deteriorated and
control tower personnel suddenly evacuated, it is conceivable
that they might forget to evacuate Berry, the ~ member of
Wooden's crew that had not been evacuated.
Simply put, when Wooden decided to remove his crew from the
vicinity of the fire, he did not elect to send them back to the
lunchroom for safety . On the contrary, he sent them to the ·
evacuation point . I see nothing unreasonable about Paul's desire
for Berry to join her peers . Likewise, General Foreman Gonzales
and Foreman Gunder also testified they believed Paul's concerns
about Berry were reasonable.
(Tr . 233-36, 255). In fact,
Paul's concern was commendable and, not surprisingly, greatly
appreciated by Berry .
(Tr. 33-34) . Thus, Mr. Paul's expression
of concern for Ms. Berry was indeed protected activity. It
follows that Paul has made a prime f acie showing that his
discharge for "insubordination" was motivated, at least in part,
by his protected activity.
Newrnont's Defense
a . No Protected Activity Occurred
As noted above, Newmont may rebut Paul's case by showing
that no protected activity occurred. In this regard, Newmont
argues that Paul's radio communication was not protected because
it violated the company's policy against breaking radio silence
in an emergency. As a threshold matter, application of a company
policy that prohibits protected activity is preempted by the Mine
Act and does not provide a defense to discriminatory conduct.
Furthermore, although this Commission's function is not to
pass on the wisdom or fairness of an asserted justification for a
particular business decision, the Commission must determine if
such justifications are credible. Bradley y. Belya, 4 FMSHRC
982, 993 (June 1982). Here, it is obvious that Newrnont's
claim that Paul violated its emergency radio use policy is a
._pretense. The purpose of the policy is to prevent unnecessary
communications and radio interference during an emergency so that
lines of communication remain open. With respect to the need to

195

maintain a clear channel, Wooden admitted Paul's communication
was less than ten seconds in duration.
(Tr. 299). Although
Newmont would not tolerate Paul's brief radio use, Wooden
demonstrated no reluctance to clutter the frequency when he
admonished Paul over the radio.
With respect to permissible radio use, even Cindy Rider
and Wooden admitted employees are authorized to use the radio to
assist others who are in danger in an emergency.
(Tr. 300,
320-22). In short, Paul's transmission was brief and it was
necessary. Newmont has no good faith basis for asserting Paul's
action violated company policy.
Newmont also argues Paul's communication to the control room
was not protected because Paul was not authorized to direct the
evacuation of company personnel. Newmont's argument misses the
point. Paul did not evacuate Berry. Even Wooden admitted it was
supervisor Durazo, not Paul, who directed Berry out of the
lunchroom.
(Tr. 288-90). Moreover, General Foreman Gonzales
conceded it was the decision of Durazo, rather than Paul, to
remove Berry.
(Tr. 235). Cognizant of the significance of
management's role in evacuating Berry, Newmont, in its
Post Hearing Brief, in a notable understatement, characterizes
Durazo's "management" role in these circumstances as
"problematic." (Resp. Br. at p.9). I view Durazo's management
role as dispositive.
While Wooden adamantly maintains that Paul should have first
called him on the radio, 2 I credit Paul's testimony that calling
the control room was the most efficient and quickest means of
expressing his concerns for Berry. (Tr. 95-96). After all, only
the control room had direct contact with Berry via telephone. 3

To highlight the absurdity of Newmont's position, perhaps
Newmont would argue that Paul shGuld have repeatedly traversed the
plant in search of Wooden, thus avoiding "breaking radio silence,"
while Berry all the while remained in the lunchroom.
2

Radio use during this emergency would be greater if Paul
·..first called Wooden, as Wooden ·had no direct means of contact with
Berry. Thus, Wooden would have had to use the radio to contact the
control room.
3

196

Moreover, Wooden testified that he was in a hurry after leaving
Paul moments before at the caustic scrubber, ~because I was
trying to help coordinate the fire fighting efforts." (Tr. 297).
Finally, Newmont maintains that Paul's action placed Wooden
in danger in the event he searched for Berry without the benefit
of knowing she had been evacuated. This circumstance could have
been easily remedied if supervisor Durazo, who was a subordinate
of Wooden's, notified Wooden that Berry had been evacuated. (Tr .
289, 319-20). Thus, Newmont has failed to demonstrate that no
protected activity occurred, or that Paul committed an egregious
violation of company policy that should overshadow Paul's
protected activity .
b. Paul's Discharge Was Not Motivated
In Any Part By Protected Actiyity
Newmont asserts that even if Paul's November 3, 1994, radio
communication wa~ protected, his discharge was motivated solely
by his November 2, 1994, failure to remove his locks. However,
this assertion ignores Newmont's own behavior, personnel actions
and representations made during this proceeding.
For example, Wooden was more than a little upset at Paul's
suggestion that the control room should evacuate Berry. Wooden
characterized Paul's action as insubordination.
(Tr . 293-94).
As noted above, insubordination was the reason given for Paul's
discharge in the November 10, 1994, Personnel Transaction Notice
discharging Paul. This insubordination was also given as a
"basis for discharge from employment" in Superintendent Enos'
December 6, 1994, letter to the union.
Finally, as previously noted, in preparation for this
proceeding, Newmont has maintained the breaking of radio silence
was a "far more significant violation of company policy" than
Paul's inadvertent failure to remove his locks. Thus, the
evidence reflects Paul's discharge was motivated in substantial
part by his November 3, 1994, protected activity.

197

c. Paul Would Haye Been Discharged
Regardless of his Protected Actiyity
We now arrive at Newmont's last hope. Even if Paul's
discharge was, in part, motivated by protected activity, Newmont
can affirmatively defend by maintaining Paul would have been
fired solely for his November 2, 1994, failure to remove locks
without regard to his protected activity. In this regard,
Newmont states that Paul's failure to remove locks occurred three
weeks prior to the 24 month expiration of his Last Chance
Agreement and violated that agreement.
As a preliminary matter, Newmont's actions are inconsistent
with its position in this matter. Although Paul's November 2,
1994, failure to remove locks was given as the reason for his
suspension on November 4, 1994, he was permitted to work on
November 3, 1994, without being informed of any disciplinary
action. It was only after he engaged in protected activity on
November 3, 19'~4, that he was advised of his suspension. It was
also only after his intervening protected activity that he was
advised of his termination.
Significantly, the November 4, Notice of Disciplinary Action
referencing his failure to remove locks was only designated as a
written warning. (Ex. R-2). While General Foreman Richard
Gonzales testified that Paul was not timely notified of his
termination after the November 2, 1994, lock removal incident
because of the fire the following day, the fact remains that Paul
was not discharged until after he engaged in protected activity.
Newmont has the burden of proving its affirmative defense that
Paul would have been discharged for his unprotected activity
alone despite his protected activity. Newmont's failure to
discharge Paul immediately after this unprotected activity, and
prior to his protected activity which Newmont admittedly believed
warranted Paul's discharge, is fatal to its affirmative defense.
Reasonable inferences of discriminatory motivation may be
drawn when an operator claims to have relied solely on
unprotected activity, rather than protected activity, as a basis
for discharge. Secretary on behalf of Chacon y. Phelps Dodge
Co:r:p., 3 FMSHRC 2508 (November. 1981) rey'd on other grpµnds,
709 F.2d 86 (D.C. Cir. 1983). The progressive disciplinary
stages at Newmont are: (1) a verbal warning; (2) a verbal warning

198

reported in the employee's personnel file; (3) a written warning;
(4) suspension; and (5) termination . (Tr 310-11). Paul had no
intervening disciplinary problems between the November 25, 1992,
execution of his Last Chance Agreement and his November 2, 1994,
failure to remove his locks . (Tr. 319). Both Cindy Rider
and Richard Gonzales testified that Paul would have received
only a yerbal warning if his failure to remove his locks had
occurred three weeks later, after the November 25, 1994,
expiration of his Last Chance Agreement.
(Tr . 229-30, 334-35).
Newmont's alleged literal application of the agreement to
provide Newmont a "last chance" to terminate Paul after Paul had
reported to work on his day off and worked through the early
morning hours on November 2, 1994, is pretextual in nature and
was not the principal motivation for Paul's discharge. Rather,
the record demonstrates Paul's November 3, 1994, protected
activity was an essential motivating factor in his November 10,
1994, termination of employment. Consequently, Newmont has
failed to rebut o'r affirmatively defend Paul's prima facie case
that he was the victim of a discriminatory discharge.
wish to note that I am mindful of the potential influence
Newmont's interest in defending Wooden against Paul's assault
accusations had on Newmont's decision to discharge Paul.
(Tr. 147; ~Ex. R-10). However, the altercation between Wooden
: and Paul cannot be disassociated from Paul's protected activity
and there is no evidence that Paul was the aggressor. The record
reflects both Wooden's response to Paul on the day of the fire,
as well as Paul's allegations of assault, were overreactions.
Unfortunately, these overreactions apparently interfered with
Newmont's ability to resolve this personnel matter without
violating the protections afforded miners under section lOS{c)
of the Mine Act.
I

199

ORDER
Accordingly, Newmont Gold Company's November 10, 1994,
discharge of Lance A. Paul was discriminatorily motivated and in
violation of Section lOS(c) of the Mine Act.• Consequently, IT
IS ORDERED that:
Within 21 days of the date of this decision, the
parties shall confer in person or by telephone for the purposes
of:
1.

(a) stipulating to the position and salary to
which Paul should be reinstated at Newrnont's refractory
ore treatment plant, or, in the alternative, agreeing
on economic reinstatement terms (i.e. a lump sum agreed
upon payment in lieu of reinstatement) ;
(b) stipulating to the amount of back pay and
interest computed from November 4, 1994, to the
present, less deductions for unemployment benefits and
earnings from other employment;
(c) stipulating to any other reasonable and
related economic losses or litigation costs incurred as
a result of Paul ' s November 10, 1994, discharge .
2.
If the parties are able to stipulate to the appropriate
relief in this matter, they shall file with the judge, within 30
days of the date of this decision, a Proposed Order for Relief.
Newmont's stipulation of any matter regarding relief shall not
waiye or lessen its right to seek . review of this decision on
liability or relief.

Pursuant to Commission Rule 44(b), 29 C. F.R. § 2700.44(b),
the Secretary is urged to file with this Commission, within
·.45 days, an appropriate petit1on for assessment of civil penalty
for Newmont Gold Company's violation of section lOS(c) of the
Mine Act .
4

200

If the parties are unable to stipulate to the relief,
Paul shall file with the judge, and serve on opposing counsel,
within 30 days of the date of this decision, a Proposed Order for
Relief. Paul's proposed order must be supported by
documentation, such as check stubs from his prior and current
employment, notices of pertinent unemployment awards, and bills
and receipts to support any other losses or expenses claimed.
3.

If Paul files a Proposed Order for Relief, the
respondent shall have 14 days to reply. If issues on relief are
raised, a separate hearing on relief will be scheduled.
4.

This decision shall not constitute the judge's final
decision in this matter until a final Order for Relief is
entered.
5.

WJerold Feldman
Administrative Law Judge
Distribution:
Lance A. Paul, P.O. Box 21115, Crescent Valley, NV 89821
{Certified Mail)
Lance A. Paul, c/o Operating Engineers Local 3, 1094 Lamoille
Highway, Elko, NV 89801 (Certified Mail)
Charles W. Newcom, Esq . , Sherman & Howard L.L.C., First
Interstate Tower North, 633 Seventeenth Street, Suite 3000,
Denver, CO 80202 (Certified Mail)
/me a

201

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE Of ADMINISTRATIVE LAW JUOGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 2 a 1996
BERWIND NATURAL RESOURCES, CORP.,
KENTUCKY BERWIND LAND COMPANY,
KYBER COAL COMPANY,
JESSE BRANCH COAL COMPANY,
Contestants
v.

CONTEST PROCEEDINGS

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA ) ,
Respondent

AA & W Coals, Inc.
Elmo No. 5 Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATI ON (MSHA )
Petitioner
v.

CIVIL PENALTY PROCEEDINGS

Docket No. KENT 94-574-R
through
KENT 94-797-R
and
KENT 94-862-R

Mine I.D. No. 15-16856

Docket No. KENT 95-682
A. C. No. 15-16856-03544

I

BERWIND NATURAL RESOURCES, CORP.,
Respondent

Docket No . KENT 95-690
A. C. No. 15-16856-03542
Docket No . KENT 95-694
A. C. No. 15-16856-03547
Docket No. KENT 95-698
A. C. No. 15-16856-03545
Docket No. KENT 95-706
A. C. No . 15-16856-03548
-Docket No. KENT 95--711
A. C. No . 15-16856-03543
Docket No. KENT 95-716
A. C. No. 15-16856-03546
Docket No. KENT 95-779
A. C. NO. 15-16856-03549
AA&W Coals, Inc.
Elmo No. 5 Mine

202

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) I
Petitioner

Docket No. KENT 95-681
A. C . No . 15-16856-03544

v.

Docket No. KENT 95-691
A . C . No. 15~16856-03542

KENTUCKY BERWIND LAND COMPANY
Respondent

Docket No . KENT 95-695
A. C . No . 15 -16856 -03547
Docket No. KENT 95-700
A. C . No. 15-16856-03545
Docket No. KENT 95-708
A. C. No. 15-16856-03548
Docket No . KENT 95-710
A . C. No . 15-16856-03543
Docket No. KENT 95-714
A. C. No . 15-16856-03546
Docket No. KENT 95-777
A. C. No. 15-16856-03549
AA&W Coals, Inc .
Elmo No. 5 Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) I
Petitioner
v.

Docket No . KENT 95-689
A. C. No . 15-16856-03544

KYBER COAL COMPANY,

Docket No. KENT 95-697
A . C. No. 15-16856-03547

Docket No. KENT 95-692
A. C . No. 15-16856-03542

Respondent

Docket No. KENT 95-701
A. C. No. 15-16856-03545
Docket No. KENT 95-707

A. C. No. 15-16856-03548
Docket No . KENT 95-713
A. C . No. 15-16856-03543

203

Docket No . KENT 95 - 715
A . C. No. 15-16856 - 03546
Docket No. KENT 95-776
A. C. No. 15•16856-03549
AA&W Coals Inc.
Elmo No. 5 Mine
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Petitioner
v.

Docket No. KENT 95-688
A. C. No. 15-16856-035444

JESSE BRANCH COAL COMPANY,
Respondent

Docket No. KENT 95-696
A . C . No. 15-16856-03547

I

Docket No. KENT 95-693
A . C. No. 15-16856-03542

Docket No. KENT 95 - 699
A. C. No. 15-16856-03545
Docket No. KENT 95-709
A. C. No. 15-16856-03548
Docket No. KENT 95-712
A. C. No. 15-16856-03543
Docket No. KENT 95-732
A. C. No. 15-16856-03546
Docket No. KENT 95-778
A . C. No. 15-16856-03549
AA&W Co2ls, Inc.
Elmo No. 5 Mine

204

PARTIAL DECISION

And
DECISION

Appearances :

Marco M. Rajkovich, Esq., Robert Cusick, Esq.,
Mindy G. Barfield, Wyatt, Tarrant & Combs,
Lexington, Kentucky, for Contestants/Respondents;
Timothy M. Biddle, Esq., Thomas C. Means, Esq.,
Edward M. Green, Esq . , Crowell & Moring,
Washington, D.C . , for Contestants/Respondents;
Stephen D. Turow, Esq . , Mark Malecki, Esq.,
U. S . Department of Labor, Arlington , Virginia,
for Respondent.

Before:

Judge Barbour

These contest and civil proceedings are brought under
sections 105 and 110 of the Federal Mine Safety and Health Act of
1977 (Mine Ac t or Act, 30 U.S.C. §§ 815, 820). They involve
approximately 225 citations and orders issued for alleged
violations of mandatory safety and health standards, and arise
out of an explosion that occurred on November 30, 1993 , at the
Elmo No. 5 Mine of AA&W Coals, Inc. (AA&W). The explosion took
the life o f one miner .
Following an investigation of the accident, the Secretary's
Mine Safety and Health Administration (MSHA) issued the citations
and orders to AA&W, Kyber Coal Co. (Kyber), Jesse Branch Coal
Company (Jesse Branch), Berwind Land Company and Berwind Natural
Resources Corporation (Berwind) (collectively, the Contestants in
the contest proceedings and the Respondents in the civil penalty
proceedings ) . 1
AA&W operated the Elmo No . 5 Mine pursuant to a ccntract
with Kyber. Kyber, Jesse Branch and Kentucky Berwind ar~
subsidiaries of Berwind. The Cont~stants contend they are not
operators within the meaning of the Mine Act and therefore that
the contested citations and orders were issued invalidly. The
~ecretary responds that the Contestants are liable jointly and
Subsequently, and upon the unopposed motion of counsel
for the Secretary, Kentucky Berwind Land Company (Kentucky
Berwind) was substituted for Berwind Land Company in the contest
proceedings (Order Substituting Parties (January 20, 1995)) .
2 05

severally as operators of the mine. 2
Secretary's jurisdiction.

AA&W does not dispute the

The contest proceedings were bifurcated so that the
jurisdictional status of Berwind, Kentucky Berwind ; Kyber and
Jesse Branch could be resolved prior to addressing the individual
merits of the cases . Following extensive discovery, the parties
filed 302 joint ·stipulations of fact (JSF) and cross-motions for
summary decision . The Secret ary's motion was denied. The
Contestants' motion was granted in part (Berwind Natural
Resources. Corp., 17 FMSHRC 684 {April 1995)).
In ruling on the motions , I outlined the background and
relationships of the Contestants:

AA&W is a corporation chartered in Kentucky. The
corporat i on is closely held by Jim and Harold Akers,
the company's president and vice president. The
brothers are the sole shareholders (JSF 3-7). AA&W
operates several mines, in which it extracts coal owned
and/or l eased by others {JSF 10).
In the past, AA&W has operated various mines
pursuant to contracts with Kyber and Jesse Branch. The
Elmo No. 5 mine was one of those mines {JSF 20). At
the Elmo No. 5 mine, AA&W employed approximately 20
miners who produced between 180,000 and 200,000 tons of
coal per year {JSF 16, 18 ) .
KYBER
Kyber is a corporation chartered in Kentucky
(JSF 22 ) . Its officers consist of a board chairman, __
president, vice president, ,vice president of
operations, vice president of engineering, treasurer,
assistant treasurer, secretary, and controller
(JSF 23). Kyber's name is an amalgam of "Kentucky"
and "Berwind" (JSF 25).

2

The parties raise essentially the same contentions in
the civil penalty proceedings.
206

Kyber leases land and coal reserves from Kentucky
Berwind and contracts out the mining of the coal .
Kyber owns a preparation plant . Almost all coal mined
by Kyber's contractors is blended, sized and washed
at the plant . The coal then is sold by Kyber•s sales
agent, Berwind Coal Sales , Inc., a wholly owned
subsidiary of Berwind (JSF 22, 31 ).
JESSE BRANCH

Jess e Branch is a corporation chartered in
Kentucky (JSF 23, 34}. Jesse Branch has the same
officers as Kyber and the same people serve in the
same offices in both corporations, including the
mutual president of Jesse Branch and Kyber, Jimmy
Walker (JSF 23, 34 ) .
Like Kybe r , Jesse Branch leases land and coal
reserves from Kentucky Berwind and contracts with
others t o mine the coal it leases. Jesse Branch also
owns a preparation plant, and almost all coal mined
by Jesse Branch's contractors is blended, sized and
washed at the plant. The coal is then sold (JSF 3234 ). Jesse Branch never has extracted coal (JSF 36).
RELATIONSHIP BEIWEEN KXBER AND JESSE BRANCH

The companies share a president, Jimmy Walker; a
vice president of operations, Steve Looney; a vice
president, Randolph Scott; and a controller, Bob Bond.
In the past, the companies also have shared the same
treasurers and assistant treasurers (JSF 23, 34}.
Each of these people performs duties on behalf of the
two companies and as agreed to between the companies
(JSF 39 ) .

.

The companies share one office (JSF 40 ) . It was
at this common office that AA&W obtained its weekly
"ticket," listing the amount of coal received by Kyber
during the week . AA&W was paid by Kyber based on its
production as listed on the . "ticket" (JSF 49) .
Jesse Branch provided map drafting and surveying
services to AA&W. Kyber paid Jesse Branch for the
services in a fee based on the tons of coal produced
by AA&W (JSF 41).
20 7

Occasionally, coal produced at Kyber contract
mines is processed at the Jesse Branch prep~ration
plant (JSF 42) . Also, occasionally Jesse Branch and
Kyber use each others equipment (JSF 48).
Kyber's secretarial tasks sometimes are performed
by Jesse Branch's employees. A Jesse Branch employee
monitors the amount of coal received by both companies
from their contract mines and arranges for its
transportation to the companies' preparation plants
(JSF 47 48) •
I

Kyber, Jesse Branch, and the vast majority of
other Berwind-related companies, are members of the
same employee pension plan. This arrangement is common
to many corporate groups (JSF 46) .
KENTQCKY BE&WINP
Kentucky Berwind is a Kentucky corporation. It
is a wholly owned subsidiary of Berwind {JSF SO, 51).
Its principal place of business is Charleston,
West Virginia, but it maintains an office in Kentucky.
Kentucky Berwind owns approximately 90,000 acres of
coal reserves in Pike County, Kentucky, some of which
is leased to Kyber (JSF 50-53).
The chairman of the board of Kentucky Berwind also
is the chairman of the board of Kyber and Jesse Branch.
The vice president of Kentucky Berwind is the vice
president of Kyber and Jesse Branch. Those serving as
treasurer, assistant treasurer, secretary and
controller of Kentucky Berwind serve in the same
capacities for Kyber and Jesse Branch (JSF 23, · 34, 55).
Steve Dale, chief mine inspector and lands manager
of Kentucky Berwind, supervises two other company mine
inspectors, Richard Belcher and Bryan Belcher (JSF 56,
57) •

BERWINP
Berwind is a holding company incorporated in
Delaware and located in Philadelphia, Pennsylvania.
Berwind is the sole shareholder of Kyber, Jesse Branch
and Kentucky Berwind (JSF 58, 63). Berwind's business
208

as a holding compa.ny is to oversee the operations of
its subsidiaries . Berwind is involved also in
decisions that affect the general direction of business
of its subsidiaries, and Berwind, as sole shareholder,
has the power unilaterally to replace the officers of
its subsidiaries (JSF 64, 66).
C.G. Berwind, Jr. is chairman of the board of
Berwind. Thomas Falkie is president of Berwind and
chairman of the board of Kyber, Jesse Branch and
Kentucky Berwind. Berwind's vice president is also
vice president of the three subsidiaries . Berwind's
chief financial officers acted in the same capacity
for Kyber, Jesse Branch and Kentucky Berwind . Its
assistant secretary acted as secretary for the
three subsidiaries and its controller acted as
controller for Kentucky Berwind (JSF 23, 34, 54, 60) .
Berwind's board approved the election of Jimmy
Walker as president of Kyber and Jesse Branch . Walker
hired Steve Looney as vice president of operations for
Kyber and Jesse Branch. Falkie, president of Berwind,
was aware of Walker's decision to hire Looney and
approved [of it] 11 in general terms" (JSF 67). Bob
Bond, the controller of Kyber and Jesse Branch, also
was hired by Walker, and Berwind's board approved
(l.,d.).
The president of Kyber and Jesse Branch and
the president of Kentucky Berwind report to Berwind's
president (Falkie) (JSF 69) .
Berwind ' s three subsidiaries are required to
submit financial statements to Berwind. These
statements are reviewed by Berwind's vice president and
chief financial officer and are used to project
Berwind's cash flow (JSF 70-72). The financial off~cer
also receives production reports from Kyber and
Jesse Branch to determine whether projected revenues
will be met (JSF 73).
Falkie and Richard Rivers, Berwind's vice
president, who is also vice president of Kyber,
Jesse Branch and Kentucky Berwind, monitor Kentucky
Berwind's lease-holding activities and are aware
generally of the economic performance, personnel,
coal sales and coal quality of Kyber and Jesse Branch
(JSF 75) . Falkie receives monthly reports from Kyber
209

and Jesse Branch regarding coal production at each mine
in which contract mining is conducted. At times,
Falkie also receives daily reports on the amount of
coal processed at Kyber's and Jesse Branch ' s
preparation plants (JSF 76, 77). In addition;
Berwind's board receives reports from Kyber and Jesse
Branch that summarize the production of the
subsidiaries' individual contract operators (JSF 78) (17
FMSHRC at 685-689 ) .
I also described the mine, the lease under which Kyber
gained the right to mine coal, the contract between Kyber and
AA&W, and numerous aspects of the operation of the mine as
they related to the Contestants (17 FMSHRC at 689-697).
In delineating Kentucky Berwind's and Berwind's relationship
to the mine, I stated:
Kentucky Berwind never funded any of AA&W's mining
operations. Neither loans nor advances of money were
made by Kentucky Berwind to AA&W or to its officers and
directors for operations at the mine. Kentucky Berwind
did not pay any debts for AA&W nor did it pay wages,
benefits or bonuses to any AA&W employees (JSF 237241 ) .
Kentucky Berwind did not provide or sell supplies,
machinery or tools to the mine . It did not require
AA&W to obtain approval for the purchase, lease or use
of mining machinery or equipment. It did not own any
of the equipment used by AA&W (JSF 242-245) .
Kyber annually provided Kentucky Berwind with
current mine maps and on a monthly basis provided
Kentucky Berwind with reports of the amount of coal
mined (JSF 256) . Kentucky Berwind received monthly
royalties from Kyber for the coal (JSF 257) .
Kentucky Berwind had no labor management issues or
activities connected with AA&W {JSF 246-248) . It did
not share directors or of~icers or offices with AA&W
(JSF 249-250). The only Kentucky Berwind employees who
worked in the mine were those who quarterly entered the
mine, or who entered upon request, to examine the
workings in order to insure coal was being recovered

210

properly and to check seam heights and tonnages to
confirm royalties (JSF 252-254 ) .
Steve Dale, Kentucky Berwind's chief mine
inspector and manager of lands, was required to protect
the surf ace interests of Kentucky Berwind by preventing
unauthorized encroachment on mine property and the
theft of timber and other surface property (JSF 258 )
(17 FMSHRC at 697-698 ) .

*

*

*

Berwind never provided funding, loans or advances
to AA&W. In addition, Berwind never lent money to any
of AA&W's officers, directors or employees, or paid any
of the company's wages, benefits, bonuses or debts
(JSF 259-263) .
Berwind did not provide any supplies, materials,
machinery, or tools to AA&W for use at the mine. AA&W
was not required to obtain Berwind's approval before it
obtained machinery or equipment (JSF 264-266 ) .
Berwind had no role in labor management relations
connected with AA&W. It did not hire, fire or
discipline AA&W employees. It did not supervise or
train them. It did not exchange employees with AA&W
and it did not share directors, officers or
shareholders. Berwind employees did not work
underground at the mine (JSF 268-271, 274).
Berwind had no input into the development of the
specific contract between Kyber and AA&W. It received
no production reports or financial reports from AA&W.
It provided no financial analysis or advice to AA&W
(JSF 275, 277-278).
Kyber mailed monthly reports to Berwind listing
the projected tonnage and the amount of coal actually
mined for all Kyber contract mines, including the Elmo
No. 5 Mine. The reports contained small maps of areas
of contract mines that had been mined (JSF 281) . Kyber
also delivered monthly financial reports to Berwind
specifying the money generated by mining operations
involving Kyber's leased reserves (JSF 282).

211

Berwind reviewed the budgets submitted by its
subsidiaries . If the Berwind board approved the
budgets, Berwind allocated capital to each subsidiary
as necessary to meet the subsidiary's budget.
Expenditures by subsidiaries that were beyond . t hose set
forth in the budgets were subject to approval by
Berwind (JSF 281-283) .
Neither Jesse Branch nor Kyber is profitable.
Berwind provides funds to them for their operating
expenses and capital expenditures. Significant capital
expenditures, such as the purchase of coal preparation
plants and expenditures for face-up work to open new
mines, are approved by Berwind (JSF 284). In this
regard, Berwind approved the expenditure of funds by
Kyber to do the face-up work to open the Elmo No. 5
Mine (JSF 286).
Kyber is one of 21 coal lessees of Kentucky
Berwind in Pike County, Kentucky . Berwind never . . .
received a dividend as a shareholder of Kyber .
However, Kentucky Berwind pays dividends to Berwind
out of its earnings, which are attributable in part
to royalties received from its lessees, including
those paid by Kyber on coal mined at the Elmo No. 5
Mine (JSF 287-288). Berwind also receives a management
fee from its subsidiaries for legal, financial and
administrative services (JSF 289) (17 FMSHRC at 698699) .

THE CROSS-MOTIONS FOR SUMMARY DECISION
In ruling on the parties' motions for summary decision, I
noted the parties' agreement that AA&W exercised most· of the
aspects of control and supervision at the mine:
AA&W hired, fired, disciplined, trained,
supervised, directed and paid its employees (JSF 132135) . AA&W developed and submitted all of the plans
required under the Act and instituted all of the
measures necessary to comply with dust and noise
sampling programs (JSF 116, 118). For all pract i cal
purposes, AA&W furnished and maintained all of the
equipment, machinery, tools and materials used in the
mine, as well as all of the machinery, equipment and
structures for stockpiling coal on the surface {JSF
212

136-140). AA&W participated in all MSHA inspections
and conferences. AA&W decided to contest violations .
.AA&W decided how to abate violations. .AA&W paid the
civil penalties assessed for violations (JSF 206-208).
Finally, although Kyber could request that .AA&W
increase production, AA&W ultimately determined whether
it would comply with such a request (JSF 105) . The
debate . . . is whether the Contestants' involvement in
what was left was sufficient to make them operators
(17 FMSRHC at 706).
After reviewing the evidence of operator status contained in
the joint stipulations, I concluded that additional evidence was
needed before I could rule regarding the status of Kyber and
Kentucky Berwind (17 FMSHRC at 706-710, 712-715). On the other
hand, I concluded that the undisputed material facts established
that Jesse Branch and Berwind were not "operators" within the
meaning of the Act (17 FMSRHC at 710-712, 715-716).
Subsequently, and pursuant to notice, a hearing was convened
in Pikeville, Kentucky .
APDITIQNAL STIPULATIONS

At the commencement of the hearing the parties agreed upon
eleven additional stipulations:
1 . Harold Coleman became the Superintendent of
the
. [mine] in approximately August or September
of 1993. During the time that the [m)ine operated
prior to that, he was a supervisory electrician there.
2. Prior to the time that . . . Coleman became
the Superintendent, he was not responsible for, nor
involved in the general operation of the mine.
3 . As Superintendent . "
the [m]ine on a daily basis.

. Coleman did not enter

4. After August 1993, Norman Stump, the mine
foreman, occasionally contacted Jim Akers directly to
discuss issues relating to mining operations.

s.

It was not . . . Coleman's responsibility,
even as Superintendent, to assure that mining was
conducted pursuant to projections.
213

6. Coleman saw Jimmy Walker at the [m]ine three
or four [times], always on the surface, and doesn't
know why he was there. Walker never gave any
instructions about how mining should be performed.
7. Coleman saw Steve Looney at the [m]ine five or
six times. The only communication Coleman remembers
between him[self] and Steve Looney related to AA&W's
request to change the direction of mining.
8 . Coleman saw Randy Scott at the [m]ine twice.
On one of those occasions, Scott was there to get
information to determine where the next entry should be
driven.
9. As Superintendent, . . . Coleman did not have
authority to change the direction of mining without
permission from someone from Jesse Branch or Kyber
. . . , which . . . Akers would request and communicate
back to Coleman.
10 . Coleman never discussed with Kyber or Kentucky
Berwind . . . where and when to begin pillaring.
11. Maps provided to AA&W by Kyber never showed
exactly where pillaring would begin (Tr . 11-12).
THE SECRETARY'S POSITION AT TRIAL

In ruling on the parties' motions, I held that to prove the
Contestants were "operators," the Secretary had to establish that
directly or indirectly they substantially participated in the
day-to-day operations of the mine, or had the authority to do so
(17 FMSHRC at 705). At the hearing, Counsel for the $ecretary
stated that although the Secretary did not agree with th~$
formulation of his burden, the Secretary's evidence would
establish that Berwind and Kyber ' in fact did substantially
control or have the authority substantially to control the dayt-0-day operations of the mine, and thus were "operators" within
the meaning of the Act. According to counsel, each of the
entities set "numerous mining parameters that had a substantial
effect over the day-to-day operation, and took a great deal of
subjective control from AA&W, the production operator" (Tr. 28).
Further, the Secretary maintained that the activities of
Jesse Branch should be attributed to Kyber and that the
214

collective activities of Jesse Branch and Kyber should be
considered when determining whether Kyber operated the mine
(Tr . 28) •
Regarding the status of Kentucky Berwind, counsel for the
Secretary argued that the company played a role in determining
where AA&W was g.o ing to mine in that it was occasionally
consulted regarding whether or not it was possible to mine an
area. Counsel also asserted that Kentucky Berwind had the
authority to impose a lost coal penalty on Kyber and that its
determination in this regard influenced whether or not AA&W
continued mining in a particular direction, or mined elsewhere
(Tr. 469-470). In counsel's view, all of this constituted
substantial involvement by Kentucky Berwind and amounted to
statutory control because it helped to determine where AA&W would
mine coal (Tr. 471).
Finally, Counsel maintained that the mine was an "integrated
mining operation" and each of the Contestants, together with AA&W
were operators of the mine (Tr. 28-29) . 3
The fact that no prior enforcement action apparently was
taken against the Contestants did not, in counsel's opinion, bar
the Secretary from enforcing the Act as he believed necessary.
In addition, counsel pointed out that the facts regarding the
.relationships of a contract operator and companies allegedly
controlling it are almost exclusively within the knowledge of the
contract operator and the companies. Frequently, the Secretary
can not know the facts until after an extensive investigation
(Tr . 618) .
THE CONTESTANTS' POSITION AT TRIAL
Counsel for the Co1~testants maintained that Kyber and
Kentucky Berwind did not control the day-to- day operatio~s of
the mine, and had no authority to dictate how the mine was
operated. Essentially, Kentucky Berwind's role was that of
an auditor "to give notice to Kyber, its lessee, of potential

Although I concluded ~he undisputed material facts to
which the parties stipulated established that Jesse Branch and
Berwind were not operators , I entertained the Secretary's
arguments and testimony with regard to Jesse Branch ' s and
Berwind's status in order to afford the Secretary the opportunity
to make his case in full.
3

215

areas or situations in which claims by Kentucky Berwind against
Kyber for lost coal might be avoided" (Tr . 31, 468-469).
Although Kyber occasionally requested AA&W to work on a
Saturday so that Kyber could fill orders for coal, - it was AA&W's
decision whether or not to work, and in general, AA&W always
produced as much coal as it could (Tr. 35-36).
Indeed, all of AA&W's involvement with Kyber and Kentucky
Berwind was through arms-lengt h transactions that insured AA&W's
independence and its c ontractual right to control day-to-day
mining (Tr . 36).
AA&W had authority over the number of entries, the pillar
sizes, the sequence of cuts, the pillar recovery plans, the type
of ventilation, the manner of blasting coal at the faces, t he
size and model of the mine fan, the roof control system plan,
the haulage system, the belt types and configurations, the belt
drives, the underground electric power distribution system, the
fire detection ·and suppression system, and the equipment used.
In other words, AA&W rather then Kyber or Kentucky Berwind had
complete control over the day-to-day operations of the mine
(Tr . 3 4 - 3 5) •
Finally, counsel questioned whether making multiple
companies liable as operators for violations of a contract
operator -- as the Secretary seeks to do here -- enhances safety .
In counsel's opinion, the issue should be resolved through
rulemaking, rather than litigation (Tr. 621).
THE TESTIMONY
NORMAN STUMP
Norman Stump, AA&W's mine foreman, was called to te~tify by
the Secretary and by the Contestants . Stump worked at the mine
from May 1990, until the date of· the explosion, as a laborer, as
a section foreman, and, ultimately, as the mine foreman (Tr. 383.9 I

13 5) •

Stump stated that Jim Akers was \\above [him]," and he
initially reported to Akers (Tr. 40). After Harold Coleman
became the superintendent of the mine, Stump reported to
Coleman (Tr. 40-41).

216

Stump testified that coal was mined by the conventional
method, approximately five days a week, one shift a day (Tr. 42,
121). Saturdays usually were used to perform "dead work," which
Stump described as "whatever needed to be done . . . to get ready
for Monday" (Tr. 42-43).
There were times when coal was produced on Saturday.
~[T]hey'd call from the tipple and either tell Jim [Akers] or
Harold [Coleman] . . . that they need(ed] the coal, that they had
orders . . . to fill" (Tr.44).
(Stump believed the tipple
was operated by Kyber (Tr. 45)). When informed that the tipple
needed more coal, Stump told the production crew and the crew
usually worked on Saturday to mine the coal. There was no
established pattern when Saturday production was requested
{Tr. 4 6) •
Stump testified that an additional reason to mine coal on
Saturday was to make up for lost production. For example, if a
holiday occurred in the middle of the week, or if the mine shut
down for some other reason during the week, a Saturday production
shift might be required (Tr. 132-133). AA&W did not always
produce coal when Kyber requested it (Tr. 48-49, 130-131).
Regarding the amount of coal produced, Stump testified that
Jim Akers told him the mine had to produce a certain amount of
coal a day. Most of the time the mine met the production goal
(Tr. 51). However, in 1991, there was a four month period when
Kyber was unable to take all of the coal the mine produced. This
resulted in the mine cutting back on work days and only producing
coal two, three, or four days a week {Tr. 51).
The mine was developed on the basis of projections. Stump
explained that projections showed the direction of mining, the
entries and headings to be developed, the crosscutc ,· a~d, at
times, the distance to be mined (Tr. 55-56). The projec~ions
also showed the centering to be used as mining progressed·
(Tr . 5 6 , 6 0 ) .
_
Stump was not involved in the development of the projections
(Tr. 73). Rather, he directed mining so that it followed the
projections.
If the projections were changed (as in one instance
when the projections were altered to turn the entries to the
right, rather than to continue them straight (Tr. 105-106)), he
followed the changes {Tr. 106). Stump stated, "[I]f we were
projected to go somewhere, we had to follow . . . [the

21 7

projections] unless we . . . could show . . . the reason that we
couldn't" (Tr. 107).
As the foreman, Stump believed he had discretion to mine as
far as he could within the scope of the projections (Tr. 139140). However, there were times when Stump discontinued mining
an entry even though continued development was projected. One
reason for "dropping" an entry was poor roof (Tr. 223). There
were other times when mining could not be conducted as projected
because of low coal or water (Tr. 81). If he wanted to
discontinue mining a projected area, he believed that Jim Akers
contacted Kyber and that Steve Looney "or somebody" came to the
mine to review the situation (Tr. 154). Kentucky Berwind also
was consulted about dropping or adding entries (Tr. 155).
However, if Stump wanted to discontinue mining or change
direction because of a safety-related reason, he believed he had
the authority to do so (Tr. 66-67). In general, he discontinued
mining as proj'ected on his own initiative, although he might tell
Jim Akers. If . conditions improved, he resumed following the
projections (Tr. 67-68). Also, if he encountered roof control
problems, he had discretion temporarily to change the type of
roof bolts he was using. Kyber and Kentucky Berwind had nothing
to do with his decisions in this regard, and had nothing to do
with the mine's roof control plan or ventilation plan (Tr. 149,
191) .
I

Stump stated that when mining was in progress he carried
"a little pocket map," which he understood was obtained from
Kyber's engineering department (Tr. 63-64). The pocket map
projected mining eight to ten cross cuts ahead of the area
being mined (Tr. 64). When Stump wanted to change the
direction of mining because of conditions that did not present an
immediate safety concern, Kyber personnel had to "come in and do
the projections . . . [T]hey'd have to get us a new map wjth
projections on it, and then we'd have to go with the projections"
(Tr. 216). Looney was the person who usually came. Although, at
times, Walker might come too (Tr. 84). Stump added, "[w]hen you
run into bad conditions, you've got to call in somebody and let
them look at them . . . [a]nd if they felt the conditions were
bad enough to pull off, then they'd let you pull off. If they
didn't, you'd have to try to mine as long as they wanted you to
mine" (Tr. 224) .
Once, when Walker visited the mine, Stump recalled Walker
telling Akers to keep mining in the one particular panel
218

(Tr. 192, 87-88). Stump stated, "He thought we could mine it
. . . a little farther" (Tr. 193). Subsequently, mining went
ahead and when low coal was encountered Steve Looney was called.
He came to the mine and discussed the situation and the decision
was made to discontinue mining in the section (Tr. - 193).
Following that, when mining again came to a halt in the
particular area because of roof conditions, Looney came to the
mine and agreed the area could not be mined. An instruction was
given to change the direction of mining in order to avoid the
unmineable area (Tr. 89).
Stump stated that decisions whether areas were to be mined
straight ahead or whether they were to be pillared were made by
Jim Akers and Kyber. The specifics of how to conduct pillaring
(for example, the mining sequence to follow) were made by Coleman
and Akers. Kyber and Kentucky Berwind had no input into these
decisions (Tr. 181, 184-185). In addition, Stump had authority
to decide whether particular pillars could be mined (Tr. 118).
\

Spad setters came to the mine when requested by AA&W, which
was approximately one time a week (Tr.79; see also Tr. 100-101,
142-143). The only time engineers came to the mine on their own
was when they had to "run elevations" (Tr. 142). Stump was not
certain about the purpose of the elevation measurements, but he
thought they might have been used to indicate how far the area
mined was above or below creek level (Tr. 211-212).
Stump recalled one particular area where he thought seven
entries could be driven, but "engineering" projected five entries
because the area was under a hollow. As a result only five
entries were driven (Tr. 71). This involved the same area where
mining had been turned to the right (Tr. 145). Stump was asked
to whom the term "engineering" referred. He replied, "I don't
know whether it was Kyber or Jesse Branch . . . because . . .
they're all associated with each other" (Tr. 71). He st~ted,
"[t]hey're both . . . the same company but just different parts
of it" (Tr. 72). However, Stump admitted that he knew nothing
about the corporate structure and business dealings of the
C-0ntestants (Tr. 130).
With regard to persons from. Kentucky Berwind who came to the
mine, Stump stated that there were three, including Steve Dale,
the chief mine inspector and lands manager of Kentucky Berwind.
The Kentucky Berwind personnel would "look at a section, and
measure the [seam) height and . . . more or less look at the seam

219

of coal" (Tr . 98).
(Tr. 191) .

They took a "fast look" and they departed

JIM AKERS
Jim Akers, the vice president of AA&W, was also called to
testify by the Secretary and by the Contestants. Akers stated
that he had been the vice president of AA&W for approximately
15 years (Tr. 226).
Akers agreed with Stump that coal was produced at the mine
five days a week, one shift a day, nine hours a shift, and that
Saturdays were reserved usually for "dead work" {Tr. 228}.
Approximately 18 miners worked at the mine when coal was
produced and eight worked when "dead work" was performed
(Tr. 229) .
There were Saturdays when the mine produced coal. Akers
stated, "[s]orneone . . . would call and say they needed to run
coal on Saturday" (l..Q.). Akers understood that the coal was
needed to fill a order at the tipple (Tr. 230). Usually, the
''someone" who called was Steve Looney (Tr. 230}. Akers believed
that AA&W would comply approximately 80 percent of the time
Saturday production was requested by Kyber or Jesse Branch (Tr.
231) .
Akers was asked why he mined coal on Saturdays. He
explained that AA&W hoped to maintain a good relationship with
Kyber and to contract with Kyber to operate another mine (Tr.
235). He stated, "[w]e were there to try to run as much coal as
we could, to keep the relationship going, to prove to them that
we were a good contractor" {Tr. 233).
"[I)f you have an order
out there to fill, if you don't fill it, somebody else will, some
other company. So it's best from my interest . . . to try to
fill that order" (Tr. 291-292).
The contract under which the mine operated specified a
minimum production of 5,000 tons of coal a month(Tr. 233}.
Generally, AA&W met the requirement (Tr. 236}. Regardless of the
minimum requirement, AA&W wanted to produce as much coal as
possible for economic reasons (Tr. 234}.
Akers stated that the purpose of projections was to detail
the way in which the mine was to be developed for the next

220

six months to a year (Tr. 241). Akers understood AA&W to be
required to mine in accordance with the projections and to the
best of his knowledge AA&W did (Tr. 261).
The proj ections showed mining direction, mining distance,
the number of entries and the location of the cross-cuts.
Akers could not _say that AA&W was "involved" in developing the
projections (Tr. 241-243). In Aker's opinion, Jesse Branch was
the "person" responsible for projecting the number of sections,
entries and headings. Akers stated that AA&W could make requests
for changes (Tr. 244-245). Akers recalled a time when AA&W
wanted to increase the number of entries but the company was
advised that there was too much "cover'' to add more entries (Tr.
246). The decision was made by Randy Scott. Akers described
Scott as an engineer and an employee of Jesse Branch. He stated
that Scott, "knew the conditions . . . knew the structure . . .
[and] . . . knew how much cover we had" (Tr. 247). In addition,
a Jesse Branch "spad group" set the spads in the mine. AA&W
followed the spads (Tr. 248-249) .
On the other hand, AA&W developed the mine's ventilation
plan and system, and other required plans such as the fire
fighting plan, the miner training plan, the smoking articles
search plan, and the fan stoppage plan (Tr. 289-290). AA&W was
also responsible for developing the mine's haulage system and
.for maintaining the pre-shift and on-shift examination books
(Tr. 290-293 ) . Only Stump and Coleman assigned jobs to the
miners (Tr. 293).
Akers testified that when the coal seam got too narrow and
AA&W wanted to change the direction of mining in order to more
easily extract coal, Akers called Steve Looney or Scott. One or
both came to the mine and looked at the condition and, "they
(told] me whether I could go that way or not" (Tr. 250). If
AA&W requested a change of mining direction based on saf~ty
concerns, Kyber and Jesse Branch always agreed (Tr. 284-285).
Akers testified, "[i]t's not 'you 'do this' or 'you do that.' No
it's not like that. They listened." (Tr. 285).
Akers recalled one instance when Jesse Branch decided that
AA&W should discontinue mining s~raight ahead, should make a
perpendicular turn and should drive under a creek and a hollow.
AA&W followed the instructions (Tr. 256). Akers believed the
turn was made so that more coal could be mined on the right side
of a ridge (Tr. 257).

221

Akers also consulted Looney when he believed a panel could
not be driven any further and it was time to begin retreat
mining. The decision was based on the condition of the roof
and he and Looney never disagreed (Tr. 263-265). Akers believed
that he probably discussed with Randy Scott the method of
pillaring that would be used during retreat mining (Tr. 265 ) .
AA&W initiated the plans for retreat mining and Jesse Branch
drafted them (Tr. 293-294). Stump and Coleman implemented the
plans (Tr. 294) . For example, the foreman and superintendent
decided on the number of cuts to be made in each block of coal
{Tr . 295} .
According to Akers, there came a time when AA&W wanted
to use a continuous mining machine, rather than to mine
conventionally, but Walker and Looney did not agree because a
continuous miner could not cut the size and quality of coal
they needed {Tr. 272 }.
JACK TISDALE

Jack Tisdale, is a senior MSHA official with a long and
distinguished career in the mi~ing industry . . He played a major
role in selecting the personnel who investigated the accident
at the mine. He also provided oversight and advise to the
investigation team.
Tisdale described the general nature of the mining process
and gave his opinion regarding control of the process. He
testified that the person or organization that decides the
direction in which a mine is developed controls the mine. Such
person or organization has "the authority to require changes in
direction to suit whatever needs they have, as opposed to the
needs and desires of the contract mine operatoru {Tr . 313) .
(However, later he appeared to modify this view when ~e agreed
that control over the direction of mining would not nece~~arily
indicate control over the day-to-day operation of the mine
(Tr . 3 6 8 - 3 6 9 } . }
Tisdale was asked to assume that Kyber had the authority to
designate the direction of mining, the minimum production level,
the areas to be mined, and the number of entries. He was asked
if this would constitute substantial day-to-day control of mining
operations. He answered that it would, "[b]ecause Kyber [would
control] significant elements of the mining processn (Tr. 329).
He explained that in an integrated mining operation, areas of the
business such as sales, engineering, finance, purchasing,
222

operations, human resources and corporate development, are
generally headed by a vice-president of the company . If the
departments are separate corporate entities, collectively they
constitute an operator of the mine. In addition, each entity is
an operator in its own right (Tr. 341-342, 348-349; 351).
He maintained that this is different from a land company
that engages in leases to various mine operators and has no
involvement other than monitoring extraction in order to ensure
that it is paid proper royalties . Also, it is different from an
engineering consulting firm that provides engineering services to
various mines, but has no other involvement or interaction with
other controlling groups at the mine (Tr. 351 ). In his opinion ,
Kyber, Jesse Branch, Kentucky Berwind and Berwind provided all of
the functions of an integrated mining company except one -- that
of a contract mine operator (Tr. 331-333).
Tisdale was asked how the activities of Jesse Branch that
were contracted for by Kyber advanced the mining process. He
responded that Jesse Branch provided engineering services to
Kyber (Tr. 335) . As for Kentuc ky Berwind, it filled the role
of corporate development and to some extent financed the mining
operation (Tr. 336) . Jim Akers had the same authority that a
mine foreman or a mine superintendent had in an integrated
company (Tr. 337).
STEYEN F. LQONEY
Steven F. Looney, vice president of operations for Kyber
and Jesse Branch, was called to testify by the Secretary and by
the Contestants .
Looney stated that he was the person who represented Kyber
if there was an issue that AA&W wanted to raise (Tr. 376-377).
Looney explained that there were times when AA&W believeq it
could not continue to mine economically along a projection
because of the diminishing height
the coal seam. When this
happened, Looney went to the mine to look at the situation. He
~tated, ~cwJe had a contract with them to mine a particular
reserve and . . . if [AA&W] felt that there was an area that's
too low for them to economically mine . . . we went out and
looked at it. And in 99% of the cases, we didn't have any
objection at all from them pulling out of an area" (Tr . 380).
However, if Kyber instructed AA&W to continue mining, AA&W either
had to comply or had to cease mining for Kyber (Tr. 382). He

of

22 3

summarized, "[i]t's our obligation to . . . get the coal mined as
effectively and efficiently as we can" (Tr. 402).
He stated that there also were occasions when Kyber
requested that Kentucky Berwind to look at a projected area that
AA&W and Kyber agreed AA&W could stop mining. Kyber wanted
Kentucky Berwind to confirm that the area was not mineable (Tr .
383) . If Kentucky Berwind believed AA&W was abandoning coal,
Kentucky Berwind could make a claim against Kyber {Tr. 384).
Therefore, when a contract operator, such as AA&W, wanted to
change mining direction, Kyber would usually go to the mine to
view the area. Looney stated that Kyber needed to monitor the
situation to ensure the contract operator mined efficiently and
did not just "butcher up (the] reserve block that we're
responsible for" (Tr. 403) .
Looney testified that Kyber, in consultation with AA&W,
determined the number of entries to be used in a particular area
of the mine {~~ . 396). Kyber had the right to reject decisions
made by AA&W if it believed the decisions would not lead to the
efficient extraction of coal (Tr. 396-397).
With regard to retreat mining, Looney recalled an occasion
when Jimmy Akers stated that it was no longer economical to
continue retreat mining in a particular area. Kyber told Akers
to begin mining in another area . Rather than do as Akers
requested, AA&W began mining elsewhere (Tr. 387-388).
Kyber discussed the decision with Akers and told Akers that
AA&W should have mined where Kyber indicated. When Akers stated
that the area indicated by Kyber could be mined from a different
direction, Kyber did not disagree (Tr. 389-390). Kyber did not
advise Kentucky Berwind of this change because Kyber accepted
AA&W's explanation, and believed that no coal would be lost
{.Id. ) .
According to Looney, Jesse Branch employed Randy Scott and
himself as engineers (Tr. 392) . · One of their jobs was to
determine for AA&W the height and nature of the cover above
AA&W's mining operations. The cover effected how mining could be
conducted. When the cover was especially high, an independent
consultant was hired to study ~ow many entries could be mined
safely. Scott made the arrangements for the consultant to come
to the mine (Tr. 394). The consultant brought to the situation
expertise that Jesse Branch's engineers did not have (Tr. 400).

224

Looney stated that at one time Akers expressed interest in
using a continuous mining machine. Kyber did not want coal to be
extracted with a continuous machine and Akers dropped th~ idea.
Looney stated that, "Akers was well aware of the fact that we'd
made a significant investment in a preparation plant based on the
past production of other contractors with conventional equipment
and that we were in a unique market for the product produced by
conventional equipment" (Tr. 397). Akers "was aware of [it]
before he signed the contract" (Tr. 398).
Looney described his main duty as a vice president of Kyber
as "obtain[ing] and maintain [ing] contract operators to mine the
coal quantity and quality pursuant to the sales orders that
[Kyber] may endeavor in" (Tr. 516) .
Looney testified concerning his interpretation of provision
4.c. of the Kyber/AA&W contract. The provision required AA&W to
mine in accordance with mining plans and projections prepared by
Kyber's engineers in consultation with AA&W and approved by
Kyber. 4 He stated that the provision meant, "[t] hat [Kyber] sat
down with the contractor that we're ready to sign the contract
with, show[ed] him the reserve area, show[ed] him potentially the
coal heights . . . [and showed him] where the projections [were]
going in order to stay in that high coal" (Tr. 517). It was
important to point out the heights because Kyber wanted the
contractor to mine the high coal to maximize production (Tr. 517518). Put another way, when asked about the direction of mining
and Kyber's input into it, Looney stated, "[w]e sat down . . . in
conference with them and laid out the projections from time to
time" (Tr. 520).
Looney maintained that Akers and Randy Scott, the chief
engineer for Jesse Branch, had input into the initial
projections, and that Kyber approved them once they were

4

Paragraph 4.c. states in part that the contract
operator will:
Conduct all mining operations . . . in
compliance with all mining and safety laws
and regulations . · . . and . . . in accordance
with mining plans and projections proposed by
Kyber Coal Company's engineers, such plans
and projections to be made in consultation
with Contractor and Kyber Coal and approved
by Kyber Coal (JSF, Exh . C).
225

developed (Tr. 521, 541). AA&W might initiate subsequent changes
in the projections depending on the seam thickness and on the
overburden (Tr. 526-529).
Kyber never ordered AA&W to mine according to-the original
projections if AA&W insisted that a projected area was unsafe to
mine (Tr . 530). However, Kyber usually was notified if AA&W did
not mine an area as projected (Tr. 536-537).
Looney was asked if Kyber had any input into the roof
control plan, the type of roof bolts, the length of roof bolts,
the spacing of roof bolts, the smoking material search plan, the
evacuation plan, the coal haulage plan, the electrical plan, the
respirable dust control and suppression plan, the pillaring plan,
the pillaring cut sequences, the belt line size, the belt motor
drive sizing, the location of the belt drive, the ventilation
plan, the size of the ventilation fan, and the hiring, firing,
training and disciplining of employees. To each of these, he
answered, "No'\ . (Tr. 518-520; see also Tr. 524, 529).
Looney also testified about the role of surveyors and spad
setters in the mining process. He stated that their job was to
keep the on-site operator "in a straight line" so that the "belt
lines or entries won't run into each other" (Tr. 524). In the
Elmo No. 5 Mine, Jesse Branch's surveyors went into the mine
approximately one time a week. In addition to setting spads and
recording the location of mining, they measured coal heights in
order to record the information on the mine map (Tr. 525). In
Looney's view, the surveyors and spad setters had neither the
authority nor ability to supervise AA&W employees (Tr. 526).
Looney agreed that at times Kyber asked Akers to produce
more coal. When this happened, the mine would operate on
Saturdays. There we..ce times when Kyber' s request was. denied.
Looney stated, "I had the authority to ask them to work
Saturday's[,] but I did not hav~ the authority to direct them to
work Saturdays" (Tr. 534). According to Looney, Kyber's records
showed that in 43 months the mine operated on 31 Saturdays.
Looney testified that one summer when Kyber had a lot of orders
for coal, and one of its other mines was not productive, the Elmo
No. 5 Mine produced coal on four Saturdays in a row. The rest of
the time, "whether or not they would work or whether or not we
would ask them [to work]" was erratic (Tr. 532).

226

STEVE DALE
Steve Dale, the manager of lands for Kentucky Berwind, was
called to testify by the Secretary and by the Contestants. Dale
heads a three person staff that examines properties leased by
Kentucky Berwind (Tr. 409). Dale is supervised by Robert Hunt,
the vice presidept of Kentucky Berwind . Dale estimated that
a pproximately 20 percent of his time is spent inspecting leased
mines. Because the Elmo No. 5 Mine is one of 20 or 25 leases,
Dale believed that he spent a very small percentage of his time
there (Tr. 439, 441-442) .
Dale testified that when he went to a mine to look at an
area a contract operator did not want to mine, he could tell
the lessee it would not be subject to a lost coal penalty, but
he could not tell the lessee such a penalty would be imposed.
Hunt made the decision to impose the penalty (Tr . 411). Dale
maintained that Kentucky Berwind never formulated mine plans for
its lessees and never was consulted about any plans
for Elmo No. 5 Mine. In addition, he never saw projections for
the Elmo No. 5 Mine (Tr. 443-444).
Dale estimated that he, or one of the other Kentucky Berwind
inspectors, was asked by Kyber to come to the mine to observe
conditions about four times. Kentucky Berwind's inspectors never
_disagreed with Kyber about the conditions (Tr. 444-445).
JIMMY WALKER
Jimmy Walker, the president of Kyber and Jesse Branch, was
called to testify by the Secretary and the Contestants .
Walker maintained that when he went to the Elmo No. 5 Mine,
it was to check the coal seam height. He wanted to assure
himself that AA&W "had not quit and wasted any of the as~ets that
we had" (Tr. 451) .
Walker also stated that at one time Akers felt that it might
become necessary to use a continuous mining machine to extract
coal at the mine. He and Akers discussed the p r oblems that the
Kyber tipple might have in processing coal from coal mined with
such a machine . Coal extracted by a continuous mining machine
would include more rock than that mined by conventional methods,
which would result in processed coal with a higher ash content
than Kyber's coal consumers would want {Tr. 453-455).

227

According to Walker, Jesse Branch offered surveying services
(which included mapping, spad setting and cover analysis) at
mines where either Kyber or Jesse Branch engaged contract
operators (Tr. 457, 459). Kyber exclusively used Jesse Branch
(Tr. 459) .
Kyber had three to five employees. They were the
superintendents of the preparation plant and the other employees
who operated equipment, such as end loaders at the plant. Kyber
never extracted coal on a day-to-day basis. Rather, the
company's business was to process and to sell coal, mainly in
the industrial and metallurgical market (Tr. 475-476 ).
Jesse Branch also operated a preparation plant. It was a
larger facility than Kyber's, but it processed smaller size coal
(Tr. 476-477).
The contracts that Kyber entered into with its contract
operators were basically the same. The form of the contracts was
common in the industry (Tr. 477).
Walker described projections as '\lines on a map or piece
of paper, which basically designates how an area is being
mined or projected to be mined" (Tr. 478). He distinguished
projections from a mine plan, in that a mine plan entails the
total mining operation, including things such as the roof control
plan, the ventilation plan, the number of employees, the type of
equipment, the amount of equipment, and the size and number of
belts (Tr. 478-479 ) . Essentially, Walker testified that Kyber
had nothing to do with the mine plan at the Elmo No. 5
Mine (Tr. 479-480). Walker agreed, however, that any ventilation
plan submitted to MSHA by AA&W would have been prepared for AA&W
by employees of Jesse Branch (Tr. 497) . He also agreed that
projections were a part of a total mine plan (Tr. 50~ ) .
According to Walker, the i~itial projections for the Elmo
No. 5 Mine were the result of the joint efforts of Kyber and
AA&W. The projections showed the number of entries, the entry
centers, the entry widths and the direction of the entries
(Tr. 481). Once the projections were determined, it was AA&W's
job to implement them (Tr. 485). The mine map was prepared by
Jesse Branch based on the projections (Tr. 483-484).
Walker described a time when he received a telephone call
from Akers regarding a change in mining direction: "[Akers]
called to say that they needed to move off the pillar line . . .
[a]nd I told him that . . . would be fine. Obviously, if he
228

needed to, he needed to. But . . . for him to move back to the
closest rooms off the mains to the left. And [Akers]_ said,
'(w]ell I'm glad because we've already started"' (Tr. 485).
According to Walker, he and Akers discussed how AA&W planned to
extract the coal that was not being mined. Akers explained that
AA&W would mine it from a different direction (Tr. 485 ) . Kyber
agreed. Kyber did not notify Kentucky Berwind because Kyber did
not believe there was a potential lost coal claim (Tr. 486).
Walker stated that contract provision 4.c. meant that AA&W
and Kyber jointly agreed on the projections. Although the
provision referred to "plans and projections," it was only
implemented with respect to projections. According to Walker,
Kyber, "never, ever looked at any mine plans" (Tr. 487).
In Walker's view, the provision of the contract which
stated that AA&W be capable of mining and delivering at least
5,000 tons of coal per month, was included to insure that AA&W
had the equipment necessary to produce at least that tonnage of
coal (Tr. 505 ) . In fact, AA&W's production averaged much more
than the contractual minimum {Tr . 491).
Finally, Walker testified that when one of Kyber's customers
needed coal on an expedited basis, Kyber might request that AA&W
extract coal on Saturday . When AA&W did not respond to Kyber's
request, Kyber did not retaliate (Tr. 491-492).
DONALD H. YISH
Donald H. Vish, an attorney practicing law in Kentucky and
specializing in legal issues relating to the coal industry,
testified on behalf of the Contestants and over the objections
of the Secretary. Vish is a former associate solicitor for the
U.S. Department of the Interior. In the course of his legal
work, Vish developed a model coal lease and a model cont~act
mining agreement. He described the lease between Kentucky
Berwind and Kyber as "based on my form . . . published in the
American Law of Mining in 1984 11 (Tr. 563-564}. He described the
contract under which AA&W mined Kyber's leased coal as "obviously
based on some of my ideas" (Tr. 564 ). Vish was permitted to
testify concerning his opinions regarding contract mining in
general, and the subject contract and lease in particular
(Tr . 5 6 5 - 5 6 6 ) .
Vish explained that since the late Nineteenth Century,
American coal deposits have almost never been sold. Rather,
229

they have been transferred by lease. Traditionally, the lease
transfers title to the coal and spreads out payment over the
period when the coal is extracted (Tr. 574). Vish described
the Kyber/Kentucky Berwind lease as "a classic, traditional
coal lease . . . negotiated between two parties bargaining at
arms length" (Tr. 573). The lease conveyed to the lessee a
property interest in coal in place. The property interest was
contingent only in the sense that the lessee's interest could
be forfeited for breach of condition. He characterized the
concept of control over the day-to-day operations of the mine as
inimical to the lease (Tr. 574).
Vish described the Kyber/AA&W contract as "very much like
the mining contracts . . . in which the coal lessee wishes to
engage an independent mining contractor and specify the ultimate
objective of that work, leaving the details of that work to the
contractor" (Tr. 579). Vish was asked why the contract included
a provision like paragraph 4.c. He stated that such a provision
was necessary to avoid the contract being viewed as conveying a
possessory interest to the contract operator (Tr. 583-584). In
addition, the provision was to meet the lease's requirement that
the lessee exercise adequate supervision to make certain the
lease's terms were not violated. This is to ·protect the lessor
from the legal fiction in Kentucky that if there is a trespass,
it is commanded by the lessor (Tr . 583).
In Vish's opinion, the provision reflects the fact that when
an entity engages someone to carry out work that is hazardous
(such as mining ) , the entity has the duty to include in the
contract adequate provisions for its own involvement in order to
protect itself from charges of negligence (Tr. 587-588). In his
view, the provision was an attempt to protect Kyber from possible
negligence charges, while at the same time preserving the
independent contractor relationship (Tr . 602-605).
Vish did not believe that ~nder the contract, Kyber had
the authority to control substantially the day-to-day operations
of the mine (Tr. 590).
THE LAW
The issue of whether the Contestants are "operatorsn must be
resolved within the context of the statutory definition of that
word (30 U.S.C. § 802(d)). To put the matter in its simplest
terms, either they meet the definition or they do not. Those
that do were properly cited for the contested citations and
230

orders. Those that do not are entitled to dismissal of the
charges against them .
As I have noted previously, analysis of the Contestants'
status begins with the words of the statutory definition and
the assumption that the Act's drafters carefully chose the
words to mean what they say {Order, 17 FMSHRC at 703; ~
iJ.l..aQ Southern Minerals. Inc., 17 FMSHRC
, slip op. at 13
(December 13, 1995)) . The Act defines an "operator" as ''[a] ny
owner, lessee, or other person who operates, controls or
supervises a coal or other mine or any independent contractor
performing services or construction work at such mine" {30 U.S.C.
§ 802(d)) .
The clause, "who operates, controls, or supervises
a coal or other mine," describes and qualifies each noun in the
preceding phrase "any owner, lessee, or other person . " Thus,
the definition requires "owners, lessees or other person[s]" to
participate in and/or have authority over the operation, control,
or supervision of a mine (~Elliot Coal Mining Company. Inc ..
y . Director. Office of Workers Compensation, 17 F.3d 616, 629-630
(3d Cir . 1994)). The purpose of the statutory definition is to
place responsibility for health and safety upon those entities
that create the conditions at the mine or that have actual
authority over the conditions on the theory that such
responsibility will further compliance . Control may be either
direct or indirect, but it must be actual. In other words, an
operator must "call the shots" at a mine regarding its day-to-day
operation, or have the authority to do so (~ Southern Minerals,
slip op. at 13 (citing National Industrial Sand Ass'n y.
Marshall, 601 F.23d 698, 701 (3d Cir. 1 979) (\\Designation . . .
as operators . . . requires substantial participation in the
running of the mine" {emphasis in original))).
I

For these reasons, I concluded previously -- and state again
here -- that, in order to establish an entity as an "operator"
subject to the Act, the Secretary must prove that the entJty,
either directly or indirectly, substantially participated in the
operation, control or supervision of the day-to-day operations
of the mine, or had the authority to do so {Berwind, 17 FMSRHC
at 705; Southern Minerals, slip op. at 16).
Because the forms of participation and authority vary from
entity to entity, the question of whether an entity meets the
statutory definition of "operator" must be resolved on a
case-by-case basis {17 FMSHRC at 705; Southern Minerals, slip
op . at 14) .

231

The Commission's decision in W-P Coal Company, 16 FMSHRC
1407, 1411 (July 1994}, provides guidance. There, the Commission
gauged a lessee's involvement with its contract operator by
looking to specific indicia of operator status -- characteristics
such as an entity's involvement in a mine's engineeTing,
financial, production, personnel and safety affairs. Echoing the
court's requirement that a cited entity exhibit "substantial
participation in the running of the mine" (National Industrial
.5.an.Q., 601 F.2d at 7801}, the Commission determined that the
lessee's "substantial" and "considerable" involvement in the
operation of the mine warranted the Secretary proceeding against
it (16 FMSRHC at 1411, n.3}. By implication, the Commission's
decision recognized that an entity's involvement in the day-today operation of a mine could be so infrequent or minimal, i.e.,
so insubstantial, inconsiderable, or removed from mining, that
operator status would not vest (17 FMSHRC at 705; Southern
Minerals, slip op. at 14).
This approach to determining jurisdictional status not only
reflects what the Act requires, it has the added virtue of being
in harmony with the way the coal industry operates. In the East
especially, where contract mining is common, leased coal reserves
often are mined not by lessees, but by entities with whom lessees
contract. The details of these lessee/contractor relationships
may differ. By looking to the specific indicia of operator
status to determine whether there is substantial control over the
day-to-day operation of the contractor's mine, or whether there
is the authority to exercise such control, the differences are
accounted for and compliance is fostered.
/
Those who control day-to-day mining, and/or who have the
authority to do so, are those who do or should control the
conditions and practices that insure compliance with the Act
and the mandatory safety and health regulations promulgated
pursuant to it. They should be held responsible when the
conditions and practices fall short.
(In this regard, the
Secretary does not appear to disagree, as witnessed by the
statement of his counsel, that the intent of the Act is to hold
liable "those who do have the ability to control and supervise,
and who actually do control and supervise" (Tr . 61}}.
In addition, because I believe the Commission has recognized
that an entity's involvement in the day-to-day operation of a
mine may be so infrequent, minimal or removed, i . e., so
insubstantial, inconsiderable or remote from actual mining, that
operator status does not vest, I view the issue as one of the
232

degree of an entity's control and supervision . A minimal or
insubstantial degree of involvement is not sufficient for an
entity to be deemed an operator (™ Southern Mineral·s, slip op.
at 14-15).
do not subscribe to the Secretary's theory that
multifaceted corporate entities are of necessity statutory
operators solely because they together function as a unitary
entity performing all of the aspects of mining, from the
acquiring of the mineral rights to the extraction and processing
of the mining. Parts of the industry have functioned in this way
for years and, as far as can be determined from this record, the
Secretary never has had a policy of citing all corporate entities
involved in the operation of a mine for the production operator's
violations (~Tr. 617-619; see also Southern Minerals, slip op.
at 15) . While this does not stop the Secretary from electing to
cite the Contestants for violations allegedly committed by AA&W - provided those cited are "operators" within the meaning of the
Act -- it certainly raises questions about the validity and
wisdom of a ''unitary" approach to enforcement.
I

Further , and as I have noted previously, a "unitary entity"
theory of operator status may fly in the face of the ent i ties'
corporate rights to be treated separately and may be used to
extend jurisdiction without a logical limit (™ Southern
Minerals, slip op . at 15-16).
Therefore, I reiterate that the issue before me is whether
the Secretary has established that each of the Contestants either
directly or indirectly, substantially participated in the
operation, control or supervision of the day-to-day operations
of the Elmo No. 5 Mine, or had the authority to do so.
THE CONTESTANTS AS OPERATORS
THE

STATUS Of'. BERWIND

Based upon the stipulations and the parties' cross-motions
for summary decision , I concluded that the Secretary had not
established that Berwind was an "operator" within the meaning of
the Act (17 FMSHRC 715-716) . Nothing subsequent has caused me to
conclude otherwise, and I affirm my prior holding.
Tisdale testified that he considered Berwind to be an
operator because it was one of the entities that together
provided all of the functions of an integrated mining operation,
233

with the exception of the actual extraction of coal (Tr. 333). I
do not agree, and I reject the position that Berwind is liable
solely because it is part of a group that worked together to make
possible the operation of the Elmo No. 5 Mine.
Separate corporate entities are entitled to be treated on
their own merits provided they function separately, and those
acting for them do so in a manner consistent with their distinct
nature. Here, Berwind and its officers did just that. The
record contains no suggestion that those who acted for Berwind
actually were controlling and supervising the Elmo No. 5 Mine,
or were attempting to do so. Indeed, Berwind had virtually
nothing to do with the day-to-day operations of the mine.
Tisdale believed that Berwind "provided the financial
wherewithal so that the operation could continue" (Tr. 336),
and it is true that Berwind allocated capital to its subsidiaries
to meet their budgets, and that expenditures beyond those in the
budgets were s~bject to Berwind's approval (JSF 281-283). It is
also true that Berwind approved the expenditure of funds by Kyber
to do face-up work prior to opening the Elmo No. 5 Mine (JSF
286) •

However, as I have noted, an entity's activities may be so
remote from mining that operator status does not vest. Such is
the case here where Berwind's fiscal involvement with the Elmo
No. s Mine is simply too far removed from the mine's day-to-day
operation, to conclude that Berwind used it to play a substantial
role in controlling and supervising the day-to-day operation of
the mine, or to have the authority to do so. The record simply
does not support finding that Berwind met the statutory
definition.
For these reasons, and for the reasons I set forth
previously, I conclude that Berwind is not an operator of the
Elmo No. 5 Mine.
THE STATUS OF KENTUCKY BEEWINP
Based upon the stipulations and the parties' arguments,
I denied both the Secretary's .and the Contestants' motions
for summary decision with respect to Kentucky Berwind. While
I acknowledged that Kentucky Berwind owned the mineral rights
at the mine and leased those rights to Kyber, I rejected the
Secretary's assertion that ownership of the mineral rights was
necessarily an indication of statutory control of the day-to-day
234

operation of a mine. I stated that it all depended on what the
owner of the mineral rights did with respect to the rights
(17 FMSHRC at 712).
I did not find the lease provisions that enumerated Kyber's
responsibilities to Kentucky Berwind to indicate that Kentucky
Berwind reserved to itself substantial participation in the dayto-day operations of the mine. Rather, I found the provisions
to be consistent with those one would expect an owner of mineral
rights to insist upon in order to insure its coal was mined
efficiently and without waste (17 FMSHRC at 713).
I also rejected the Secretary's contention that the report
forms completed by Kentucky Berwind personnel after they were
inside the mine were evidence of control. In my view, the
information recorded was consistent with Kentucky Berwind's
interests as the owner of the mineral rights, and I noted the
lack of linkage 9f the information on the forms to substantial
participation by ..Kentucky Berwind in the day-to - day operations
of the mine or to the authority to participate (17 FMSHRC at
713) .
What the stipulations did not make clear was the role
Kentucky Berwind played when AA&W wanted to deviate from its
mining projections. I requested the parties supplement the
_record in this regard, as well as present evidence concerning
whether or not Kentucky Berwind used its role to dictate where
and how AA&W would mine (17 FMSHRC at 713-714).
The testimony reveals little more than the stipulations,
namely that the Kentucky Berwind employees who entered the mine
did so to examine the workings to insure coal was being recovered
properly and to check seam heights and tonnages in order to
confirm royalties (JSF 252-254). Steve Looney testified that
when Kyber called Kentucky Berwind inspectors to the min~ _ it was
to confirm that mining could be discontinued along a particular
projection without Kyber being held liable for wasting coal
reserves, that Kentucky Berwind personnel had to confirm that
Kyber was not abandoning a mineable area (Tr. 383-384). Steve
Dale, Kentucky Berwind's lands manager, who on occasion went to
the mine at Kyber's request, agre~d that this was the sole
purpose of his visits. He and other Kentucky Berwind employees
never disagreed with Kyber and AA&W about the propriety of
discontinuing mining in the area in question (Tr. 411, 443-445).

235

Dale further testified that Kentucky Berwind had no input
into the formulation of projections for the mine (Tr. 443-444).
Norman Stump testified that Kentucky Berwind had nothing to do
with the roof control and ventilation plans under which the mine
operated (Tr. 149, 191). Nor did Kentucky Berwind -have anything
to do with decisions regarding the sequences in which pillars
were mined (Tr . 181). Rather, and as Jim Akers confirmed, these
decisions were within the province of the foreman (Tr. 295).
Although Tisdale stated that he believed Kentucky Berwind
"to some extentn financed the operation at the Elmo No. s Mine
{Tr. 336), no additional testimony was proffered in this regard
and, in fact, the parties stipulated that Kentucky Berwind had no
financial dealings with AA&W . Kentucky Berwind never funded any
of AA&W's mining operations . Kentucky Berwind never leased money
or made advances of money to AA&W or to its officers and
directors. Kentucky Berwind did not sell supplies or tools to
AA&W or require AA&W to purchase, lease or use any equipment (.ae..e_
17 FMSRHC at &97 (citing JSF 237 - 241) .
Finally, I disagree with the Secretary's assertion that
Kentucky Berwind could exert substantial control over the
direction of mining through its determination whether or not to
impose a lost coal penalty (Tr. 469-471) . As I stated in denying
the parties' motions for summary decision, a lost coal penalty
provision is fully consistent with the protection of the owner's
property interest in its mineral rights. The provision is not
aimed at allowing the owner to control or have the authority to
control day-to-day mining. Rather, its purpose is to insure that
the owner's mineral is mined to the maximum extent possible. To
hold otherwise would be to make Kentucky Berwind (and, I suspect
almost all other similarly situated owners of coal rights) liable
because it seeks to effectuate those rights (~ 17 FMSHRC at
714) .
For these reasons, and the reasons I have set forth
previously, I conclude Kentucky Berwind is not an operator of
the Elmo No . 5 Mine .
THE STAIUS OF KYBER
Based on the stipulations and the parties' arguments I
denied the parties' motions regarding Kyber. In so doing, I
rejected the proposition that contract mining invariably places
an entity such as Kyber in the position of being an \\operator"
236

of its contract mine. In my view, the important things to
consider were the ways in which the parties actually carried out
their contract and related to one another within the indicia of
operator status (17 FMSHRC at 706-707).
Looking at the indications of Kyber's control and
supervision through its involvement in projections, I found that
I could not determine from the stipulated facts whether Kyber
used the projections substantially to control day-to-day mining.
I indicated that I believed testimony was needed regarding the
use of the projections, Kyber's and AA&W's understanding of the
impact of the projections on mining, as well as instances in
which the projections were changed and the results of such
changes on mining (17 FMSHRC at 707).
The witnesses generally agreed that projections for the
mine showed things such as the direction of mine development,
the number of entries to be developed, the centering to be
used for the entries, the position of the cross-cuts and, in
some instances, the overall distance to be mined (~ Tr. 5556, 241-243, 481). They agreed further that under the contract
AA&W was required to mine in accordance with the projections
and that the projections were prepared by Kyber in consultation
with AA&W and were approved by Kyber (~ SJF Exh. C, Paragraph 4(c); Tr. 107, 396-397) . 5
Walker stated that the projections were mutually agreed to
by AA&W and Kyber (Tr. 481-482). This is true, as far as it
goes, for Stump and Akers testified that in general AA&W agreed
with the projections. However, it is also clear that Kyber had
the authority to insist upon the projections it wanted, and that
once the projections were approved by Kyber, AA&W could not
unilaterally modify them (Tr. 261}.
Looney stated that if there was a disagreement betwe~n Kyber
and AA&W regarding an area that was projected to be mined and
Kyber instructed AA&W to mine it, AA&W's choice was either to
mine the area or to "leave the mine'' (i.e. , to cease being the
contract operator) {Tr. 402). In fact, Kyber had the right to

s
Although Paragraph 4.c. of the contract refers to
"plans and projections," the testimony is clear the provision was
implemented~ with respect to projections.
There is no basis
for finding Kyber, or any of the other Contestants, had anything
to do with mining plans at the Elmo No. 5 Mine.
237

reject what AA&W wanted if Kyber believed AA&W's proposal or
request would not lead to the efficient extraction of coal
(Tr. 396-397). Kyber kept ultimate control in order to prevent
contractors from inefficiently mining its leased coal reserves.
As Looney put it, to prevent contractors from "butcher[ing] up
a reserve block [of coal)" (Tr. 403). He added, "[i]t's our
obligation to get coal mined as effectively and efficiently as
we can" (Tr. 402). The point is that Kyber kept ultimate
control.
The effect of this arrangement was that Kyber, not AA&W, had
the bottom line authority for determining mining direction, and
that AA&W implemented Kyber's directional decisions (~Tr.
295) . The Kyber-AA&W relationship was such that AA&W had
considerable discretion to deviate from the projections for
reasons of safety. Stump testified that he could depart from the
projections if he encountered '\an emergency" (Tr. 155} . Akers
essentially agreed that although AA&W had an obligation to
consult with Kyber, Kyber never challenged AA&W's opinion that
mining should be discontinued because of safety concerns such as
poor roof (Tr. 254-255, 258-259, 284-285). Akers' testimony in
this regard was supported by Looney (Tr. 530}.
However, in situations that did not involve safety concerns
for example where AA&W believed the coal seam height was too
low to permit efficient mining -- Kyber was called to look at the
situation and to approve a change in direction or in the type of
mining (for example, to approve a change to retreat mining) (Tr.
154, 216, 223, 250, 263-265 ) . Stump added that if Kyber did not
conclude the conditions warranted the change, AA&W had to mine
along the original projections (~, .e........g_._, Tr. 245}. While
Looney believed that "99 percent" of the time Kyber agreed to the
non-safety related changes AA&W wanted, it is certain that Kyber
did not always agree (Tr. 380).
For example, I credit Stump's testimony that in one instance
he thought the coal seam in a certain panel was becoming too low
to mine, that Walker looked at that panel, that Walker thought it
could be mined further and Stump was directed to continue mining
(Tr. 192-193). It is equally certain that whether exercised or
not, Kyber retained the authority to dictate the particular
direction of mining (Tr. 380) . 6

6

While I also credit Looney's' testimony regarding the
instance in which AA&W mined in a direction different than that
238

I recognize that the owner or lessee of mineral rights has
the right to protect its asset and to try to insure the asset is
developed to the maximum extent possible consistent with sound
safety and environmental practices. Consistent with this right,
when the owner or lessee contracts the mining of its mineral, it
is permissible for the entity, in conjunction with its contract
operator, to project an overall course of mine development.
However, once overall projections have been agreed to, the owner
or lessee must give leeway to the contractor to act independently
within the general constraints of the projections. If it does
not afford the contract operator such autonomy, the lessee or
mineral right owner may retain control sufficient to make it an
operator for Mine Act purposes.
In my view, Kyber's relationship with AA&W illustrates such
a situation. Except for conditions relating to safety, AA&W
could not change the direction of mining without Kyber's
approval. The fact that Kyber frequently agreed with the nonsafety related changes AA&W wanted does not alter the fact that
Kyber had the authority to forbid the changes or to insist on
something else. When it exercised its authority, the choice
faced by AA&W was either to mine as Kyber wished or to cease
mining -- period (Tr. 402). In dictating the course mining had
to take and in having the authority to dictate that course Kyber
denied AA&W autonomy of action within the overall constraints of
the projections. The owner or lessee of mineral rights can not
deny its responsibility for the actions of its contract operator,
when the contract operator is not free to choose the course of
mining it believes best in this regard.
I recognize Kyber's dilemma. It is a conundrum that was
aptly described by Vish. The exercise or reservation of too
little control over the contractor may make the owner or lessee
liable for negligence and wasting its mineral assets. The
exercise or reservation of too much control may make the .owner
or lessee liable under the Mine Act (Tr. 603-604).

approved by Kyber, I conclude this was a rare exception to the
rule. AA&W's exercise of independence was only ratified after
Kyber became convinced the coal it believed AA&W missed could be
extracted from a different direction (Tr. 387-390, 448, 485).
239

Balancing these concerns is difficult, but not impossible.
In striking the balance, the owner or lessee of the coal must
afford its contractor autonomy to change direction and
development as the contractor believes best within the general
constraints of the projections. Here, it did not, and I conclude
that Kyber's active participation and its authority to actively
participate in the decision making process regarding the daily
development of the mine through the projections made it an
"operator" within the meaning of the Act.
In denying the parties' cross-motions for summary decision,
I also concluded that the stipulations did not make clear whether
Kyber exercised control over the day-to-day operations of the
mine with regard to production (17 FMSHRC at 709). Having
considered the testimony, I find that Kyber's requests for
Saturday work and the provision in the contract requiring AA&W to
produce a minimum amount of coal were not indications of Kyber's
status as an operator under the Act.
Saturday work was not the rule. I credit Looney's testimony
that Kyber's records show that the mine operated on 31 of
approximately 162 Saturdays (Tr. 532). I credit Stump's
testimony that there were times when AA&W did not produce coal on
Saturday, even though Kyber requested it to do so (Tr. 48-49,
130-131 } , as well as Aker's implication that AA&W turned down
Kyber's requests approximately 20 percent of the time (Tr. 231).
Complying with Kyber's requests was clearly in AA&W's self
interest (Tr. 291-292), and AA&W retained its autonomy to decide
whether or not to accede.
Finally, Walker testified persuasively that the contractual
production requirement was included in the contract to ensure the
contract operator used the equipment necessary to yield the
amount specified not to control day-to- day production. In any
event, the record establishes that the requirement had no
practical effect on daily production in that AA&W produced coal
far in excess of the required amount (Tr. 491}.
For the reasons set forth above,
an operator of the Elmo No. 5 Mine.

I

conclude that Kyber was

STATUS OF JESSE BRAHCH
In granting the Contestants' motion for summary decision, I
concluded, based upon the stipulations, that the Secretary had
not established Jesse Branch was an operator of the mine. With
240

respect to Jesse Branch's involvement in engineering, I found no
indication that Jesse Branch controlled, or had the authority to
control, the day-to-day operations of the mine when it provided
surveying and spad setting services to the mine or when it
provided map preparation services. I stated:
I do not find the nature of surveying and spad
setting to 'be, ipso facto, an indication of substantial
control over the day-to-day operation of the mine.
Mines must be developed faithful to their boundaries
and projections. To accomplish this, surveying and
spad setting is a necessity. Frequently, on-site
operators lack in-house capacity for the tasks.
Consequently, they contract for the services. There
is nothing unusual about such arrangements. There is
no indication in the stipulated facts or the record
that in providing the services Jesse Branch was acting
s o as to control the day-to-day operation of the mine,
or that it had the authority to exercise such control.

*

*

*

*

Few operators employ workers who have map drafting
expertise . Thus, the contracting of map making is
common. The stipulated facts indicate the purpose of
the maps was compliance with federal regulations.
There is no indication in the stipulations or the
supporting record that in providing the maps for AA&W
Jesse Branch was acting so as to substantially control
the day-to-day operation of the mine, or that it had
the authority to exercise such control (17 FMSHRC 711712) .

The parties stipulated that Kyber paid Jesse Branch a fee
to perform surveying and map drafting for the mine {JSF 149,
151 ) .
The maps were certified by Jesse Branch engineer and
vice president Randy Scott {JSF 1s's >. The stipulations also
confirmed that employees of Jesse Branch did the spad setting at
the mine (JSF 160-164 ) .
The testimony reveals that Jesse Branch's engineers did
more. They provided AA&W with the technical expertise AA&W
lacked. Akers believed Jesse Branch was "responsible" for
projecting· the sections, entries and headings (Tr. 244-245) .
However, Aker's testimony confirms that in reality Jesse Branch's
responsibility consisted of the engineers advising AA&W when the
241

cover was too much to sustain the number of entries AA&W wanted
to drive or when the cover would allow more or wider entries (Tr.
244-245). As Akers stated, Randy Scott, ''knew the ·conditions . .
. knew the situation . .
[and] knew how much cover we had" (Tr.
247) . When the question at issue was beyond Jesse ·-Branch' s
expertise, Jesse Branch, through Scott, called on outside
engineers to evaluate the situation (Tr. 394, 400). In addition
to section entries and headings, the decision to mine on 40 foot
centers was made on the basis of Jesse Branch's assessment of the
cover (Tr. 252-253).
Thus, it is clear from the stipulations and the testimony
that Jesse Branch participated in drafting and mapping the
overall projections and providing AA&W with technical expertise
when AA&W had questions regarding the on-site implementation of
the projections. 7 I do not find any indication in the record
that Jesse Branch denied AA&W autonomy of decision-making within
the confines o,f the projections or reserved for itself the
authority for s_u ch decision-making. When it "weighed in" on a
question of direction or configuration it was on the basis of
expertise AA&W did not have and for which Kyber paid (see for
example Tr. 256). Although Akers testified that Jesse Branch
dictated the "ultimate direction" in which the mine developed
(Tr.254), the specific instances he described to illustrate Jesse
Branch's "dictation" involved Jesse Branch's engineers giving
opinions based on geological conditions beyond AA&W's knowledge.
It would have been just as accurate for Akers to state that the
cover, or seam height, or location of an overhead creek dictated
the overall direction of the mine. Jesse Branch was the entity
that informed AA&W of these determinants.
Tisdale correctly described Jesse Branch as providing
engineering services to Kyber (Tr. 335). Through Kyber those
services were provided to AA&W. Providing the servlces did not
place Jesse Branch in the position of controlling the da-y_-to-day
operation of the mine.

7

I discount Aker's testimony that in one instance, Jesse
Branch "initiatedn turning the entries to the right (Tr. 256) .
Akers admitted he did not know that conditions at the faces
before the turn was made, and Jesse Branch's participation in the
turn seems to have been to determine that the cover was not
sufficient to permit seven entries after the turn was made and
mining progressed under a creek (Tr. 70-71).
242

For these reasons, and for the reasons I have set forth
previously, I conclude Jesse Branch is not an operator of the
Elmo No. 5 Mine.
THE CIVIL PENALTY CASES

Subsequent to the docketing of the contest proceedings, the
Secretary filed civil penalty proceedings for the violations
alleged in the contested citations and orders. The petitions
were filed with respect to each of the Contestants {Respondents
in the civil penalty cases).
Berwind and Jesse Branch moved to dismiss the civil penalty
proceedings on the grounds that they were not operators. They
noted that I had ruled in their favor in the cross-motions for
summary decision filed in the contest proceedings . Because the
status of Kentucky Berwind {Kentucky Berwind Land Company in the
civil penalty proceedings) and Kyber was not determined in the
order denying the cross-motions, Kentucky Berwind and Kyber moved
to stay the civil penalty proceedings relating to them, pending a
decision in the contest proceedings.
The Secretary responded that the activities of all of the
Respondents constituted control, operation and supervision of the
mine and that together they acted in a coordinated fashion to
exercise such control, operation or supervision. In other words,
the Secretary maintained the Respondents were "operators" within
the meaning of the Act. The Secretary also noted that the order
denying the cross-motions "did not result in the immediate
dismissal" of the Respondents in the civil penalty proceedings.
The merits of the alleged violations aside, it is clear from
the pleadings that the parties agree the threshold issue is the
status of the Respondents as operators. Obviously, th~ Secretary
lacks jurisdiction to seek the assessment of civil penaltjes
against any of the entities that did not operate, control or
supervise the Elmo No. 5 Mine.
The issue now has been tried and decided. I have concluded
that Berwind, Kentucky Berwind, and Jesse Branch are not
operators within the meaning of _the Act and that Kyber is an
operator. None of the parties has indicated that it would bring
to the civil penalty proceedings evidence or stipul ations that
would change my conclusions. Certainly, further litigation of
the issue would be duplicative and needlessly would tax the
parties' and the Commission's resources.
243

Therefore, and for the reasons set forth above, I again
conclude that Berwind, Kentucky Berwind, and Jesse Branch are not
operators within the meaning of the Act and that the subject
civil penalty proceedings were brought invalidly against them by
the Secretary. I also conclude again that Kyber is an operator
and that the subject civil penalty proceedings were validly
brought against it. The merits of the violations allegedly
committed by Kyber remain at issue.
ORPER
The contests of Berwind, Kentucky Berwind and Jesse Branch
are GRANTED and the contest and civil penalty proceedings are
DISMISSED with respect to them. Kyber's contests are DENIED, as
is its motion to stay the civil penalty proceedings.
NOTICE OF HEARING
The parti'~s are advised that barring Commission review of
the issue, the contest proceedings and civil penalty proceedings
involving Kyber are consolidated and are scheduled to be heard
commencing on Tuesday, April 30, 1996, in Pikeville, Kentucky.
(The specific hearing site will be designated later.) The
matters of law and fact are as stated in the pleadings except
that no further argument will be entertained on the status of
Kyber as an operator under the Act.
The parties are reminded that any person planning to attend
the hearing who requires special accessibility features and/or
the use of auxiliary aids (such as sign language interpreters )
must request those in advance (~ 29 C.F.R. §§ 2706.lSO(a) (3}
and 2706.160 (d})}.
In preparation for the hearing, the parties are directed to
complete the following on or before April 2, 1996: (a} c~~fer on
the possibility of settlement an? stipulate as to all matters
that are not substantial dispute; (b) stipulate the issues and
fact and law remaining for the hearing, and, if unable to
sLipulate the issues, exchange written statements of the issues
as contended by the respective parties; (c) . exchange lists of
exhibits, and, at the request of a party, produce exhibits for
inspection and copying; (d} stipulate as to those exhibits which
may be admitted into evidence without objection, and as to others
indicate whether the exhibit is accepted as an authentic
document; and (e} exchange witness lists with a synopsis of the
testimony expected of each witness.
244

The parties are directed to file on or before April 16,
1996, prehearing reports stating (a} lists of exhibits and
witnesses together with the parties' synopses of expected
testimony; (b) stipulations entered into; (c) statements of the
issues; and (d) a memorandum of law on any legal issue raised
with citations to the principal authorities relied upon.
CERTIFICATION
The Contestants/Respondents remain subject to continuing
citation by MSHA at the Elmo No. 5 Mine, and at other mines with
which they are involved, on the same theories that the Secretary
here has argued. Accordingly, it is CERTIFIED, in accordance
with Rule 54(b}, Fed . R. Civ. P.:
(1) That I have directed the entry of final

judgement in the contest proceedings brought by
Berwind, Kentucky Berwind and Jesse Branch, and
in the civil penalty proceedings brought by the
Secretary against Berwind, Kentucky Berwind and Jesse
Branch.
(2) That my conclusion Kyber is an operator within
the meaning of the Act is final; and
(3) That I have determined there is no just reason
for delay .

David F. Barbour
Administrative Law Judge
Distribution:
Marco M. Rajkovich, Esq., Robert Cusick, Esq., Mindy G. ~~rfield,
Esq . , Wyatt, Tarrant & Combs, 1700 Lexington Financial· Center,
Lexington, KY 40507 (Certified Mail}
Timothy M. Biddle, Esq., Thomas C. Means, Esq., Edward M. Green,
Esq., Crowell & Moring, 1001 Pennsylvania Ave., N.W., Washington,
D.C. 20004-2505 (Certified Mail)
Stephen D. Turow, Esq., Mark Malecki, Esq . , Office of the
Solicitor, U.S. Dept. of Labor, 4015 Wilson Blvd., Suite 400,
Arlington, VA 22203 (Certified Mail)
\mea
....

24 5

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW. 6TH FLOOR
WASHINGTON, D.C.

20006

February 23, 1996
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA),
Petitioner

Docket No. YORK 95-71-M
A . C. No. 37-00070-05501 TMC
J.H. Lynch & Sons Pit & Mill

v.
WESTERN MASSACHUSETTS
BLASTING CORPORATION,
Respondent

DECISION
Appearances:

Before:

' David Baskin, Esq., Office of the Solicitor, U.S.
Department of Labor, Boston, Massachusetts, for
Petitioner;
Richard 0. Lessard, Esq., Warren, Rhode Island,
for Respondent.
Judge Merlin

This case is a petition for the assessment of civil penalties filed by the Secretary of Labor against Western Massachusetts Blasting Company under section 110 of the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 820. A hearing was
held on December 12, 1995, and the parties have submitted post
hearing briefs.
Section llO(a) of the Act, 30 u.s.c. § 820(a), provides that
a mine operator of a facility covered under the Act where a
violation of a mandatory health and safety standard occurs, shall
be assessed a civil penalty. Where a violation is proved,
section llO(i), 30 u.s.c. § 820(i), sets forth six factors to be
considered in determining the appropriate amount of a civil
penalty which are as follows: gravity, negligence, prior history
of violations, size, ability to continue in business, and good
faith abatement.
The two alleged violations in this case were contained in
a citation and order issued under section 104(d) (1) of the Act,
30 U.S.C. § 814(d) (1). That section provides that where there is
a violation that is both significant and substantial and due to
unwarrantable failure, a citation should be issued containing
246

such findings.
If within 90 days the inspector finds another
violation due to unwarrantable failure, a withdrawal order shall
be issued.
Section 56.6202 of the Secretary's mandatory standards,
30 C.F.R. § 56.6202 provides in pertinent part:
(a) (8) (i) Vehicles containing explosive material shall
be secured while parked by having the brakes
set.
(ii) Vehicles containing explosive material shall be
secured while parked by having the wheels chocked
if movement could occur .
(b) ( 1)

Vehicles containing explosives shall have no
sparking material exposed in the cargo space.

Citation No. 4293626, dated September 28, 1994, charges a
violation of the. mandatory standard in 30 C.F.R. § 56.6202(b) (1)
for the followin~ condition:
The blasting Superintendent, Robert Whitlock,
was in charge of and in fact did load S - 55 lb.
cases of Ireco ExGel 40 explosives into the
partially unlined bed of the Ford F-250 pickup
truck VIN - 1FTHF25HOLNB24031. The floor of
the pickup was lined with ~" plywood as was the
tail gate. The steel sides of the bed were
exposed as was the steel powder box magazine
and the steel detonator magazine in the pickup
cargo bed. Also in the bed was a steel bladed
shovel. Thi~ vehicle was parked at the blast
site in the quarry. This is an unwarrantable
failure.
The inspector who issued the citation found the violation significant and substantial and due to unwarrantable failure.
Order No. 4293627, also dated' September 28, 1994,
charges a violation of the mandatory standard in 30 C.F.R.
§ 56.6202(a) (8) (i) for the following condition:
The parking brake was not set nor were the wheels
chocked to prevent movement of the Ford F-250
explosive truck VIN - 1FTHF25HOLNB24031. This

247

vehicle was within 15' of a 25' high highwall.
Vertical drop would be about 25' from this bench
to the bench below . Explosives and detonators
were in the magazines located in the cargo area of
the bed. Truck was parked on a very slight grade
in the quarry. There were several Lynch employees
within several hundred feet of this area . This is
an unwarrantable failure.
The inspector found this violation significant and substantial
and due to unwarrantable failure.
At the hearing the parties agreed to the following stipulations (Tr. 9):
1. Respondent is an independent contractor who was
performing work at the subject site;
2 . Respondent is a mine operator under section 3(d) of the
Federal Mine Safety and Health Act and the independent contractor
and the mine a,r e subject to the jurisdiction of the Act;
3.

The administrative law judge has jurisdiction of this

case;
4. The inspector who issued the subject citation and order
was a duly authorized representative of the Secretary;
5. True and correct copies of the subject citation and .
order were properly served upon the respondent;
6.

Respondent demonstrated good faith abatement;

7.

Respondent has no prior history of violations;

8.

Respondent is small i n size with 16 employees;

9.

Respondent has had no fatalities or lost time injuries.
Citation No. 4293626

The inspector testified that when he visited the mine he saw
the blasting supervisor sitting in a pickup truck near the blast
site (Tr . 24). The supervisor had just finished loading a shot
and was doing paperwork as he sat in the cab of the truck (Tr.
22-23, 80). The inspector saw five cardboard cases filled with

248

sticks of dynamite in the bed of the truck.
The explosives were
EX-Gel 40 consisting of blasting powder with nitroglycerine and
ammonium nitrate (Tr . 24-26). One of the boxes did not have a
lid (Tr. 26). The bed of the truck and the tailgate were lined
with plywood , but the steel sides were exposed (Tr . 26). The
inspector was of the opinion that if the truck were in motion,
the sides, magazines, and shovel would present a sparking hazard
(Tr. 27-29). The movement of the truck could cause the shovel
to hit either the sides of the pickup's bed or the magazines,
thereby creating a spark which could ignite the explosives
(Tr. 28-29). A spark also could have occurred when the shovel
was placed in the truck bed (Tr. 29).
The danger was that
the spark could ignite the explosives in the cardboard boxes
(Tr. 31). If the truck did not move, detonation would be very
unlikely (Tr. 66). According to the inspector, the individuals
in the immediate area were the foreman and his helper (Tr. 27).
The situation was abated when the foreman put the explosives in
the magazines (Tr. 31-32).
The blasting supervisor agreed that the explosives were in
cardboard boxes in the bed of the truck (Tr. 80).
The shovel had
been used in preparing the blast and was not in the bed of the
truck when he put the explosives there (Tr. 93, 80-81). He was
not aware the shovel was there (Tr. 80). When he finished the
paperwork, he intended to put the explosives in the magazines
(Tr. 80, 90-91).
There is, therefore, no conflict over the conditions and
practices which the inspector found.
However, a conflict exists
with respect to whether the supervisor intended to drive to the
next blasting site before he put the explosives in the magazines.
The inspector testified that the supervisor told him that he was
going to move to the next blasting site without placing the
explosives in the magazines (Tr. 29-30, 55- 57, 62-63). But the
supervisor maintained that before driving to the next site, he
intended to put the explosives in the magazines and said that is
what he does all the time (Tr. 82-83). After carefully observing
and listening to the witnesses, I find the testimony of the
supervisor more credible and accordingly find that he would have
placed the explosives in the magazines prior to going to the next
blasting site.
I have not overlooked the supervisor's admission that prior
to being cited he had moved the truck about thirty feet when i t
was in the same condition as the inspector saw i t (Tr. 57, 80,
91).
The supervisor moved the truck so that its underside would

2 49

not become entangled with tubing being used in connection with
the blasting (Tr. 57-58, 60, 87).
The supervisor was trying to
improve safety, but he was wrong in thinking he could move the
truck a short distance without putting the explosives away
(Tr. 87, 89-90, 92). Nevertheless, I find that his candor in
acknowledging his actions enhances his overall credibility.
Section 56.6202(b) {l) of the regulations, quoted above, is
clear. Vehicles containing explosives shall have no sparking
materials in the cargo space.
The exposed steel sides of the
truck, the magazines , and the steel shovel could have sparked,
setting off the exposed explosives.
Just throwing the shovel in
the truck bed could have created a spark. Accordingly, I find a
violation existed.
The inspector found that the violation was ~significant and
substantial" within the meaning of the Act .
The Commission has
established a four part test to determine whether a violation is
significant and substantial.
The Secretary must prove (l) the
existence of ~n underlying violation of a mandatory safety
standard; (2) a discrete safety hazard -- that is a measure of
danger to safety; (3) a reasonable likelihood that the hazard
contributed to will result in an injury; and (4) a reasonable
likelihood that the injury in question will be of a reasonably
serious nature. National Gypsum Company, 3 FMSHRC 822 (April
1981); Mathies Coal Company, 6 FMSHRC 1 (January 1984); Peabody
Coal Company, 17 FMSHRC 508 (April 1995).
The exposed explosives presented a measure of danger since a
spark could have been created, setting off the explosives.
However, the Secretary has failed to establish reasonable likelihood because the inspector was not asked and did not address the
issues of whether the occurrence of an injury was reasonably
likely and whether a reasonably serious injury would result.
On
this basis t h e finding of significant and substantial is vacated
because the Secretary has not sustained his burden of proof.
However, it is also noted that the blasting supervisor's intent
to put the explosives away before moving to the next site precludes a finding of reasonable likelihood.
The inspector admitted that detonation would be very unlikely if the truck did not
move (Tr. 66).
The violation is however, of some gravity. A violation can
be serious even though i t does . not meet the criteria required for
significant and substantial.
Consolidation Coal Company, 15
FMSHRC 34, 41 (Jan. 1993); Consolidation Coal Company, 10 FMSHRC

250

1702, 1706 (December 1988); Columbia Portland Cement Company, 10
FMSHRC 1363, 1373 (September 1983), See also, Youghiogheny & Ohio
Coal Company, 9 FMSHRC 2007, 2013 (December 1987); Quinland
Coals, Inc., 9 FMSHRC 1614, 1622 n.11 (September 1987). Here the
exposed explosives and the presence of sparking materials presented a degree of danger, although the Secretary has failed to
prove reasonable likelihood and the facts do not show it.
As set forth previously, in order for a citation to be
issued under section 104(d) (1) of the Act, i t must be both
significant and substantial and due to unwarrantable failure.
Since the Secretary has failed to sustained the significant and
substantial finding, the citation must be modified from a
104(d) (1) citation to a 104(a) citation.

The inspector also determined that the operator's negligence was high.
I credit the statement of the blasting supervisor that he was unaware of the shovel in the truck bed and that
the shovel was not readily visible (Tr. 80-81).
In addition, he
intended to put .the explosives in the magazines before he drove
to the next blasting site (Tr. 82-83). Finally, this citation
was the first issued to the operator under the Act.
The statement of the operator's owner that the company has never received
a citation from the State or any other Federal agency, is undisputed (Tr. 101). This is not to say, however, that the operator
is without fault.
It should have been aware of Federal laws
governing its activities. Under the circumstances I conclude
that the operator's conduct did not amount to high negligence but
is more properly characterized as ordinary negligence. 1

Since the violation was not significant and substantial,
a finding on unwarrantability is not necessary to modify the
order.
I do, however, note that the Commission has determined
that unwarrantable failure means aggravated conduct constituting
more than ordinary negligence. Emery Mining Corporation, 9
FMSHRC 1997, 2004, (December 1987); Youghiogheny and Ohio Coal
Company, 9 FMSHRC 2007, 2010 (December 1987). Therefore, even if
the Secretary had met his burden with respect to significant and
substantial, the operator's conduct did not rise to the level
contemplated by Commission for unwarrantable failure .

251

Citation No. 4293627
The inspector testified that he saw the blasting supervisor
a second time (Tr. 32, 72). There is no dispute that the parking
brake was not set (Tr. 32, 85, 87). The inspector relied upon
subsection (a) (8} (i) of section 56.6202 of the mandatory standards, supra, which requires that vehicles containing explosive
materials must be secured while parked by having the brakes set.
Accordingly, a violation existed with respect to the parking
brake.
The narrative portion of the citation also describes the
failure to chock the wheels. Subsection (a} (8) (ii) of section
56.6202, supra, requires that vehicles containing explosives must
have their wheels chocked if movement could occur.
The inspector
did not cite that subsection but the operator has raised no issue
regarding lack of notice.
I find the operator was fully apprised
of this charge.
The inspector and the supervisor agreed that the
truck was parked on a very· slight grade (Tr. 32, 70, 86). ·They
disagreed on now the vehicle was parked. The inspector testified
that the truck" was parked at an angle to the highwall, but the
supervisor said i t was parked parallel (Tr. 70, 85). The truck
was in low gear (Tr. 86). Based upon the evidence, I find that
movement could have occurred.
The standard applies wherever
there is a possibility of movement, without reference to any
degree of probability. Based upon the fact that the truck was on
a slight grade, I find that movement could have occurred and
conclude, therefore, that a violation existed.
In view of the modification of the previous citation, the
subject citation must be considered as though i t were the initial
104(d) (1) citation . The inspector found ~pe violation significant and substantial within the meaning of the Act. Under the
interpretation adopted by the Commission, the first two requirements to support the inspector's characterization are present. A
violation existed. And there was a measure of dange~, because if
the truck were to move and turn over, the explosives could
detonate (Tr. 34). However, the Secretary has failed to prove
reasonable likelihood because the inspector was not asked and did
not address whether the occurrence of an injury was reasonably
likely or whether it was reasonably likely that a reasonably
serious injury would result. On this basis the finding of
significant and substantial is vacated because the Secretary has
not sustained his burden of proof.
It is. also noted that the

252

very slight grade, the parallel position of the vehicle, and that
the vehicle was in low gear would preclude a finding of reasonable likelihood.
Accordingly, in this instance also the Secretary has failed
to sustained the significant and substantial finding.
Therefore,
the order must be modified from a 104(d) (1) order to a 104(a)
citation and a determination of unwarrantable failure is again
unnecessary.
With respect to the negligence finding, the blasting supervisor testified that he forgot to set the brake because he was
upset over the first citation (Tr. 87, 88). The inspector
confirmed this (Tr. 33). The supervisor's conduct , therefore,
amounted to only a momentary lapse in judgment which is explained, if not justified, by the circumstances. Such behavior
does not rise to the level of high negligence as rated by the
inspector . The degree of negligence was ordinary. 2
Determination of Appropriate Penalty Amount
As set forth above, under section llO(i) of the Act six
criteria must be taken into account in fixing _the amount of
penalty. Findings with respect to gravity and negligence for
each of the violations have been made.
Another factor specified in section llO(i) is the effect of
a penalty upon the operator's ability to continue in business.
The operator has submitted evidence regarding its financial
situation. Due to the Rhode Island banking crisis the operator
lost its line of credit with a Rhode Island bank (Tr. 105).
Also, its present loan balance of $220,000 with another bank has
been placed in collection (Tr . 109) . The operator's tax returns
show losses of $25,507 in 1992 and $34,855 in 1993 (Op. Exh . 034;
Tr. 109). Working drafts from the operator's accountant show
losses of $20,317 for 1994 and $45,419 for 1995 (Op. Exh . 034,
Tr. 109). Based upon the foregoing, I find that imposition of
substantial penalties would impair the operator's ability to
continue in business.

2

For the reasons given in. footnote 1, the unwarrantability
finding could not be upheld even if the violation had been
significant and substantial.

253

Also identified by the Act as a relevant factor is the
operator's history of prior violations. Here the operator has no
prior history.
I recognize that the operator did not obtain an
MSHA I.D. number until the subject violations were issued
(Tr. 36-37). However, the fact remains that there is no prior
history and the Act directs that this be taken into account in
setting a penalty amount. In addition, the evidence is uncontradicted that the operator received no citations from the State.
Again, these circumstances militate against imposition of a heavy
penalty.
It has been stipulated that there was good faith abatement
and that the operator is small in size.
In light of all the evidence and in accordance with applicable provisions of the law, I determine that penalties of $125 be
assessed for the violation in No. 4293626 and $100 for the
violation in No. 4293627.
The operator should understand that these modest penalties
which represen~ substantial reductions from the original assessments, are based in part upon the absence of a prior history.
This circumstance will, of course, not be present in a future
proceeding . It is the operator's responsibility to familiarize
itself with the requirements of the Act as they apply to its
activities . The operator's belief that it is acting safely is
not a defense to the charge of a violation.
The post-hearing briefs filed by the parties have been
reviewed.
To the extent the briefs are inconsistent with this
decision, they are rejected.
ORDER
It is ORDERED that the findings of a violation for Citation
No. 4293626 and Order No. 4293627 be AFFIRMED.
It is further ORDERED that Citation No. 4293626 and Order
No. 4293627 be MODIFIED to delete the significant and substantial
designations.
It is further ORDERED that Citation No. 4293626 be MODIFIED
from a 104(d) (1) citation to a 104(a) citation and to reduce
negligence from high to ordinary.

254

It is further ORDERED that Order No. 4293627 be MODIFIED
from a 104(d) (1) order to a 104(a) citation and to reduce negligence from high to ordinary.
It is further ORDERED that a penalty of $225 be ASSESSED and
that the operator PAY $225 with 30 days of the date of this
decision.

-

Paul Merlin
Chief .Administrative Law Judge
Distribution: (Certified Mail)
David L. Baskin, Esq., Office of the Solicitor, U. S. Department
of Labor, One Congress Street, 11th Floor, P.O. Box 8396, Boston,
MA 02114
Richard O. Lessard , Esq., P . O. Box 362, Warren, RI 02885
/ gl

255

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JLl>GES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CKURCH, VIRGINIA 22041

FEB 2 6 1996.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) , on
behalf of IRINEO G. BELTRAN,
Complainant
v.

TEMPORARY REINSTATEMENT
PROCEEDING
Docket No. CENT 96-40-DM
MSHA Case No. SC MD 95-02
Chino Mines
Mine I.D. No . 29-00708

TERRAZAS, INCORPORATED,
Respondent

DECISION AND
ORDER OF TEMPORARY REINSTATEMENT

Appearances:

Ernest A. Burford, Esq., Office of the Solicitor,
U.S. Department of Labor, Dallas, Texas, for the
Complainant;
Matthew P. Holt, Esq., Sager, Curran, Sturges
& Tepper, Las Cruces, New Mexico, for Respondent.

Before:

Judge Koutras
Statement of the Case

This proceeding concerns a complaint of alleged
discrimination. and an application for temporary reinstatement
filed by MSHA on behalf of the complainant, Irineo G·. Beltran,
formerly employed by the respondent as a laborer. The cqmplaint was filed pursuant to section lOS(c) (2) of the Federal
Mine Safety and Health Act of 1977, 30 U.S.C. 801 .et. .a.e.Q.,
following an MSHA investigation, and MSHA seeks the temporary
reinstatement of Mr. Beltran pending further consideration of
his complaint.
The complaint and supporting affidavit alleges that the
respondent discriminated against Mr. Beltran by unjustly terminating him on or about March 21, 1995, for refusing to work in
unsafe conditions, namely, his alleged refusal to operate an
unsafe sweeper used for cleaning the mine parking lots. In
256

this regard, the supporting affidavit executed by MSHA's
Acting District Manager for the South Central District states,
in relevant part, as follows:

*** The investigation determined that Mr. Beltran
was discharged on March 21, 1995, when he refused
to operate an unsafe sweeper used for cleaning
parking lots. The continued operation of the
sweeper could have resulted in serious injury to
the complainant or another employee because its
defects made it difficult to control and it could
have run into another vehicle or employee.
The relief requested by MSHA includes (1) a finding that
the respondent unlawfully discriminated against the complainant
by discharging him for engaging in protected activity, (2) an
appropriate civil penalty assessment against the respondent
pursuant to section llO(i) of the Act for the alleged violation
of section lOS(c)'(l}, and (3) the temporary reinstatement of
Mr. Beltran to his laborer's position, at the prevailing wage
rate and with the same or equivalent duties as assigned to him
immediately prior to his discharge.
The respondent filed a timely answer to the complaint
contesting Mr. Beltran's reinstatement and denying that he was
terminated. The respondent asserted that Mr. Beltran "chose to
leave of his own free will" after being told "to do a better
job on the project that he was involved with at the time, or
else to go ahead and go home." Respondent concluded that
~Mr. Beltran's choice was to leave his work site rather than to
do a better job." The respondent further asserted that the Gehl
sweeper in question was not cited by MSHA, and was inspected by
one of its inspectors and found to be "fine and safely operable."
A hearing was conducted in Truth or Consequences,
New Mexico, and the parties appeared and presented testimony,
evidence, and arguments on the record in support of their
respective positions . At the conclusion of the hearing, I
issued a bench decision concluding that the complaint filed
by MSHA was not frivolous and that Mr. Beltran should be
temporarily reinstated pending a further hearing on the merits
of his complaint.

25 7

Ap.;>licable Statutory and Regulatory Provisions

1.
30 u.s.c.

The Federal Mine Safety and Health Act of 1977,
§ 301 ~ ~ ·

2.
Sections lOS(c} (1), (2) and (3) of the Federal Mine
Safety and Heal~h Act of 1977, 30 U.S.C. § 815(1), (2) and (3).

3.
Commission Rules, 29 C.F . R. § 2700.1, ~ .ae.g.
particularly Rule 45, 29 C.F . R. § 2700.45, Temporary
reinstatement proceedings, which states, in relevant part,
as follows:

The scope of a hearing on an application for temporary reinstatement is limited to a determination by
the Judge as to whether the miner's complaint is
frivolously brought. In support of his application
for temporary reinstatement the Secretary may limit
his presentation to the testimony of the complainant.
The respondent shall have an opportunity to crossexamine any witness called by the Secretary and may
present testimony and documentary evidence in support
of its position that the complaint is frivolously
brought .
Stipulations
The parties stipulated that the presiding judge has
jurisdiction in this matter, and that the respondent is covered
by the Act. The respondent agreed that it is an independent
contractor performing cleaning operations at the parking lot of
the subject mine, and that for the purposes of this proceeding,
it is a covered employer (Tr. 8-9) .
Issue

.

The issue presented is whether or not the petitioner's
discrimination complaint filed against the respondent has been
frivolously brought.
Diacµesion

Mr. Beltran's signed initial complaint, dated April 10,
1995, and filed by mail with MSHA's Albuquerque, New Mexico field
258

office on April 14, 1995, states that he was discharged by the
respondent on March 21, 1995 , from his $6.75 per hour laborer's
job . His verbatim complaint states as follows:
On March 21st 1995 at 12:20 p.m. I was on lunch
break. I was setting inside unit #5 pickup truck,
Cruz Terrazas came to the truck where I was eating
lunch in a very angry mode, and ask me what kind
of shit I was doing. I ask him why? He replied
that kind of shit you are doing is no good. I told
him I could not do any better because the sweaper
was no good. I told him this sweaper is not so safe
t o do the job. Cruz then left. In about 2 minutes
he returned, was still very angry and approached me
again. He was saying to me to do a better job than
that or get the fuck out. He was so close to my face
I could feel spit hitting my face. I told Cruz this
sweaper is not safe and l will not continue to operate
it. Cruz told Carlos Miranda, another employee, to
get me out of the mine. He repeated very angry over
and over get him out get him out. I feel I should
get back and be payed (sic) for all the time and money
I have spent on gas looking for work .
A supporting statement by laborer Carlos Miranda, included
as part of Mr. Beltran's complaint , states as follows:
On March the 21st at 12:20 p.m . I Carlos Miranda was
having lunch with Mr. Irineo Beltran. When Cruz
Terrazas was telling Mr. Beltran he had to do a better
job then what he was doing or to get the fuck out of
the mine. Mr . Beltran told Cruz he could not do any
better because the sweeper was no good and not safe
to work with. Cruz was very angry with Mr. Beltran
because he want him to do a better job. Mr. Belrta~
explained the conditions of the sweeper, but Cruz told
me in a very angry voice to get this man out of the
mine. Over and over. He was right in Mr. Beltran face.
Mr. Beltran walked away.
At this stage of the pr oceeding, the only issue is whether
or not the petitioner's complaint has been frivolously brought
and whether Mr . Beltran should be temporarily reinstated pending
a further hearing on the merits of his complaint. Any findings
and conclusions with respect to the ultimate issue of alleged
259

discrimination, including any remedial sanctions and remedies,
will be made after a hearing on the merits has been concluded.
~:
Secretary v. Thunder Basin Coal Company, 15_ FMSHRC 2425
(December 1993) ; and Secretary v. Jim Walter Resc)yrces Inc.,
9 . FMSHRC 1305, 1306 (August 1987), aff'd Jim Walter Resources
~ v . FMSHRC, 92 0 F.2d 738 {11th Cir . 1990), where the court
stated, as follows, at 920 F.2d 747 :
The legislative history of the Act defines the
'not frivolously brought standard' as indicating
whether a miner's complaint appears to have merit'
- an interpretation that is strikingly similar to
a reasonable cause standard.
[Citation omitted.]
In a similar context involving the propriety of
agency actions seeking temporary relief, the
former 5th Circuit construed the ' reasonable cause
to believe' standard as meaning whether an agency's
theories 9f law and fact are not insubstantial or
frivolous: ~
£e.e Boire v. Pilot Freight Ca;rriers.
~, 515 F.2d 1185, 1189 (5th Cir . 1975} cert denied,
426 U. S . 934, 96 S. Ct. 2646, 49 L.Ed 2d 385 (1976}.
At the hearing, the petitioner presented the testimony of
adverse witness Cruz Terrazas, the respondent's vice-president,
Judy Peters , the MSHA special investigator who conducted an
investigation of Mr . Beltran's complaint, Mr. Beltran, and
Carlos Miranda.
The respondent relied on the testimony of Mr . Terrazas;
Anthony Maynes, formerly employed by the respondent in March,
19.95, as an operator/laborer, and now employed by the Phelps
Dodge Mining Company, and Jesus Perez, employed by the respondent
as a site superintendent, and who was the project sup~rvisor for
the work being performed by the respondent at the Phelps Dodge
Chino Mine in March 1995.
Cruz Terrazas, respondent's vice-president, testified that
· the respondent is an independent contractor and that on March 21,
1995, it was performing contractual cleanup work at the Chino
Mine, a copper mine located in_Santa Rita and operated by the
Phelps Dodge Company. He stated that Mr. Beltran was employed as
a laborer and had worked for his company ~on and off" for more
than two years.
26 0

Mr. Terrazas stated that on March 21,1995, Mr. Beltran was
assigned to operate the Gehl sweeper to clean the mine parking
lot area. He considered Mr. · Beltran to be a trained equipment
operator, but did not know who trai~ed him, and he-was not aware
of any training records for Mr. Beltran at that time.
Mr. Terrazas stated that his job foreman and Mr. Beltran's
supervisor at the work site on Mar~h 21, 1995, was Jesus Perez,
and that he {Terrazas) went from job site to job site to check
out the work. There were two Gehl sweepers and seven other
sweepers at the site on March 21, and he did not know if
maintenance records were maintained at that time. Mr. Terrazas
stated that he considered Mr. Beltran to be a "complainer" who
always found someone else, or the equipment, to be at fault.
He stated that he was unaware of any employees who were fired
in 1995 {Tr. 10-18).
Mr. Terrazas stated that he could not recall testifying at
Mr. Beltran's une·m ployment claim hearing that the sweeper in
question had two uneven tires. He believed that the sweeper
operated by Mr. Beltran on March 21, had the same sized tires
and that the sweeper mechanism was an attachment that was new.
He was not aware that the sweeper had a pin missing or that it
leaked hydraulic oil. He stated that the sweeper was
approximately one year old (Tr. 27-28) .
Mr. Terrazas identified complainant's Exhibit No. 1 as a
copy of a discharge slip stating that Mr. Beltran was discharged
on March 21, 1995, and he confirmed that Sammie Vigil, whose
signature appears on the slip, is one of his superintendents.
Mr. Terrazas was of the opinion that Mr. Beltran quit his job
(Tr . 2 8 - 3 0 ) .
Mr. Terrazas denied that he has a bad temper, but ad~itted
that he is impatient. He confirmed that he and Mr. Beltran were
arguing at the time of the March 21. incident . He stated that
22 people were assigned to clean the mine site that day, and that
t)le parking areas consisted of approximately one acre. He stated
that he told Mr. Beltran that he wanted the job done and gave him
the option of using a broom and shovel, rather than the sweeper,
to get the job done .
On cross-examination, Mr. Terrazas stated that he had a
contractual obligation to complete the mine clean up job by
the next day, March 22, and to remove all of his equipment by
26 1

one o'clock. He stated that other employees were using brooms
and shovels to clean up, and he did not believe that this was
unsafe. He stated that no one informed him that there was
anything wrong with the sweeper, and Mr. Beltran simply told
him that it was an old piece of junk that was "not worth a shit."
He further stated that Mr. Beltran said nothing about any missing
pins, hydraulic .leaks, or uneven wheels (Tr. 35-39).
Mr. Terrazas stated that the sweeper and the machine to
which it is attached operate at one speed, and that if it is
operated too fast, it will not pick up all of the dirt and
will leave it in rows on the ground. He stated that he told
Mr. Beltran to slow down while operating the machine and that
he assigned someone else to operate it after Mr. Beltran quit
and left the work site at noon on March 21 (Tr. 39-40).
Mr. Terrazas stated that no one advised him that there was a
problem with the sweeper machine and that MSHA inspected it
after the complaint was filed and that it was not "red-tagged"
as unsafe. He denied that Mr. Beltran was discharged for safety
reasons or out of retaliation for making safety complaints
(Tr . 4 2 - 4 5 ) .
Mr. Terrazas stated that he visited the work site on
March 20, but did not recall how long he was there and could
.not recall seeing anyone there . He was at the site the next
day, March 21, for approximately 45 minutes and recalled
that he spoke with Mr. Beltran for ten to fifteen minutes.
He stated that Mr. Beltran did not want to hear anything else
and kept repeating that the sweeper machine "was a piece of
shit" and that he was upset and angry. Mr. Terrazas stated
that his employees were not afraid to complain to him, but
that all complaints were to go to their foremen (Tr. 46-49).
Mr. Terrazas denied that his employees were afraid to complaint
to him out of fear of being fired (Tr. 51).
In response to bench questions concerning the company
separation form stating that Mr. Beltran was discharged,
Mr. Terrazas stated that the superintendent who signed it
assumed that Mr. Beltran had been fired because Mr. Beltran
told everyone that this was the case and the form had already
been filled out (Tr. 52-53}.

262

Judy Peters, MSHA Supervisory Safety and Health Inspector,
confirmed that she conducted the investigation of Mr. Beltran's
complaint and initially contacted and interviewed Mr. · Beltran
and Mr. Miranda. She also interviewed Superintendent Virgil,
Mr. Terrazas, and other company personnel who provided her with
the respondent's defense. She stated that she determined that
an act of discrimination occurred after considering the
five elements necessary to make that determination, namely that
Mr . Beltran was a miner working ·at a mine location; that he was
involved in protected activity by operating a piece of machinery
at a mining operation and made a safety complaint; and that an
adverse action of discharge had been taken against him. She
also considered the respondent's defense and concluded that
there "was the nexus, which is a connection between all of these
acts" (Tr. 60-62).
Ms. Peters stated that after she concluded that a case
of discrimination occurred, her recommendation and file was
forwarded to MSHA's District Manger, and then to MSHA Headquarters in Arlington, Virginia, where the Solicitor's Office
decides whether to pursue the case further (Tr. 62-63) .
Ms. Peters explained her investigative contacts and
interviews, including interviews with Mr. Terrazas and
Mr. Beltran, and she confirmed that she either took their
statements personally, or was present and transcribing their
statements taken by a fellow inspector (Tr . 66-67).
On cross-examination, Ms. Peters declined to make the
investigative file available to the respondent's counsel or
to reveal the names of any miner witnesses she may have
interviewed, and objections posed by counsel were overruled
(Tr. 68-73). She confirmed that her conclusions regarding the
complaint were made after she completed the investigation and
after she spoke with Mr. Terrazas (Tr. 74). She confirm~d that
she did not inspect the sweeper in question, and responded as
follows to questions about Mr. Bel't ran' s belief that the sweeper
was unsafe (Tr. 74-75):
Q.
If there was nothing wrong with the Gehl
sweeper, and if Mr. Beltran. believed there was
nothing wrong with the Gehl sweeper, do you
believe he would be protected in the event that
someone took action against him because he said
the equipment was a piece of shit?
263

A.
All the complainant has to have is a sincere
belief that the piece of equipment is unsafe to
operate and could cause him or any other individual
harm.
Q.

I don't think you answered my question.

A.

Well, rephrase the question, please.

Q.
If, in fact, there wasn't anything wrong with
the equipment, and if, in fact, Mr. Beltran did not
believe there was anything wrong with the equipment,
would he be protected if he made complaints about it?

MR. BURFORD:

I

think its's been asked and answered.

JUDGE KOUTRAS:
Well, he'd be protected, counsel , but
he proba~ly wouldn't prevail in his discrimination case.
I think t~at's the answer, wouldn't you agree?
THE WITNESS:

Yes, sir.

Ms. Peters stated that she evaluated whether or not
Mr. Beltran sincerely believed the sweeper was unsafe by
the statements made by Anthony Maynes and Carlos Miranda.
Mr. Maynes stated that Mr. Beltran said that someone was
going to get hurt on the sweeper (Tr. 76).
Ms. Peters stated that she was not provided with any
information that Mr. Beltran had ever been reprimanded, and
she was unaware of his state unemployment compensation claim
until after her investigation (Tr. 77).
In response to bench questions, Ms. Peters stated that an
MSHA inspector went to the work site the week the complaint was
filed to inspect the Gehl sweepef in question. However, the
only one he found was being repaired in the shop and could not
be inspected, and a second one could not be found (Tr. 83-84).
No determination was made as to which sweeper Mr. Beltran may
have been operating on March 21, 1995, because there was some
confusion as to the sweeper serial number and Mr. Beltran was not
present to point it out {Tr. 84).

264

Ms. Peters stated that when she interviewed Mr. Beltran
he described in detail several things that were wrong with
the sweeper, including a missing pin, lack of reflectors, an
inoperable back-up alarm, and difficulty in controlling the
directional machine hydraulic controls, and he expressed his
fear that the missing pin might cause him to overturn and that
he had to use both hands to control the hydraulic controls
(Tr . 85). When asked why Mr. Beltran did not provide these
details in his initial complaint, Ms. Peters responded, "the
fact that he said is was unsafe was enough for us to pursue
it" (Tr. 85). She confirmed that the MSHA complaint form was
filled out by Mr. Beltran and mailed to the district office
(Tr . 8 6 - 8 9 ) .
Ms. Peters stated that Mr. Maynes confirmed that
Mr. Beltran said someone would get hurt on the machine
and Mr. Miranda said that Mr. Beltran was trying to tell
Mr. Terrazas that the machine was unsafe, but that
Mr. Terrazas would not listen to him. Mr. Miranda told her
about the equipment defects, and two people told her the
braking system was not working properly (Tr. 90-91).
Ms. Peters stated that she determined that Mr. Maynes and
Mr. Miranda were present on March 21, when Mr. Terrazas and
Mr. Beltran had their discussions and that they both told
her that Mr. Beltran stated that the machine was unsafe.
Ms. Peters stated that based on these statements, she
concluded that there was enough to move forward with the
complaint (Tr. 96). She further explained (Tr . 101-102) :
Correct. Two witnesses said that
THE WITNESS:
he did say -- one said he said someone was going
to get hurt on it, and the other one said he said
it was unsafe.
JUDGE KOUTRAS:
These witnesses said he said that
to Terrazas or he said that to the two witnesses?
THE WITNESS:

He said that to Terrazas.

JUDGE KOUTRAS:

To Terrazas?

THE WITNESS:

They witnessed the altercation.

JUDGE KOUTRAS: Both of these people indic.a te to you
that Mr. Beltran specifically told Mr. Terrazas that
26 5

this piece of equipment, in addition to what else he
said here, is, someone is going to get killed and its

unsafe?
THE WITNESS :
JUDGE KOUTRAS:

Somebody is going to be hurt .
Somebody is going to get hurt.

THE WITNESS:
Right. And the individual that said
that also said that he didn't understand a lot of
Spanish, and he couldn't understand everything that
was being said, but he did understand that he said
someone was going to get hurt, because for most of
the conversation, evidently, Terrazas and Beltran
were speaking in Spanish.
Ms. Peters stated that Mr. Terrazas did not state to her
that he fired Mr. Beltran for complaining about safety, but did
say that "he gave him a choice" (Tr. 104).
Irineo Beltran, the complainant, testified that he has
worked for the respondent for two or three years. He stated that
he operated the Gehl sweeper on March 20, 1995, and inspected it
before using it. He found that it was low on ·hydraulic fuel, had
no front or rear reflectors, no backup alarm, no safety belt, and
the left front tire was flat. He reported these conditions to
Jesus Perez, the general foreman, and Mr. Perez told him to call
the mechanic to start the machine and that Mr . Perez would send
someone to take care of the flat tire. Mr. Beltran operated the
machine, and inflated the tire three times during the course of
cleaning up that day with the sweeper (Tr. 107-111).
Mr. Beltran stated that the next day, March 21, 1995, while
eating his lunch in his truck, Cruz Terrazas confronted him about
the work that he was performing and told him ~to get the ~uck
out" if he could not.. .do a better . job. Mr. Beltran stated· that he
told Mr. Terrazas that the equipment was not safe and offered to
prove it to him, but that Mr . Terrazas replied, ~r don't want to
hear nothing you say" (Tr . 111). Mr. Terrazas then instructed
Carlos Miranda to escort him from the property, told someone in
the security office that he had fired him, and Mr. Beltran left
the property (Tr. 113).
Mr. Beltran testified about his prior experience and
training operating similar equipment, and he explained that the
266

sweeper flat tire was changed, but the new tire was too big.
When asked if this created a safety problem, he responded as
follows (Tr . 114-115) :
Q.

Does that create a safety problem?

A.

I feel that's not safe to do the work becauee ,
if you run it too fast, you can turn over or
you can hurt somebody .

Q.

What about

.:rtJDGE KOUTRAS:
it too fast?

Excuse me.

What if you didn't run

THE WITNESS:
If you run it too fast with the big
large tire and one small tire on the right side, you
can turn over .
JUDGE KOUTRAS: What does too fast mean?
you run it too fast?
THE WITNESS:

Why would

I never ran it too fast.

JUDGE KOUTRAS :
If you didn ' t run it too fast,
would there be a problem?
THE WITNESS:

No.

Mr. Beltran further stated that the sweeper attachment had
one bolt missing and one bolt was four inches too high, and with
an uneven front tire, "it's impossible for you to do the work"
(Tr . 115). He confirmed that he informed Mr. Perez about the
sweeper conditions on March 20, but that Mr . Perez •didn ' t pay
too much attention to me." Mr . Terrazas was not present . -.at that
time , but that he tried to tell him about the sweeper conditions
on March 21, •but he didn't listen to me, he just walked away and
said I don't want to hear nothing about the equipment because I
l:Sought that equipment brand new and I'm pretty sure it will work"
(Tr.117).
Mr. Beltran explained the problem of operating the sweeper
with no reflectors and low hydraulic oil ~ He stated that he was
supposed to be doing other work on March 20 and 21, that he was

26 7

not a sweeper operator, but was -forced to do the job in the
sweeper without training or qualifications. He stated that he
had not previously used such a sweeper (Tr. 118).
On cross-examination, Mr. Beltran ·testified about his
prior experience operating equipment similar to the Gehl sweeper.
He denied ever-being laid off by the respondent (Tr. 121-122).
He also denied any prior reprimands or disciplinary actions
against him (Tr. 124-125}. He explained that he could have done
a better job with another sweeper, but the one he was operating
"was unsafe to work" (Tr. 129}. He concluded that he had
operated the sweeper 15 hours on Monday and Tuesday, before
Mr . Terrazas spoke with him, but denied that the sweeper was
ever safe and stated that he operated it because he was told to
(Tr . 130) . He maintained that Mr. Terrazas fired him because
he got mad when he told him the equipment was unsafe, and became
angrier when he told him the equipment was no good (Tr. 132).
Mr. Beltran confirmed that Mr. Miranda and Mr. Maynes
were present during his encounter with Mr. Terrazas, but that
Mr. Maynes was 75 to 80 feet away and did not hear their conversations (Tr. 133) . Mr. Beltran stated that on March 21,
he never refuse to work or state that· he was not going to do
the job (Tr. 134).
In response to bench questions, Mr. Beltran stated that on
March 20 and 21, he was competent to operate the Gehl sweeper
and had previously operated one similar to that. machine to
transport barrels (photographic Exhibit R-5). He further stated
that he had not previously operated the sweeper in question in
this case, but had operated others in better shape and good
condition (Tr. 138-140). He conceded that he operated the
sweeper that he considered was unsafe, but did so be~ause the
general foreman told him he did not have the time to tak.e care
of it and that he was to go ahead and do the job with tne machine
(Tr. 141). He did not consider ·parking the sweeper because he
believed he would be fired and needed the job (Tr. 142-143).
Carlos Miranda, formerly employed by the respondent as
a laborer, testified that he was present at the job site on
March 20 and 21, 1995, and heard Mr. Beltran tell Mr. Perez
about the condition of the sweeper on March 20 . He also heard
the conversation between Mr. Beltran and Mr. Terrazas on
March 21. Mr. Terrazas told Mr. Beltran that he was not doing
a good job and Mr. Beltran told Mr. Terrazas that the machine
268

was not working properly {Tr. 146). Mr. Terrazas then told
Mr. Beltran that "he was going to run him off," and told
Mr. Miranda three times to remove Mr. Beltran from the
property (Tr. 147).
Mr . Miranda described the condition of the sweeper in
question and stated that he told Mr. Beltran that he could
not use it on March 21 because "it wasn't safe to work on
the machine" (Tr. 149, 154). He confirmed that Mr. Maynes
was present, "but fairly far away," and that he {Miranda)
was closer and heard all of the conversation between
Mr. Terrazas and Mr. Beltran, but did not understand when
they spoke English (Tr. 147, 150).
Anthony Maynes, currently employed by Phelps Dodge Mining
Company, and previously employed by the respondent as an
operator/laborer on March 21, 1995, testified that he was
operating a scraper with a bucket that day scraping up dirt.
Two Gehl sweepers. were being operated that day, and Mr. Beltran
was operating one of them. Mr. Maynes observed no problem with
the operation of that sweeper, and Mr. Beltran did not complain
to him . about any problems with the machine {Tr. 172-174).
Mr. Maynes stated that he operated the sweeper that
Mr. Beltran had operated before he left the mine, and he operated
it with no problems after slowing it down and taking his time.
He noted no defects with the machine, and did not believe it was
unsafe for him or anyone else to use it, and he never told anyone
that he believed the sweeper was unsafe (Tr. 175) . He stated
that he told Ms. Peters that he never had any problems with the
sweeper, and did not tell her that it was unsafe. He confirmed
that he had no conver~ation with Mr. Beltran concerning the
sweeper and did not remember Mr . Beltran say that it was unsafe
(Tr. 1 76) .
On cross-examination, Mr. Mayties confirmed that during his
interview with Ms. Peters she took his statement and he read,
initialed, and signed each page, and he recalled that he told
Ms. Peters that Mr . Beltran stated that the machine "was junk and
stuff," and that "it was unsafe because it was junk" (Tr. 178).
Mr. Maynes stated that he only heard some of the conversation between Mr. Terrazas and Mr. Beltran, ~because I was
further back," and that "a lot of it was in Spanish, and I
don't speak Spanish" (Tr. 180). He did not remember hearing
269

Mr. Terrazas tell Mr. Beltran to either leave or he could stay,
and also heard Mr. Terrazas ask Mr. Miranda to giv~ Mr. Beltran a
ride to the gate (Tr. 180).
Mr. Maynes confirmed that he was trained in the operation
of the Gehl sweeper as part of his safety training, and that he
could report safety problems to Mr. Perez, or anyone else at
the job site (Ti. 181).
Jesus Perez, respondent's superintendent, testified that he
supervised the cleaning project on March 20 and 21, and he told
Mr. Beltran that he needed to operate the sweeper slower to avoid
leaving lines of dirt behind him. He stated that Mr. Beltran
operated the sweeper on March 20, and again on March 21, until
noon, and never informed him about any safety problems (Tr. 182186) .
Mr. Perez stated that he was not present on March 21, when
Mr. Terrazas spoke with Mr. Beltran, but he did speak with
Mr. Beltran before he left the mine and Mr. Beltran told him that
he "wasn't going to put up with any more shit," and left the job
site. Mr. Perez stated that Mr. Beltran mentioned that he would
"get even; that he wasn't going to be treated the way he was
treated" and indicated that he might wr~te up a grievance against
Mr. Terrazas {Tr. 187-188).
Mr. Perez stated that some of the foremen believed that
Mr. Beltran was hard to work with and they had problems with his
work (Tr. 19 0-193; Exhibits R-6 and R-7). Mr. Perez stated that
Mr . Terrazas never said anything to him that would lead him to
believe that Mr. Beltran was terminated for complaining about
any safety issue, and he had no reason to believe that the
termination was for reasons other than Mr. Beltran's unwillingness or inability to do the quality of work that was expected
of him (Tr. 194).
On cross-examination, Mr. Perez stated that he did not
recognize Inspector Peters, but did recall giving a statement
to an MSHA inspector stating that he would hire Mr. Beltran back
(Tr. 195). He explained the operation of the Gehl sweeper and
confirmed that there were seven or eight other cleanup jobs that
Mr. Beltran could have performed on March 21, if he had refused
to work on the sweeper. He did not offer Mr. Beltran any of this

2 70

work. He did not believe that two written supervisory complaints
against Mr. Beltran over a two-year period was excessive, and he
did not record any other complaints (Tr. 199-200).
Mr. Perez agreed that a Gehl sweeper with different sized
tires, a lack of hydraulic fluid, missing or loose attachment
bolts, and missing reflectors would cause a safety problem and
create a hazard for the operator or other people {Tr. 201).
In response to bench questions concerning the discharge
slip reflecting Mr. Beltran's discharge (Exhibit C-1),
Mr. Perez stated that he and project superintendent Virgil had
the authority to fire employees. However, Mr. Perez did not
believe that anyone fired Mr. Beltran and stated that Mr. Virgil
"just wrote the paper," but he had no idea why he did so and
only saw the discharge slip "after the fact" and did not try
to correct it (Tr. 213-214).
MSHA argues that based on the affidavit of its acting
district manager and the testimony of its witnesses at the
hearing, it is clear that it has established a prima facie
showing that the complaint was not frivolous. Recognizing
that a difference of opinion may exist as to the merits of
the complaint, MSHA concludes that it has established that
it had a good faith belief that the case merits a hearing on
the permanent reinstatement of Mr. Beltran.
The respondent argued that the "real issue" is whether
or not the Secretary reasonably believes he should have gone
forward with the case, and that this requires credibility
findings by the Secretary and more than simply filing a
supportive affidavit (Tr. 162-169).
The respondent further argued that there is no evidence
to support any conclusion that Mr. Beltran used the word :
"unsafe" in describing the condit~on of the sweeper to
Mr. Terrazas on March 21, 1995, or that Mr. Terrazas retaliated against Mr. Beltran by discharging him for complaining
tnat there was something unsafe about the operation of the
machine. The respondent maintains that Mr. Beltran •was
terminated because he didn't do . a good job and didn't have an
acceptable excuse" (Tr. 203-205). In this regard, I take note
of the fact that Mr. Terrazas testified that Mr. Beltran
voluntarily quit his job and was not discharged. In any
event, the thrust of the respondent's arguments concerning
271

the "frivolously brought" issue is that the Secretary had no
probable cause to go forward with a case of ·discrim~nation, and
that the nexus of the alleged discriminatory conduct is lacking
(Tr. 204-205).
I take note of the fact that the respondent's position
that Mr. Beltran voluntarily quit his job is contradicted by
its own testimony and assertion that he was discharged for
cause for doing a poor job. With regard to the respondent's
assertion that Mr. Beltran did not specifically or directly
articulate any safety complaint to the respondent, I note that
he has a limited education, with a poor command of the English
language. I find that his test-imony, and the testimony of
Mr. Miranda, is consistent with Mr. Beltran's initial complaint
that he considered the condition of the sweeper in question to
be unsafe to do the job to which he was assigned. I also note
that Mr. Beltran's testimony that Mr. Terrazas would not give
him an opportunity to explain the condition of the sweeper is
supported to a\ degree by Mr. Terrazas' s testimony (Tr. 47) where
he confirmed that he was angry and that all Mr. Beltran wanted
to talk about was the condition of the equipment.
I

After consideration of the arguments presented, I stated
my agreement with MSHA's position in support of the request for
the temporary reinstatement of Mr. Beltran pending a hearing
on the merits of the complaint of discrimination, and concluded
that MSHA has carried its burden of establishing that the complaint was not fr i volously brought. My bench ruling in this
regard was based on my review of the initial complaint and
supporting affidav it, my in camera review of MSHA's investigative
file, and the testimony of the witnesses who testified at the
hearing (Tr. 211).
I conclude and find that MSHA has made a sufficient showing
of the elements of the complaint pursuant to section 105\c) of
the Act, and my oral bench ruling in this regard is re-affirmed.
The question of who will ultimately prevail in this case will be
decided after a trial of the merits of the complaint.
ORDER

In view of the foregoing, MSHA's request for the temporary
reinstatement of Irin~o G. Beltran IS GRANTED, and the respondent
IS ORDERED to reinstate Mr. Beltran to the position of laborer
which he held on March 21, 1995, or to a similar position, at the
272

same rate of pay and with the same or equivalent duties . The
reinstatement shall be made within fifteen (15) days of the
date of this decision.
The parties ARB l'UltTBBR ORDBRBD to communicate with each
other for the purpose of agreeing to a convenient trial date
for a hearing on the merits of the complaint, and they are to
communicate this to me by telephone, fax, letter, or conference
call within the fifteen day period.

4.~k~

Administrative Law Judge

Distribution :
Ernest A. Burfo~d, Esq., Office of the Solicitor,
U.S. Department of Labor, 525 Griffin Street, Suite 501,
Dallas, TX 75202 (Certified Mail)
Matthew P. Holt, Esq., Sager, Curran, Sturgess and Tepper,
P.O . Box 2065, 2 ·0 1 North Church Street, Las Cruces,
NM 88004-2065 (Certified Mail r
/lh

273

274

ADMINISTRATIVE LAW JUDGE ORDERS

''

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

February 12, 1996
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket Nos. LAKE 94-72, etc.

Buck Creek Mine

v.

BUCK CREEK COAL INC.,
Respondent

ORDER CONTINUING STAY
On July 17, 1995, a 90 day stay of 80 orders and citations
from among the more than 500 orders and citations in these cases
was granted . Buck Creek Coal Inc., 17 FMSHRC 1294 (Judge
Hodgdon, July 1995) . On November 24, 1995, the stay was
continued for 44 of the orders and citations. 1 Buck Creek Coal
Inc., 17 FMSHRC 2149 (Judge Hodgdon, November 1995). The
Secretary now requests that the stay be extended for 30 more days
for the 44 orders and citations. The Respondent opposes the
motion.
The Secretary incorporates his submissions seeking the two
previous stays in support of his motion.
In addition, a new
declaration under seal from the Assistant U.S. Attorney is
submitted for in camera review.
Buck Creek makes the same
objections to the motion that it has made in the past .
Essentially, except for the passage of time, nothing has
changed.
Further, I am encouraged by the Secretary's statement
that "the government does not foresee a need to seek any further
extension of this pre-indictment stay." Consequently, for the

1

Although the Secretary's request and the ensuing order
stated that 45 orders and citations were invo l ved, in fact there
were only 44 orders and citations.
275

reasons set out in the orders noted above, I conclude that a stay
is still appropriate. 2
Accordingly, it is ORDERED that proceedings in Order Nos.
3843374, 3843376 and 3843377 in Docket No. LAKE 94-21; Order No.
3843511 in Docket No. LAKE 94-42; Citation Nos. 3843532, 4055892
and 4055893 in Docket No. LAKE 94-50; Order No. 3843667 in Docket
No. LA.KE 94-72; Order No. 4055899 in Docket No. LAKE 94-81;
Citation Nos. 4026051 and 4262257 in Docket No. LAKE 94-600;
Citation Nos. 4259169, 4259170, 4262070, 4262307, 4262308,
4262313 and 4262314 in Docket No. LAKE 94-602; Citation Nos.
4262128 and 4259175 in Docket No. LAKE 94-669; Order Nos.
4259813, 4259814, 4262068, 4262080 and 4262275, and Citation Nos.
3843968, 4261879, 4262303, 4262304, 4262305 and 4262334 in Docket
No. LA.KE 94-708; Order Nos. 4259171, 4261728, 4262075 and 4262317
in Docket No. LAKE 94-709; Order No. 4262078 in Docket No. LAKE
94-746; Order Nos . 4259848, 4262374 and 4262375, and Citation
Nos. 4262277, 4262278 and 4262279 in Docket No. LAKE 95-49; Order
No. 3843970 in\ Docket No. LAKE 95-94; and Citation No. 4259854 in
Docket No. LAKE 95-173 are STAYED for 30 days from the date of
this order . 3

'1:~~

Administrative Law Judge

2

The Assistant U . S. Attorney's declaration does not provide
any additional information on the commonality of evidence and
issues between the civil and criminal charges.
It does, however,
give specific other reasons why lifting the stay would be
particularly detrimental at this time.
3

The dockets listed are civil penalty dockets.
In those
cases where a notice of contest was filed concerning one of the
orders or citations listed, the contest docket is also stayed.

276

Distribution:
Rafael Alvarez, Esq. , Office of the Solicitor, U.S. Department of
Labor, 230 South Dearborn Street, Chicago, IL 60604 (Certified
Mail)
Henry Chajet, Esq., Fiti A. Sunia, Esq., Patton Boggs, L.L.P.,
2550 M Street, N.W., Washington, DC 20037-1350 (Certified Mail)
/lt

277

FEDERAL JUBB SAFETY ABD HEALTH REVJ:EW COIDllSSIOH
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3577/FAX 303-844-5268

EEB 1 ·51996
TEMPORARY REINSTATEMENT
PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of
RAMON S . FRANCO,
Complainant

Docket No. WEST 96-120-DM

v.

Phelps Dodge Morenci Mine

W.A. MORRIS SAND AND
GRAVEL, INC.,
Respondent

.

ORDER DENYING MOTIONS TO DISMISS
ORDER OF TEMPORARY REINSTATEMENT
Appearances :

Susanne Lewald, Esq., Office of the Solicitor,
U. S. Department of Labor, San Francisco,
California, for Complainant;
Phil B. Hammond, Esq., Hammond, Natoli & Tobler,
Phoenix, Arizona for Respondent.

Before:

Judge Manninq

On January 23, 1996, the Secretary of Labor filed an Application for Temporary Reinstatement ("Application") on behalf of
Ramon s. Franco against W.A. Morris Sand and Gravel, Inc., under
section 105(c) of the Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 815(c) (1988) ("Mine Act"). 1 Respondent opposed the
Application and, in addition, filed motions to dismiss this proceeding on jurisdictional grounds. An evidentiary hearing was
held on February 7, 1996, in Phoenix, Arizona, and briefs were
filed o n the jurisdictional issues on February 13, 1996.
For the
reasons set forth below, I deny Respondent's motions to dismiss
and find that the Secretary of Labor has met his burden of establishing that the underlying discrimination proceeding was not
frivolously brought.

The complaint originally named Andrew J. Gilbert, Sr.,
doing business as w. A. Morris sand and Gravel.
When Respondent
objected on the basis the it is an Arizona corporation, Complainant moved to amend its application to show W.A. Morris Sand and
Gravel, Inc., as the Respondent. Respondent did not object to
the motion and .it was granted at the hearing.
278

I. FACTUAL BACKGROUND
Ramon s. Franco began working for W.A. Morris sa.n d and
Gravel, Inc. ("W.A. Morris") on or about January 21, 1991, as a
truck driver. He drove several different kinds of trucks, including dump trucks, end-dump trucks and concrete mixers.
(Tr.
13). W.A. Morris has its main office and other facilities in
Safford, Arizona. W.A. Morris also has a concrete batch plant on
property owned by Phelps Dodge Morenci, Inc. ("Phelps Dodge")
near Morenci, Arizona. (Tr. 13, 54). Phelps Dodge operates a
copper mine and related facilities on its Morenci property.
Mr. Franco was frequently assigned to deliver concrete from the
batch plant to various Phelps Dodge facilities.
(Tr. 14-15).
On the days preceding January 24, 1995, Mr. Franco had been
assigned to drive a concrete mixer to deliver concrete from the
batch plant to Phelps Dodge's solvent extraction plant on its
Morenci property.
(Tr. 17-18, 114). On January 24, 1995, when
Mr. Franco reported to work at the batch plant, Mr. Jack Gilbert,
Jr., a supervisor with W.A. Morris, assigned him truck No. 158, a
concrete mixer.
(Tr. 16). In the previous days, Mr. Franco had
been driving truck No. 159. (Tr. 57-58). Mr. Franco told
Mr. Gilbert that .he was not going to drive truck No. 158 because
it was unsafe.
(Tr. 18). Mr. Franco testified that he had
driven that truck before and had problems with the chute dropping
as the concrete was discharged from the mixer.
(Tr. 18). He
stated that the chute was equipped with booster wheels that were
not staying up properly. (Tr. 19, 52-53, 74-76, 78-79). He
believes that someone could be hurt or killed if it fell while
someone was unloading the concrete. Id. Mr. Franco testified
that this hazard would endanger the people unloading concrete
from the truck but would not pose a risk to the driver of the
truck while transporting the concrete to the construction site.
(Tr. 52-53).
When Mr. Franco told Mr. Gilbert that he would not drive the
truck he also stated that he would like to take his vacation until a safe truck was available.
(Tr . 18, 20, 59-60). Mr. Franco
testified that Mr. Gilbert replied that it would put the company
"in a spot," but that it was "OK." (Tr. 20, 77). Mr. Franco
then went to the Safford office to request vacation time. While
he was there, Mr. Richard Clairage, a W.A. Morris management employee, told Mr. Franco that he may not be able to take vacation
days because he heard over the company radio that he had been
fired. Id.
A few days later, Mr . Franco returned to the Safford office to pick up his pay check. (Tr. 23) . Mr. Clairage
handed him a check that included all of his vacation pay and
advised Mr. Franco that he had been fired. Id.
Mr. Franco tried to contact Jack Gilbert, Sr., the president
of W.A. Morris, to find out why he had been fired. Mr. Franco
testified that a few days later Mr. Gilbert told . him that he was
279

(Tr. 24) .
fired because he refused to drive truck No. 158 .
Mr. Franco further testified that it is his understanding that
another employee of W.A. Morris refused to drive truck No. 158 a
few days earlier and he was not fired. (Tr. 20). · Mr. ·Gilbert,
Sr., testified that he fired Mr. Franco because he refused to
drive the truck. (Tr. 118).
About a week after Mr. Franco spoke with Mr. Gilbert, Sr.,
he went to the state unemployment off ice to apply for unemployment compensation benefits. (Tr. 26). He also submitted to the
unemployment compensation office several handwritten letters
describing his version of the events that led to his dismissal
from W.A. Morris. 2 (Tr. 32-33; Ex. C-1). On April 10, 1995,
Mr. Franco filed a complaint with the Arizona Attorney General's
off ice alleging that he was discharged because of his national
origin, age, and disability. (Tr. 38-39; Ex. C-2). The complaint states that Mr. Franco refused to drive the truck because
he believed it to be unsafe. Id.
On July 10, 1995, Mr. Franco filed a discrimination complaint with MSHA.
(Tr. 46-51; Ex. C-3). Mr. Franco testified
that he first-\ became aW'.are that he could file a discrimination
complaint with MSHA during an MSHA-approved training course he
attended in June or July 1995 while employed by a different
contractor at the Morenci Mine. (Tr. 45, 51, 77).
II.

A.

JURISDICTION

Ramon Franco was a miner.

Respondent contends that the Secretary is without jurisdiction under the Mine Act to enforce the temporary reinstatement
provisions of section 105(c) because Mr. Franco did not work at a
mine as that term is defined in section J(h) (1) of the Mine Act.
Respondent states that its "Morenci operation is located on real
property which, although owned by Phelps Dodge, is not part of or
appurtenant to any land from which minerals are extracted, any
private way or road appurtenant to any land from which minerals
are extracted, or any land, or other areas described in 30 u.s.c .
§ 802(h) (1), used in or resulting from the work of extracting
minerals or to be used in the milling of such minerals." Motion
to Dismiss at 2. In addition, Respondent maintains that the concrete in the mixer truck which Mr. Franco refused to drive was
"destined for a flood control dam located approximately three
mines upstream from Phelps Dodge's Morenci open pit copper mine . "
Id. It states that "the damsite was not used in, or to be used
2

These letters were actually written by a friend based on
Mr. Franco's description of the events. (Tr. 27-31, 61). He
signed the letters but only read parts of them. Id.

280

in, or the result of, the work of extracting minerals from their
natural deposits nor was . the damsite used in, or to be used in,
the milling or the work of preparing minerals." Id. at 2-3.
Respondent represents that the "dam acted solely as a flood
prevention device, up stream of the minesite, used to retain
water and prevent flooding of the actual minesite." .I.s:L.. at 3.
Mr. Franco is not entitled to the protection of section
105(c) of the Mine Act unless he is a miner. A miner is defined
as "any individual working in a coal or other mine." 30 u.s.c.
S 802(g). A coal or other mine is defined, in pertinent part,
as: "(A) an area of land from which minerals are extracted •.• ,
(B) private ways and roads appurtenant to such area, and (C)
lands, excavations ••• structures, facilities, equipment, machines, tools, or other property including impoundments, retention dams, and tailings ponds ••. used in, or to be used in, or
resulting from, the work of extracting such minerals from their
natural deposits •.•• " 30 u.s.c. § 802(h) (1).
The Senate Committee that drafted this definition stated its
intention that "what is considered to be a mine and to be regulated under thi~ Act be given the broadest possible interpretation, and ••• that doubts be resolved in favor of inclusion of a
facility within the coverage of the Act." s. Rep . No. 181, 95th
Cong., 1st Sess. 14 (1977}, reprinted in Senate Subcommittee on
Labor, Committee on Human Resources, 95th Cong., 2d Sess., Legislative History of the Federal Mine Safety and Health Act of 1977,
at 602 (1978). This report also noted that the Committee included impoundments and retention dams in the definition because a
dam collapsed at a mine in 1972 and MSHA's predecessor, the
Bureau of Mines, was uncertain that it had jurisdiction over the
dam. Id.
The issue is whether Mr . Franco was a miner. There is no
question that Mr. Franco was working for W.A. Morris at the time
he was discharged. Mr. Franco was assigned to drive truck No.
158, a concrete mixer, on January 24, 1995, and was to pick up
concrete from W.A. Morris's Morenci batch plant, on the property
of Phelps Dodge. Mr. Franco testified that he did not know where
he was to deliver concrete on the day of his discharge.
(Tr.
58). According to the motion, Mr. Franco was to deliver the concrete to a Phelps Dodge dam a few miles upstream from the open
pit mine. Motion at 2; Brief at lp. The purpose of the dam was
"to retain water and prevent flooding of the actual minesite. 11
Motion to Dismiss at 3 . 3

3

Apparently, Phelps Dodge was concerned that this dam had
weakened as a result of bad weather and that if it collapsed it
would flood the pit . (Tr. 8).

281

MSHA Inspector Richard Cole testified that W.A. Morris's
batch plant was not subject to MSHA jurisdiction despite the fact
that i t was located on Phelps Dodge's Morenci property.
(Tr.
109). His testimony is consistent with a memorandum of understanding between MSHA and the Occupational Safety and Health
Administration·( 0 0SHA") which provides that asphalt and concrete
batch plants are subject to OSHA rather than MSHA jurisdiction
"whether or not located on mine property." 44 Fed. Reg. 22827
(April 17, 1979), amended, 48 Fed. Reg. 7521 (February 22, 1983).
See also, W.J. Bokus Industries. Inc., 16 FMSHRC 704 (April
1994). This appears to be an exception to the general position
of the Secretary that the Mine Act applies to all "working conditions on mine sites." Id.

Mr. Cole testified that he believes that a truck dispatched
from the Morenci batch plant is subject to MSHA jurisdiction if
it travels and delivers its load of concrete on the property of
Phelps Dodge.
(Tr. 114). He testified that if the load is
delivered to the town of Morenci rather than to a facility on
Phelps Dodge property, he believes that the truck would not be
subject to MSHA jurisdiction.
(Tr. 107, 114-115).
For the reasons discussed below, I find that Mr. Franco was
a miner on the day of his discharge. I agree with Inspector Cole
that the W.A. Morris's Morenci batch plant is not subject to MSHA
jurisdiction. Normally, trucks dispatched from a batch plant
would likewise not be subject to MSHA jurisdiction. If a truck
delivers asphalt or concrete to a mine, however, the truck would
be subject to MSHA jurisdiction while on mine property. This
jurisdiction would attach even if the batch plant is not on mine
property. Thus, if W. A. Morris delivered concrete to the Morenci
Mine from a batch plant in the town of Morenci, the mixer trucks
would be subject to MSHA jurisdiction while on mine property.
The record indicates that Phelps Dodge's Morenci property
covers approximately 80 square miles.
(Tr. 88). Much of this
area may not be included within the definition of "coal or other
mine" in section 2(h) (1) of the Mine Act. Nevertheless, I find
that the area of the flood control dam is part of Phelps Dodge's
Morenci Mine and is subject to Mine Act jurisdiction. First, the
definition of coal or other mine includes retention dams used in
the extraction of minerals. That term is not defined in the Mine
Act. There is no dispute, howeveF, that the dam in question was
designed to retain water . I find that it is a retention dam as
that term is used in the definition. The dam facilitated the
mining of copper from the Morenci pit and was integrally related
to the extraction of copper. As Respondent recognizes, the dam
protected the open pit from flooding. Accordingly, I find that

28 2

the dam was part of the Phelps Dodge Morenci Mine and that
Mr. Franco was a miner on the day of his discharge. 4
In Otis Elevator Co. v . FMSHRC, 921 F.2d 1285 (D.C. Cir.
1990), the court held that a company engaged in the business of
providing elevator maintenance and repair services at a mine was
a mine operator subject to the jurisdiction of the Mine Act. It
specifically rejected the company's contention that Mine Act jurisdiction only attaches to independent contractors who operate,
control, or supervise a mine. 5 921 F.2d at 1289. In Lang
Brothers, Inc., 14 FMSHRC 413 (September 1991) (published March
1992), the respondent had a contract to clean and plug gas wells
at a coal mine site annually to ensure that natural gas did not
seep through the wells into a mining area. In holding that the
company was an independent contractor and therefore an
"operator," the Commission stated:
Lang's work at the well sites ... was
integrally related to [the mine's] extraction
of coal. The sole purpose of Lang's cleaning
and pJugging contract ••. was to facilitate
[the] '.extraction of ... coal.
14 FMSHRC at 418 (citation omitted) . See also, Bulk Transportation, 13 FMSHRC 1354, 1357 (September 1991).
I find that W.A. Morris was an independent contractor and
therefore an operator under section 2(d) . 6 W.A. Morris performed
4

There is no dispute that Mr. Franco was at the batch
plant when he refused to drive the truck and was discharged. One
could argue that because the batch plant is not a coal or other
mine, he was not a miner at the time of his work refusal and discharge.
I reject such a narrow interpretation of the definition.
I find that Mr. Franco was a miner despite the fact that he was
not at a mine at the time of these events. His work activities
would have taken him to a mine. Thus, if a hypothetical mine
foreman called an employee at his home to assign him unsafe work
at a mine and then discharged him for refusing to perform such
work, the mine operator would not escape section 105(c) liability
simply because the individual was not "working" at a mine at the
time of the phone call.
:s The term 11 operator 11 is defined to include "any owner,
lessee, or other person who operates, controls or supervises a
coal or other mine or any independent contractor performing
services or construction at such mine." 30 u. s.c. § 802(d).
6

I limit my finding to the circumstances of this case
because other parts of w. A. Morris operations may not be subject
to Mine Act _ jurisdiction.

2 83

work at the Morenci Mine including the dam that was "integrally
related to" the extracti9n of copper. I recognize that a contractor's contact with a · mine may be so infrequent or insubstantial that it should not be considered an operator. In this case,
however, W.A. Morris had a continuing presence at the Morenci
Mine. The fact that its activities subjected it to Mine Act
jurisdiction should not have come as a surprise. Indeed, W.A.
Morris had provided MSHA training for Mr. Franco. (Ex. R-2).
In its brief, Respondent relies, in part, on the decisions
of two administrative law judges to support its position that the
dam is not a mine. First, in Randall Patsy v. Big "B 11 Mining
co., 17 FMSHRC 224 (February 1995), Judge Feldman held that an
individual working at a mobile home campground owned by a mining
company was not a miner because he was not working at a coal or
other mine. I agree with the judge's analysis that an individual ' s status as a miner is determined by whether he works in a
mine and not whether he is employed by a mine operator. In this
case, I base my conclusion that Mr. Franco was a miner on the
fact that he was working at a mine, not that he was employed by
W.A. Morris. Other W.A. Morris employees may not be miners.
Second, in Kaiser Steel Corp., 3 FMSHRC 1052 (April 1981),
former Commission Judge Boltz determined that a dam upstream from
a mine that provided drinking water for a town and domestic water
for a mine was not subject to Mine Act jurisdiction. The Secretary argued that MSHA had jurisdiction because the dam was owned,
operated, and controlled by a mining company; it was close to the
mine; and water was used at the mine and coal preparation facilities. 3 FMSHRC at 1057. Judge Boltz held that the dam was not
subject to Mine Act jurisdiction because the Secretary failed to
establish that water from the dam was used at the mine or the
preparation plant. Id. To the extent that his decision holds
that a dam is subject to MSHA jurisdiction only if the water from
the dam is used at the mine, I disagree with his analysis. In
the present case, the water is not used at the mine but is diverted around the mine for downstream users. Respondent's Brief
at 9 . The dam protected Phelps Dodge's open pit from flooding
and is therefore an integral part of the mine subject to the
jurisdiction of MSHA.
For the reasons discussed above, I find that the dam is subject to MSHA jurisdiction, W.A. ~orris was an operator when providing services or construction at the dam, and Mr. Franco was a
miner. Accordingly, Respondent's motion to dismiss this proceeding on this jurisdictional ground is DENIED.
B.

Mr. Franco's late-filed complaint should be excused.

Respondent also contends that this case should be dismissed
because Mr . Franco did not timely file his discrimination complaint with the Secretary. There is no dispute that Respondent
284

discharged Mr. Franco on January 24, 1995, and that he did not
file his discrimination complaint with MSHA until July 10, 1995,
about 167 days after his discharge. Section 105(c) (2) of the
Mine Act, provides that a "miner ••• who believes he has been
discharged ••. by any person in violation of this subsection may,
within 60 days after such violation occurs, file a qomplaint with
the Secretary . . . . " 30 u.s.c. § 815(c) (2). Respondent argues
that this proceeding should be dismissed because Mr. Franco
failed to comply with this 60-day requirement.
Commission case law makes clear that the 60-day time limit
is not jurisdictional. An administrative law judge is required
to review the facts "on a case-by-case basis, taking into account
the unique circumstances of each situation" in order to determine
whether the miner's late filing should be excused. Hollis v.
Consolidation Coal Co., 6 FMSHRC 21, 24 (January 1984), aff'd
mem., 750 F.2d 1093 (D.C. Cir 1984) (table). The Commission
reached this conclusion based on the language of section 105(c),
the legislative history of the Mine Act and the protective purposes of the Mine Act's anti-discrimination provisions.
Id.
In this cas~, Mr. Franco filed his discrimination complaint
about 107 days late. Based on the evidence in this case, I find
that his late filing should be excused. As soon as he was discharged, Mr. Franco filed for unemployment compensation with the
State of Arizona. His narrative description of the events was
submitted to the state office on or before February 15, 1995. In
this filing, he described the events that took place on the day
of his discharge and stated his belief that the truck he was
assigned to drive that morning was unsafe.
In this filing, he
also stated that he communicated his safety concerns to Andrew J.
Gilbert, Jr., and he subsequently learned that he had been fired.
In his filing he stated that he was "not sure what [he] did or
said to get ... fired . • • . " He suggested that he was terminated
because he is Hispanic, over 50 years old, and is "handicapped."
{Ex. C-1).
on April 10, 1995, Mr. Franco filed a complaint with the
civil Rights Division of the Arizona Attorney General's office
alleging that he was discriminated against because of his national origin, age, and his disability.
In his complaint he set
forth facts that he believed resulted in his discharge, including
that he "informed Gilbert that the .truck was unsafe to operate
... and [he] would not drive it until it was repaired."
(Ex. C-2) .
Although the discrimination complaint Mr. Franco filed with
MSHA sets forth his safety concerns in more detail than his unemployment compensation claim or his civil rights complaint, the
description of the events of January 24 is essentia l ly the same.
The only significant differences are the legal theories he alleged in support of his claims.
285

At the hearing, Mr. Franco testified that he first became
aware that he could file .a discrimination complaint under the
Mine Act during an MSHA approved training course he attended
while employed by another contractor after his discharge by
Respondent. He testified that he filed the MSHA complaint soon
after he ·learned that he could do so. I credit his testimony in
this regard.
The legislative history of the Mine Act states that an extension of the statutory time limit may be warranted where "the
miner within the 60-day period brings the complaint to the attention of another agency or to his employer, or the miner fails
to meet the time limit because he ..• misunderstands his rights
under the Act." Legislative History, at 624. In this case,
Mr. Franco advised an Arizona agency within 60 days that he was
discharged after he refused to drive a truck that he considered
to be unsafe. He stated that other W.A. Morris employees had
refused to drive unsafe trucks and were not terminated. He
further stated that he did not know why he was discharged for
refusing to drive the truck, but noted that the other drivers who
refused to drive unsafe trucks were not Hispanic, over 50 years
old, or handicapped.
Thus, Mr. Franco brought his complaint to the attention of
another agency with the 60-day period. Although he alleged different legal theories in the MSHA complaint, the factual predicate was the same. In addition, I note that Mr. Franco has only
an eighth-grade education and, by his own admission, is not proficient at reading. (Tr. 52, 61). I find that he misunderstood
his rights under the Mine Act and that once he learned of his
rights at a training class, he filed his MSHA complaint
expeditiously.
In Hollis, the administrative law judge did not credit the
miner's claimed ignorance of his section 105(c) rights and he
dismissed the discrimination proceeding because it was filed more
than four months after the statutory deadline . The miner had
pursued labor arbitration remedies and had filed complaints under
civil rights and labor statutes. The judge determined that the
miner, as the chairman of the local union safety committee, knew
his rights under the Mine Act. In affirming the judge's decision, the Commission concluded that Congress did not intend that
late-filed complaints be excused where "the miner has invoked the
aid of other forums while knowingly sleeping on his rights under
the Mine Act . " 6 FMSHRC at 25 (emphasis in original).
I find that Mr. Franco did not knowingly sleep on his rights
when he sought unemployment compensation and invoked the aid of
the Arizona Attorney General's .Office. As stated above, he misunderstood his Mine Act rights and he filed his Mine Act complaint as soon as he learned of his right to do so. I also find
that W.A. Morris was not unfairly prejudiced by Mr. Franco's late
286

filed complaint . At the time Mr. Franco was discharged, Mr. Gilbert knew that Mr. Franco refused to operate truck No . 158 because he believed it was · unsafe . W.A. Morris could have fully
investigated his safety claim at that time.
In its brief, Respondent relies, in part, on the decision of
Judge Maurer in William T. Sinnott v. Jim Walter Resources, Inc.,
16 FMSHRC 2445 (December 1994) to support its case.
In that case
the complainant filed his MSHA about three years three months after the alleged discrimination.
In addition, the complainant had
a college degree in mine engineering and did not claim ignorance
of the filing requirements of the Mine Act. He sought to be excused from the filing requirements because he did not know why he
was discharged. Judge Maurer dismissed his discrimination complaint. That case is factually distinguishable from the present
case. Mr. Franco has only an eight grade education, little prior
mining experience and does claim ignoranc& of the time limits in
the Mine Act. He filed his complaint with MSHA soon after he
learned of his rights, which was only about three months after
the alleged discrimination . Accordingly, the judge's analysis in
Sinnott is not applicable
to this case.
\
\

For the reasons discussed above, I find that the failure of
Mr. Franco to file his MSHA discrimination complaint within 60
days should be excused. Accordingly, Respondent's motion to
dismiss this complaint for that reason is DENIED.
C.

Complainant's Application should not be dismissed because of
technical deficiencies in service and filing.

Respondent also maintains that the case should be dismissed
because it was not properly served with the Application and the
Application was not properly filed with the Commission. Respondent contends that the Application was not served or filed by
personal delivery or by certified mail, return receipt requested
as required by 29 C.F . R . §§ 2700.S(d) and . 7(c).
Complainant admits that he served and filed the Application
by regular first class mail. He states that this mista.ke was
clerical in nature and that Respondent suffered no harm or prejudice as a result. He further states that, in a telephone call
made by Respondent's counsel to Complainant's counsel on January 23, 1996, Complainant's counsel was advised that the Application had been received.
The certificate of service states that the Application was
served and filed on January 17, ~996.
It was received by the
Commission on January 23, 1996.
I conclude that this proceeding
should not be dismissed on the basis that the Application was
served and filed by regular first class mail . There is no dispute that the Application was promptly received by Respondent and

287

the commission.
Dismissal is a harsh sanction and Complainant's
error was only a technical one.
Finally, Respondent contends that this Application should be
dismissed because Complainant failed to attach to the Application
a copy of Mr. Franco's complaint to the Secretary, as required by
29 C.F.R. § 2700.45(b). Complainant replied that he failed to
attach a copy of Mr. Franco's complaint by mistake and that a
copy was provided in accordance with my order of January 25,
1996.
I conclude that this proceeding should not be dismissed on
this basis.
The Complainant's error was a technical one and
Respondent was able to fully participate in the hearing. Based
on the foregoing, Respondent's motions to dismiss this proceeding
are DENIED.
III.

MR. FRANCO'S COMPLAIN'!' WAS NOT FRIVOLOUSLY BROUGHT

The issue in this proceeding is whether Mr. Franco's complaint was friyolously brought. The Secretary of Labor has the
burden of proof. This issue is entirely different from the issue
in the underlying discrimination proceeding, WEST 96-121-DM.
In
Jim Walter Resources, Inc. v FMSHRC, 920 F.2d 738, 747 (11th Cir.
1990), the court concluded that the "not frivolously brought"
standard is indistinguishable from the "reasonable cause to believe" standard under the "whistle-blower" provisions of the Surf ace Transportation Assistance Act. The court equated "reasonable cause to believe" with a criteria of "not insubstantial or
frivolous" and "not clearly without merit." Id.
I conclude that Mr. Franco's complaint was not frivolously
brought. As discussed above, Mr. Franco testified that he refused to drive the truck because he believed it to be unsafe.
He
also testified that he told his supervisor that his refusal was
based on his safety concerns.
Mr. Gilbert, Sr., President of
W.A. Morris, testified that Mr. Franco was discharged because he
refused to drive the truck.
The alleged hazard is that the chute
that discharges the concrete from the mixer was defec.tive and
could fall and thereby injure or kill someone.
It is not clear
whether Mr. Franco believed that he was personally endangered
because he testified that the hazard was present only when the
concrete was unloaded. The record does not disclose whether
Mr. Franco would have helped unload the concrete at the dam site.
It is well established that in order to establish a prima
f acie case in a discrimination case, a complainant must establish
that he engaged in a protected · activity and that the adverse action complained of was motivated in any part by that activity.
In some circumstances a miner may refuse to work based on a reasonable, good faith belief that his work activity would endanger

288

other miners.
Consolidation Coal Co. v. FMSHRC, 795 F.2d 364
(4th Cir. 1986).
Based on the above, I find that the Secretary has met his
burden of establishing that Mr. Franco's complaint and the SecSecretary's decision to pursue the complaint were not "insubstantial or frivolous" or "clearly without merit." The Secretary
made a sufficient showing of the elements of a prima facie case
of discrimination. Of course, it is not certain that Complainant
will be able to prevail in the discrimination proceeding. Respondent does not admit that it discharged Mr. Franco because of
his safety complaint about the truck and has alleged that
Mr. Franco was discharged for reasons that are not protected
under the Mine Act.
The purpose of temporary reinstatement is to render the
complainant financially secure during the pendency of his discrimination case.
In enacting the "not frivolously brought"
standard, Congress intended that "employers should bear a proportionately greater burden of the risk of an erroneous decision
in a temporary r~instatement proceeding." Jim Walter Resources,
920 F.2d at 748 n\ 11. Nevertheless, it would be inequitable to
require. Respondent to temporarily reinstate Mr. Franco for an
indefinite period of time. Accordingly, I expect the parties to
proceed with the discrimination case, WEST 96-121-DM, as expeditiously as possible. Respondent's answer is due on or before
February 21, 1996. I will schedule a conference call soon after
the answer is filed to discuss a hearing schedule.

IV.

ORDER

W.A. Morris Sand and Gravel, Inc., is hereby ORDERED to immediately reinstate Ramon S. Franco to the position he held prior
to his discharge at the same rate of compensation and with the
same work hours, including overtime, as the other truck drivers
at W.A. Morris. Mr. Franco's position must have substantially
similar working conditions as his previous position.

Richard W. Manning
Administrative Law

289

Distribution:
Susanne Lewald, Esq., Office of the Solicitor, U.S. Department of
Labor, 71 Stevenson Street, Suite 1110, San Francisco, CA 941052999 (Regular and Certified Mail)
Phil B. Hammond, Esq., HAMMOND, NATOLI & TOBLER, 3101 North
Central Avenue, Suite 600, Phoenix, AZ 85012-2639 (Regular and
Certified Mail)

RWM

290
*U.S. G.P.0.:1996-405-710:53317

Charge your order.
It's easy!
O<oer Processit>g Code:

l

VJSA' j tz::X:Sl

rs::z:21

Fax your orders (202) 512-2250
Phone your orders (202) 512-1800

* 5708

D YES, send me

subscription(s) to Federal Mine Safety and Health Review Commission Decisions
(FMSHD), at $91 each (S113. 75 foreign) per year.

The total cost of my order is s
. Price includes
regular shipping and handling and is subject to change.
Company or personal name
Additional address/attention line
Street address

(Please type or print)

For privacy protection, check the box below:
D Do not make my name available to other mailers
Check method of payment:
0 Check payable to Superintendent of Documents

I I I I I I I 1-0

OGPO Deposit Account
D VISA D MasterCard

I I I I I I I
~.--,..........,,..........,! (expiration.date)

I I I

Thank you for your order!

City, State, Zip code
Daytime phone including area code

Authorizing signature

Purchase order number (optional)

Mail to: Superintendent of Documents
P.O. Box 371954, Pittsburgh, PA 15250-7954

Important: Please include this completed order form with your remittance.

